Exhibit 10.24

 

EXECUTION COPY

 

LOAN AGREEMENT

 

Dated as of December 29, 2004

 

among

 

PRESIDENTS PARK I LLC,

 

PRESIDENTS PARK II LLC,

 

PRESIDENTS PARK III LLC

 

and

 

RKB WASHINGTON PROPERTY FUND I L.P.

collectively, as Borrower,

 

and

 

ARCHON FINANCIAL, L.P.

as Lender

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

DEFINITIONS

 

1

 

 

 

 

ARTICLE I
GENERAL TERMS

 

 

 

 

Section 1.1.

The Loan

27

Section 1.2.

The Term

28

Section 1.3.

Interest and Principal

28

Section 1.4.

Interest Rate Cap Agreements

30

Section 1.5.

Method and Place of Payment

30

Section 1.6.

Regulatory Change

31

Section 1.7.

Taxes

31

Section 1.8.

Release

32

 

 

 

 

ARTICLE II
VOLUNTARY PREPAYMENT

 

 

 

 

Section 2.1.

Voluntary Prepayment

32

 

 

 

 

ARTICLE III
ACCOUNTS

 

 

 

 

Section 3.1.

Cash Management Account

33

Section 3.2.

Distributions from Cash Management Account

34

Section 3.3.

Loss Proceeds Account

36

Section 3.4.

Tax and Insurance Escrow Account

36

Section 3.5.

TI/LC Reserve Account

36

Section 3.9.

Low DSCR Reserve Account

36

Section 3.10.

Account Collateral

37

Section 3.10.

Permitted Investments

37

Section 3.11.

Bankruptcy

38

 

 

 

 

ARTICLE IV
REPRESENTATIONS

 

 

 

 

Section 4.1.

Organization

38

Section 4.2.

Authorization

39

Section 4.3.

No Conflicts

39

Section 4.4.

Consents

40

Section 4.5.

Enforceable Obligations

40

Section 4.6.

No Default

40

Section 4.7.

Payment of Taxes

40

Section 4.8.

Compliance with Law

40

Section 4.9.

ERISA

40

Section 4.10.

Government Regulation

41

 

i

--------------------------------------------------------------------------------


 

Section 4.11.

No Bankruptcy Filing

41

Section 4.12.

Other Debt

41

Section 4.13.

Litigation

41

Section 4.14.

Leases; Material Agreements

41

Section 4.15.

Full and Accurate Disclosure

42

Section 4.16.

Financial Condition

42

Section 4.17.

Single-Purpose Requirements

42

Section 4.18.

Location of Chief Executive Offices

42

Section 4.19.

Not Foreign Person

42

Section 4.20.

Labor Matters

43

Section 4.21.

Title

43

Section 4.22.

No Encroachments

44

Section 4.23.

Physical Condition

44

Section 4.24.

Fraudulent Conveyance

44

Section 4.25.

Management

45

Section 4.26.

Condemnation

45

Section 4.27.

Utilities and Public Access

45

Section 4.28.

Environmental Matters

45

Section 4.29.

Assessments

46

Section 4.30.

No Joint Assessment

46

Section 4.31.

Separate Lots

46

Section 4.32.

Permits; Certificate of Occupancy

46

Section 4.33.

Flood Zone

46

Section 4.34.

Security Deposits

47

Section 4.35.

Acquisition Documents

47

Section 4.36.

Insurance

47

Section 4.37.

Intentionally Omitted

47

Section 4.38.

No Dealings

47

Section 4.39.

Estoppel Certificates

47

Section 4.39.

Survival

47

 

 

 

 

ARTICLE V
AFFIRMATIVE COVENANTS

 

 

 

 

Section 5.1.

Existence

47

Section 5.2.

Maintenance of Property

48

Section 5.3.

Compliance with Legal Requirements

48

Section 5.4.

Impositions and Other Claims

48

Section 5.5.

Access to Property

48

Section 5.6.

Cooperate in Legal Proceedings

48

Section 5.7.

Leases

49

Section 5.8.

Plan Assets, etc.

51

Section 5.9.

Further Assurances

51

Section 5.10.

Management of Collateral

51

Section 5.11.

Notice of Material Change

52

Section 5.12.

Annual Financial Statements

52

Section 5.13.

Quarterly Financial Statements

53

 

ii

--------------------------------------------------------------------------------


 

Section 5.14.

Monthly Financial Statements

53

Section 5.15.

Insurance

54

Section 5.16.

Casualty and Condemnation

58

Section 5.17.

Annual Budget

59

Section 5.18.

General Indemnity

60

Section 5.19.

RKB Covenants

60

Section 5.20.

RKB Capital Call

60

 

 

 

 

ARTICLE VI
NEGATIVE COVENANTS

 

 

 

 

Section 6.1.

Liens on the Properties

60

Section 6.2.

Ownership

60

Section 6.3.

Transfer

61

Section 6.4.

Debt

61

Section 6.5.

Dissolution; Merger or Consolidation

61

Section 6.6.

Change In Business

61

Section 6.7.

Debt Cancellation

61

Section 6.8.

Affiliate Transactions

61

Section 6.9.

Misapplication of Funds

61

Section 6.10.

Place of Business

62

Section 6.11.

Modifications and Waivers

62

Section 6.12.

ERISA

63

Section 6.13.

Alterations and Expansions

63

Section 6.14.

Advances and Investments

63

Section 6.15.

Single-Purpose Entity

64

Section 6.16.

Zoning and Uses

64

Section 6.17.

Waste

64

 

 

 

 

ARTICLE VII
DEFAULTS

 

 

 

 

Section 7.1.

Event of Default

64

Section 5.21.

RKB Borrower Net Worth

67

Section 7.2.

Remedies

67

Section 7.3.

No Waiver

68

Section 7.4.

Application of Payments after an Event of Default

68

 

 

 

 

ARTICLE VIII
CONDITIONS PRECEDENT

 

 

 

 

Section 8.1.

Conditions Precedent to Closing

69

Section 3.2.

Conditions Precedent to TI/LC Advances

71

 

 

 

 

ARTICLE IX
MISCELLANEOUS

 

 

 

 

Section 9.1.

Successors

73

Section 9.2.

GOVERNING LAW

73

Section 9.3.

Modification, Waiver in Writing

73

 

iii

--------------------------------------------------------------------------------


 

Section 9.4.

Notices

74

Section 9.5.

TRIAL BY JURY

75

Section 9.6.

Headings

75

Section 9.7.

Assignment and Participation

75

Section 9.8.

Severability

76

Section 9.9.

Preferences

77

Section 9.10.

Remedies of Borrower

77

Section 9.11.

Offsets, Counterclaims and Defenses

77

Section 9.12.

No Joint Venture

77

Section 9.13.

Conflict; Construction of Documents

77

Section 9.14.

Brokers and Financial Advisors

77

Section 9.15.

Counterparts

78

Section 9.16.

Estoppel Certificates

78

Section 9.17.

Payment of Expenses; Mortgage Recording Taxes

78

Section 9.18.

No Third-Party Beneficiaries

78

Section 9.19.

Recourse

79

Section 9.20.

Right of Set-Off

81

Section 9.21.

Exculpation of Lender

82

Section 9.22.

Servicer

82

Section 9.23.

Prior Agreements

82

 

iv

--------------------------------------------------------------------------------


 

Exhibits

 

 

 

A

 

Form of Tenant Notice

B

 

Form of Cash Management Agreement

C

 

Form of Interest Rate Cap Opinion

D

 

Form of Interest Rate Cap Confirmation

E

 

Form of Borrower Request for TI/LC Advance

F

 

Form of Distribution Acknowledgment

G

 

Form of Assignment of Interest Rate Cap Agreement

 

 

 

Schedules

 

 

 

A

 

Property

B

 

Exception Report

C

 

TI/LC Thresholds

D

 

RKB Subsidiary Loan Documents

E

 

Rent Roll

F

 

Material Agreements

G

 

Organizational Chart

 

v

--------------------------------------------------------------------------------


 

LOAN AGREEMENT

 

This LOAN AGREEMENT (this “Agreement”) is dated as of December 29, 2004, and is
by and among ARCHON FINANCIAL, L.P., a Delaware limited partnership, (together
with its successors and assigns, including any lawful holder of any portion of
the Indebtedness, as hereinafter defined, “Lender”), as Lender, and PRESIDENTS
PARK I LLC, a Delaware limited liability company (“PP I”), PRESIDENTS PARK II
LLC, a Delaware limited liability company (“PP II”), PRESIDENTS PARK III LLC, a
Delaware limited liability company (“PP III”) (each such entity and
collectively, “Presidents Borrower”) and RKB WASHINGTON PROPERTY FUND I L.P., a
Delaware limited partnership (“RKB Borrower”, and together with Presidents
Borrower, collectively, “Borrower”).

 

RECITALS

 

Borrower desires to obtain from Lender the Loan (as hereinafter defined) in
connection with the acquisition and leasing of the Properties (as hereinafter
defined).

 

Lender is willing to make the Loan on the terms and conditions set forth in this
Agreement if Borrower joins in the execution and delivery of this Agreement,
issues the Notes and executes and delivers the other Loan Documents.

 

Lender and Borrower therefore agree as follows:

 

DEFINITIONS

 

(a)                                  When used in this Agreement, the following
capitalized terms have the following meanings:

 

“Acceptable Counterparty” means any counterparty to an Interest Rate Cap
Agreement that has and maintains (a) either (i) a long-term unsecured debt
rating or counterparty rating of A+ or higher from S&P, or (ii) a short-term
unsecured debt rating of A-1 or higher from S&P, and (b) a long-term unsecured
debt rating of Aa3 or higher from Moody’s, or any other counterparty to an
Interest Rate Cap Agreement with respect to which Lender has consented.

 

“Account Collateral” means, collectively, the Collateral Accounts and all sums
at any time held, deposited or invested therein, together with any interest or
other earnings thereon, and all proceeds thereof (including proceeds of sales
and other dispositions), whether accounts, general intangibles, chattel paper,
deposit accounts, instruments, documents or securities.

 

“Additional Due Diligence Material” has the meaning set forth in Section 5.7(b).

 

“Affiliate” means, as to any person, any other person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such person.

 

“Agreement” means this Loan Agreement, as the same may from time to time
hereafter be modified or replaced.

 

1

--------------------------------------------------------------------------------


 

“Agreement of Partners” means the agreement, dated as of the date hereof, by the
RKB Investors in favor of Lender.

 

“ALTA” means the American Land Title Association, or any successor thereto.

 

“Alteration” means any demolition, alteration, installation, improvement or
expansion of or to any of the Properties or any portion thereof, other than
Tenant Improvements required under the Leases.

 

“Annual Budget” means a capital and operating expenditure budget for the
Properties prepared by Borrower and specifying amounts sufficient to operate and
maintain the Properties at a standard at least equal to that maintained on the
Closing Date.

 

“Appraisal” means an as-is appraisal of each Property that is prepared by a
member of the Appraisal Institute holding the MAI designation selected by the
Lender, meets the minimum appraisal standards for national banks promulgated by
the Comptroller of the Currency pursuant to Title XI of the Financial
Institutions Reform, Recovery, and Enforcement Act of 1989, as amended (FIRREA)
and complies with the Uniform Standards of Professional Appraisal Practice
(USPAP).

 

“Approved Annual Budget” has the meaning set forth in Section 5.17.

 

“Approved Management Agreement” means, with respect to each Property, the
Property Management Agreement, dated as of the Closing Date, between the owner
of such Property and Republic Properties Corporation, a District of Columbia
corporation, as such agreement may be modified or replaced in accordance
herewith, and any other management agreement with respect to which Lender has
consented and which provides that it may be terminated by the owner of such
Property without fee or penalty on not less than 30 days’ prior written notice.

 

“Approved Property Manager” means, with respect to each Property, Republic
Properties Corporation or any other management company with respect to which
Lender has consented, in each case unless and until Lender requests the
termination of such management company pursuant to Section 5.10(d).

 

“Assignment” has the meaning set forth in Section 9.7(b).

 

“Assignment of Interest Rate Cap Agreement” means each collateral assignment of
an Interest Rate Cap Agreement executed by Borrower and an Acceptable
Counterparty in accordance herewith, each of which must be in the form of
Exhibit G, as the same may from time to time be modified or replaced in
accordance therewith and herewith.

 

“Assignment of Rents and Leases” means that certain assignment of rents and
leases executed by the Presidents Borrower as of the Closing Date, as the same
may from time to time be modified or replaced in accordance herewith.

 

“Bankruptcy Code” has the meaning set forth in Section 7.1(d).

 

2

--------------------------------------------------------------------------------


 

“Borrower” means collectively, PP I, PP II, PP IIII and RKB Borrower (jointly
and severally); provided, however, that at such time that the Junior
Indebtedness has been reduced to zero, Borrower shall not include RKB Borrower.

 

“Budgeted Capital Expenditures” means, with respect to any calendar month, (i)
an amount equal to the Capital Expenditures for such calendar month in the
then-applicable Approved Annual Budget, or (ii) such greater amount as shall
equal Borrower’s actual Capital Expenditures for such month, provided that, such
greater amount may in no event exceed 105% of the amount specified in clause
(i), with no individual budget line item exceeding 110% of the amount set forth
in the then-applicable Approved Annual Budget with respect to such line item for
such month, in each case without the prior written consent of Lender, not to be
unreasonably withheld or delayed; provided, however that the aforesaid
percentage limitations shall not apply, and Lender’s approval shall not be
required, with respect to any Nondiscretionary Expenditures.

 

“Budgeted Operating Expenses” means, with respect to any calendar month, (i) an
amount equal to the Operating Expenses for such calendar month in the
then-applicable Approved Annual Budget, or (ii) such greater amount as shall
equal Borrower’s actual Operating Expenses for such month, provided, that such
greater amount may in no event exceed 105% of the amount specified in clause
(i), with no individual budget line item exceeding 110% of the amount set forth
in the then-applicable Approved Annual Budget with respect to such line item for
such month, in each case without the prior written consent of Lender, not to be
unreasonably withheld or delayed; provided, however that the aforesaid
percentage limitations shall not apply, and Lender’s approval shall not be
required, with respect to any Nondiscretionary Expenditures.

 

“Business Day” means any day other than (i) a Saturday and a Sunday and (ii) a
day on which federally insured depository institutions in the State of New York
or the state in which the offices of Lender, its trustee, its Servicer or its
Servicer’s collection account are located are authorized or obligated by law,
governmental decree or executive order to be closed. When used with respect to
an Interest Determination Date, “Business Day” shall mean a day on which banks
are open for dealing in foreign currency and exchange in London.

 

“Capital Expenditure” means hard and soft costs incurred by Borrower with
respect to replacements and capital repairs made to the Properties (including
repairs to, and replacements of, structural components, roofs, building systems,
parking garages and parking lots), in each case to the extent capitalized in
accordance with (i) the rules and promulgated regulations of the United States
Internal Revenue Service, or (ii) GAAP; provided that the choice between tax or
GAAP accounting must continue once elected.

 

“Cash Management Agreement” means a cash management agreement in substantially
the form of Exhibit B, as the same may from time to time be modified or replaced
in accordance herewith.

 

“Cash Management Bank” means a depository institution acceptable to Lender in
which Eligible Accounts may be maintained. The initial Cash Management Bank
shall be Sun Trust Bank, a Georgia banking corporation.

 

3

--------------------------------------------------------------------------------


 

“Casualty” means a fire, explosion, flood, collapse, earthquake or other
casualty affecting all or any portion of the Properties.

 

“Certificates” means, collectively, any senior and/or subordinate notes,
debentures or pass-through certificates, or other evidence of indebtedness, or
debt or equity securities, or any combination of the foregoing, representing a
direct or beneficial interest, in whole or in part, in the Loan.

 

“Change of Control” means the occurrence of any of the following:

 

(i) the failure of the Presidents Borrower to be 100% owned and Controlled by
RPT Holding LLC;

 

(ii) the failure of RPT Holding LLC to be at least 51% owned and Controlled,
directly or indirectly, by RKB Borrower;

 

(iii) the failure of RPT Holding LLC’s Single-Purpose Equityholder to be 100%
owned and Controlled by the RKB Borrower;

 

(iv) until the Junior Indebtedness has been reduced to zero, there is a
reduction from that owned on the Closing Date in the aggregate amount owned
collectively by the Individual Sponsors (together with, in the case of Richard
Kramer, family trusts and other entities for the benefit of his family members)
in the equity interests in, and right to distributions from, RKB Washington
Property Fund I (General Partner) LLC other than by reason of (A) death of an
Individual Sponsor, (B) adjudication of incompetency of an Individual Sponsor or
(C) dilution arising from additional capital contributions to RKB Washington
Property Fund I (General Partner) LLC;

 

(v) until the Junior Indebtedness has been reduced to zero, there is a reduction
from that owned on the Closing Date in the aggregate amount owned collectively
by the Individual Sponsors (together with, in the case of Richard Kramer, family
trusts and other entities for the benefit of his family members) in the equity
interests in, and right to distributions from, Republic CP IV Investors LLC
other than by reason of (A) death of an Individual Sponsor, (B) adjudication of
incompetency of an Individual Sponsor or (C) dilution arising from additional
capital contributions to Republic CP IV Investors LLC;

 

(vi) until the Junior Indebtedness has been reduced to zero, there is a
reduction from that owned on the Closing Date in the aggregate amount owned by
Republic CP IV Investors LLC in the equity interests in, and right to
distributions from, RKB/Republic Capital LLC other than by reason of dilution
arising from additional capital contributions to RKB/Republic Capital LLC;

 

(vii) until the Junior Indebtedness has been reduced to zero, there is a
reduction from that owned on the Closing Date in the aggregate amount owned by
RKB/Republic Capital LLC in the equity interests in, and right to distributions
from, the RKB Borrower other than by reason of dilution arising from additional
capital contributions to the RKB Borrower;

 

4

--------------------------------------------------------------------------------


 

(viii) until the Junior Indebtedness has been reduced to zero, the failure of
the Individual Sponsors to Control the RKB Borrower and RKB Washington Property
Fund I (General Partner) LLC;

 

(ix) until the Junior Indebtedness has been reduced to zero, the failure of any
of the RKB Subsidiaries to be 100% owned by the RKB Borrower; or

 

(x) until the Junior Indebtedness has been reduced to zero, the failure of RPT
Holding LLC to be 100% owned by RKB Borrower, unless all Net RKB Capital Event
Proceeds in respect of any sale, issuance or transfer of equity interests in RPT
Holding LLC are remitted to Lender in accordance with Section 1.3(e) and there
is no Change of Control under clause (ii) of this definition.

 

Notwithstanding the foregoing, a foreclosure (or transfer in lieu of
foreclosure) of the Kleinwort Benson Pledge or any Kleinwort Benson Permitted
Modified Pledge shall not constitute a Change of Control hereunder.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended, and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

 

“Collateral” means the Presidents Collateral and the RKB Collateral

 

“Collateral Accounts” means, collectively, the Presidents Cash Management
Account, the RKB Cash Management Account, and the Shortfall Reserve Account;
provided, however, that at such time that the Junior Indebtedness has been
reduced to zero, Collateral Accounts shall not include the RKB Cash Management
Account.

 

“Condemnation” means a taking or voluntary conveyance of all or part of any of
the Properties or any interest therein or right accruing thereto or use thereof,
as the result of, or in settlement of, any condemnation or other eminent domain
proceeding by any Governmental Authority.

 

“Contingent Obligation” means any obligation of Presidents Borrower directly or
indirectly guaranteeing any Debt of any other Person in any manner and any
contingent obligation to purchase, to provide funds for payment, to supply funds
to invest in any other Person or otherwise to assure a creditor against loss.

 

“Control” of any entity means the power to direct or cause the direction of the
management or policies of such entity, whether through the ability to exercise
voting power, by contract or otherwise (“Controlled” and “Controlling” each have
the meanings correlative thereto). For purposes of this Agreement, Lender agrees
that under the provisions of the RKB Borrower Partnership Agreement as in effect
as of the date hereof, and assuming the accuracy of the representations set
forth in Section 4.1(c), the Individual Sponsors Control the RKB Borrower.

 

5

--------------------------------------------------------------------------------


 

“Cooperation Agreement” means that certain Mortgage Loan Cooperation Agreement,
dated as of the Closing Date, among Borrower, Lender and Sponsor, as the same
may from time to time be modified or replaced in accordance herewith.

 

“Damages” to a party means any and all liabilities, obligations, losses,
damages, penalties, assessments, actions, judgments, suits, claims, costs,
expenses (including reasonable attorneys’ fees whether or not suit is brought),
settlement costs and disbursements imposed on, incurred by or asserted against
such party.

 

“Debt” means, with respect to any Person, without duplication:

 

(i)                                     all indebtedness of such Person to any
other party (regardless of whether such indebtedness is evidenced by a written
instrument such as a note, bond or debenture), including indebtedness for
borrowed money or for the deferred purchase price of any property or services;

 

(ii)                                  all letters of credit issued for the
account of such Person and all unreimbursed amounts drawn thereunder;

 

(iii)                               all indebtedness secured by a Lien on any
property owned by such Person (whether or not such indebtedness has been
assumed) except obligations for impositions which are not yet due and payable;

 

(iv)                              all Contingent Obligations of such Person;

 

(v)                                 all payment obligations of such Person under
any interest rate protection agreement (including any interest rate swaps,
floors, collars or similar agreements) and similar agreements;

 

(vi)                              all contractual indemnity obligations of such
Person; and

 

(vii)                           any material actual or contingent liability to
any Person or Governmental Authority with respect to any employee benefit plan
(within the meaning of Section 3(3) of ERISA) subject to Title IV of ERISA,
Section 302 of ERISA or Section 412 of the Code.

 

“Default” means the occurrence of any event which, but for the giving of notice
or the passage of time, or both, would be an Event of Default.

 

“Default Rate” means, with respect to any Note, the greater of (x) 5% per annum
in excess of the interest rate otherwise applicable to such Note hereunder and
(y) 1% per annum in excess of the Prime Rate from time to time.

 

“Deficiency Deposit” has the meaning set forth in Section 8.2(h).

 

“Distribution Acknowledgment” has the meaning set forth in Section 3.1 (b).

 

6

--------------------------------------------------------------------------------


 

“Distribution Rights Pledge Agreement” means the pledge agreement, dated as of
the date hereof, executed by RKB Holding, L.P., as the same may from time to
time be modified or replaced in accordance herewith.

 

“Easement Areas” has the meaning set forth in Section 4.27.

 

“Eligible Account” means (i) a segregated account maintained with a federal or
state-chartered depository institution or trust company which complies with the
definition of Eligible Institution, or (ii) a segregated trust account or
accounts maintained with the corporate trust department of a federal depository
institution or state-chartered depository institution which has an
investment-grade rating and is subject to regulations regarding fiduciary funds
on deposit under, or similar to, Title 12 of the Code of Federal Regulations
Section 9.10(b) which, in either case, has corporate trust powers, acting in its
fiduciary capacity.

 

“Eligible Institution” means an institution (i) whose commercial paper,
short-term debt obligations or other short-term deposits are rated at least A-1,
Prime-1 or F-1, as applicable, by each of the Rating Agencies and whose
long-term senior unsecured debt obligations are rated at least AA- or Aa3, as
applicable, by each of the Rating Agencies, and whose deposits are insured by
the FDIC or (ii) with respect to which Lender shall have consented in its sole
discretion.

 

“Engineering Report” means a structural and seismic engineering report or
reports with respect to each of the Properties prepared by an independent
engineer approved by Lender and delivered to Lender in connection with the Loan,
and any amendments or supplements thereto delivered to Lender.

 

“Environmental Claim” means any written notice, claim, proceeding, investigation
or demand by any Person or Governmental Authority alleging or asserting
liability with respect to Presidents Borrower or any of the Properties arising
out of, based on or resulting from (i) the alleged presence, Use or Release of
any Hazardous Substance, (ii) any alleged violation of any Environmental Law, or
(iii) any alleged injury or threat of injury to property, health or safety or to
the environment caused by Hazardous Substances.

 

“Environmental Indemnity” means that certain environmental indemnity agreement
executed by Borrower as of the Closing Date, as the same may from time to time
be modified or replaced in accordance herewith.

 

“Environmental Laws” means any and all present and future federal, state and
local laws, statutes, ordinances, rules, regulations and the like, as well as
common law, any judicial or administrative orders, decrees or judgments
thereunder, and any permits, approvals, licenses, registrations, filings and
authorizations, in each case as now or hereafter in effect, relating to the
pollution, protection or cleanup of the environment, relating to the impact of
Hazardous Substances on property, health or safety, or the Use or Release of
Hazardous Substances, or relating to the liability for or costs of other actual
or threatened danger to health or the environment. The term “Environmental Law”
includes, but is not limited to, the following statutes, as amended, any
successors thereto, and any regulations promulgated pursuant thereto, and any
state or local statutes, ordinances, rules, regulations and the like addressing
similar

 

7

--------------------------------------------------------------------------------


 

issues: the Comprehensive Environmental Response, Compensation and Liability
Act; the Emergency Planning and Community Right-to-Know Act; the Hazardous
Materials Transportation Act; the Resource Conservation and Recovery Act
(including but not limited to Subtitle I relating to underground storage tanks);
the Clean Water Act; the Clean Air Act; the Toxic Substances Control Act; the
Safe Drinking Water Act; the Occupational Safety and Health Act; the Federal
Water Pollution Control Act; the Federal Insecticide, Fungicide and Rodenticide
Act; the Endangered Species Act; the National Environmental Policy Act; and the
River and Harbors Appropriation Act. The term “Environmental Law” also includes,
but is not limited to, any present and future federal state and local laws,
statutes ordinances, rules, regulations and the like, as well as common law,
conditioning transfer of property upon a negative declaration or other approval
of a Governmental Authority of the environmental condition of a property; or
requiring notification or disclosure of Releases of Hazardous Substances or
other environmental conditions of a property to any Governmental Authority or
other Person, whether or not in connection with transfer of title to or interest
in property.

 

“Environmental Reports” means “Phase I Environmental Site Assessments” as
referred to in the ASTM Standards on Environmental Site Assessments for
Commercial Real Estate, E 1527-94 (and, if necessary, “Phase II Environmental
Site Assessments”), prepared by an independent environmental auditor approved by
Lender and any amendments or supplements thereto delivered to Lender, and shall
also include any other environmental reports delivered to Lender pursuant to
this Agreement and the Environmental Indemnity.

 

“EO13224” has the meaning set forth in Section 4.19.

 

“Equity Pledge Agreement” means the pledge and security agreement, dated as of
the date hereof, executed by RPT Holding LLC, as the same may from time to time
be modified or replaced in accordance herewith.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.

 

“ERISA Affiliate,” at any time, means each trade or business (whether or not
incorporated) that would, at the time, be treated together with Borrower as a
single employer under Title IV or Section 302 of ERISA or Section 412 of the
Code.

 

“Event of Default” has the meaning set forth in Section 7.1.

 

“Exception Report” means the report prepared by Borrower and attached hereto as
Schedule B, setting forth any exceptions to the representations set forth in
Article IV.

 

“Extended Maturity Date” has the meaning set forth in Section 1.2(b).

 

“Extension Term” has the meaning set forth in Section 1.2(b).

 

“Final TI/LC Advance Date” means the Payment Date in June 2006.

 

“Fiscal Quarter” means the three-month period ending on March 31, June 30,
September 30 and December 31 of each year, or such other fiscal quarter of
Borrower as

 

8

--------------------------------------------------------------------------------


 

Borrower may select from time to time with the prior consent of Lender, such
consent not to be unreasonably withheld.

 

“Fiscal Year” means the 12-month period ending on December 31 of each year, or
such other fiscal year of Borrower as Borrower may select from time to time with
the prior consent of Lender, not to be unreasonably withheld.

 

“Fitch” means Fitch, Inc. and its successors.

 

“Form W-8BEN” means Form W-8BEN (Certificate of Foreign Status of Beneficial
Owner for United States Tax Withholding) of the Department of Treasury of the
United States of America, and any successor form.

 

“Form W-8ECI” means Form W-8ECI (Certificate of Foreign Person’s Claim for
Exemption from Withholding of Tax on Income Effectively Connected with the
Conduct of a Trade or Business in the United States) of the Department of the
Treasury of the United States of America, and any successor form.

 

“Funded TI/LC Advance Amount” has the meaning set forth in Section l.l(a)(ii).

 

“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied.

 

“Governmental Authority” means any federal, state, county, regional, local or
municipal government, any bureau, department, agency or political subdivision
thereof and any Person with jurisdiction exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including any court).

 

“Hazardous Substances” means any and all substances (whether solid, liquid or
gas) defined, listed, or otherwise classified as pollutants, hazardous wastes,
hazardous substances, hazardous materials, extremely hazardous wastes, toxic
substances, toxic pollutants, contaminants, pollutants or words of similar
meaning or regulatory effect under any present or future Environmental Laws or
that may have a negative impact on human health or the environment or the
presence of which on, in or under any of the Properties is prohibited under
Environmental Law, including but not limited to petroleum and petroleum
products, asbestos and asbestos-containing materials, polychlorinated biphenyls,
lead and radon, and compounds containing them (including gasoline, diesel fuel,
oil and lead-based paint), and radioactive materials, flammables and explosives
and compounds containing them.

 

“Increased Costs” has the meaning set forth in Section 1.6.

 

“Indebtedness” means the Senior Indebtedness plus the Junior Indebtedness.

 

“Indemnified Liabilities” has the meaning set forth in Section 9.19(b).

 

“Indemnified Parties” has the meaning set forth in Section 5.18.

 

9

--------------------------------------------------------------------------------


 

“Independent Director” of any corporation or limited liability company means an
individual who is duly appointed as a member of the board of directors or board
of managers of such corporation or limited liability company and who is not, and
has never been, and will not while serving as Independent Director, be any of
the following:

 

(i)                                     a member, partner, equityholder,
manager, director, officer or employee of Borrower, RPT Holding LLC, RPT Holding
LLC’s Single-Purpose Equityholder or any of their respective equityholders or
affiliates (other than as an independent director or manager of an affiliate of
Borrower, RPT Holding LLC, or RPT Holding LLC’s Single-Purpose Equityholder that
is not in the direct chain of ownership of Borrower, RPT Holding LLC, or RPT
Holding LLC’s Single-Purpose Equityholder and that is required by a creditor to
be a single purpose bankruptcy remote entity, provided that such independent
director or manager is employed by a company that routinely provides
professional independent directors or managers);

 

(ii)                                  a creditor, supplier or service provider
(including provider of professional services) to Borrower, RPT Holding LLC, RPT
Holding LLC’s Single-Purpose Equityholder or any of its equityholders or
affiliates (other than a company that routinely provides professional
independent managers or directors and which also provides lien search and other
similar services to Borrower, RPT Holding LLC, RPT Holding LLC’s Single-Purpose
Equityholder or any of its equityholders or affiliates in the ordinary course of
business);

 

(iii)                               a family member of any such member, partner,
equityholder, manager, director, officer, employee, creditor, supplier or
service provider; or

 

(iv)                              a Person that controls (whether directly,
indirectly or otherwise) any of (i), (ii) or (iii) above.

 

“Individual Sponsor” means Richard Kramer, Steven Griggs and Mark Keller
(jointly and severally).

 

“Initial Maturity Date” has the meaning set forth in Section 1.2(a).

 

“Initial Payment Date” means the Payment Date in February, 2005.

 

“Insurance Requirements” means, collectively, (i) all material terms of any
insurance policy required pursuant to this Agreement and (ii) all material
regulations and then-current standards applicable to or affecting any of the
Properties or any portion thereof or any use or condition thereof, which may, at
any time, be recommended by the board of fire underwriters, if any, having
jurisdiction over any of the Properties, or any other body exercising similar
functions.

 

“Interest Accrual Period” means, in connection with the calculation of interest
accrued with respect to any specified Payment Date, the calendar month
immediately preceding such Payment Date; provided, however, that the first
Interest Accrual Period shall commence on and include the Closing Date and the
final Interest Accrual Period shall end on and exclude the Maturity Date.

 

10

--------------------------------------------------------------------------------


 

“Interest Determination Date” means, in connection with the calculation of
interest accrued for any Interest Accrual Period, the second Business Day
preceding the first day of such Interest Accrual Period.

 

“Interest Rate Cap Agreement” means an interest rate cap confirmation between an
Acceptable Counterparty and Borrower, for the Extension Term of the Loan, which
is, at all times, in substantially the form of Exhibit D (together with an
interest rate cap agreement and schedules relating thereto, which are consistent
in form and substance with the terms set forth in such confirmation).

 

“Junior Indebtedness” means the Junior Principal Indebtedness, together with
interest and all other obligations and liabilities of Borrower under the Loan
Documents in respect of the Junior Loan, including all related Transaction
Costs, any exit fees payable pursuant to any side letter between Borrower and
Lender, and all other amounts due or to become due to Lender in respect of the
Junior Loan pursuant hereto, under the Junior Note or in accordance with any of
the other Loan Documents, and all other amounts, sums and expenses reimbursable
by Borrower to Lender hereunder in respect of the Junior Loan or pursuant to the
Junior Note or any of the other Loan Documents in respect of the Junior Loan.

 

“Junior Note” means that certain note, dated as of Closing Date, made by
Borrower to the order of Lender to evidence the indebtedness owed by Borrower to
Lender in respect of the Junior Loan, as such note may be modified, amended,
supplemented or extended and/or replaced by multiple Notes in accordance with
this Agreement and the other Loan Documents.

 

“Junior Principal Indebtedness” means the principal balance of the Junior Loan
outstanding from time to time.

 

“Junior Spread” means 10%.

 

“Kleinwort Benson Permitted Modified Pledge” means any modification, amendment
or replacement of the Kleinwort Benson Pledge or any Kleinwort Benson Permitted
Modified Pledge, including any increase in the amount secured thereby or any
extension thereof, provided that the collateral ratio requirements contained
therein are not modified in any material respect and any new amounts advanced
thereunder beyond the initial $1,990,000 that was advanced prior to the date
hereof (net of reasonable transaction costs of obtaining such modification,
amendment or replacement) shall be applied as a contribution to RKB Borrower
pursuant to a capital call by RKB Fund.

 

“Kleinwort Benson Pledge” means the pledge of RKB/Republic Capital LLC’s limited
partnership interest in RKB Borrower securing a loan facility in the aggregate
principal amount of $1,990,000, pursuant to that certain Pledge and Security
Agreement, dated as of July 9, 2004, between RKB/Republic Capital LLC and
Kleinwort Benson (Channel Islands) Limited.

 

“Lease” means any lease, license, letting, concession, occupancy agreement,
sublease to which Presidents Borrower is a party or has a consent right, or
other agreement (whether written or oral and whether now or hereafter in effect)
under which Presidents Borrower is a lessor, existing as of the Closing Date or
hereafter entered into by Presidents

 

11

--------------------------------------------------------------------------------


 

Borrower, in each case pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in any of
the Properties, and every modification or amendment thereof, and every guarantee
of the performance and observance of the covenants, conditions and agreements to
be performed and observed by the other party thereto.

 

“Lease Under Review” has the meaning set forth in Section 5.7(b).

 

“Leasing Commissions” means leasing commissions required to be paid by Borrower
in connection with the leasing of space to Tenants at any of the Properties
pursuant to Leases entered into by Presidents Borrower in accordance herewith
and payable in accordance with third-party/arm’s-length brokerage agreements,
provided that the commissions payable pursuant thereto are commercially
reasonable based upon the then current brokerage market for property of a
similar type and quality to such Property in the geographic market in which such
Property is located.

 

“Legal Requirements” means all governmental statutes, laws, rules, orders,
regulations, ordinances, judgments, decrees and injunctions of Governmental
Authorities (including Environmental Laws) affecting Presidents Borrower or any
of the Properties or any portion thereof or the construction, ownership, use,
alteration or operation thereof, or any portion thereof (whether now or
hereafter enacted and in force), and all permits, licenses and authorizations
and regulations relating thereto.

 

“Lender” has the meaning set forth in the first paragraph of this Agreement and
in Section 9.7.

 

“LIBOR” means the rate per annum calculated as set forth below:

 

(i)                                     On each Interest Determination Date,
LIBOR for the applicable period will be the rate for deposits in United States
dollars for a one-month period which appears as the London interbank offered
rate on the display designated as “Page 3750” on the Moneyline Telerate Service
(or such other page as may replace that page on that service, or such page or
replacement therefor on any successor service) as the London interbank offered
rate as of 11:00 a.m., London time, on such date.

 

(ii)                                  With respect to an Interest Determination
Date on which no such rate appears as the London interbank offered rate on “Page
3750” on the Moneyline Telerate Service (or such other page as may replace that
page on that service, or such page or replacement therefor on any successor
service) as described above, LIBOR for the applicable period will be determined
on the basis of the rates at which deposits in United States dollars are offered
by the Reference Banks at approximately 11:00 a.m., London time, on such date to
prime banks in the London interbank market for a one-month period (each a
“Reference Bank Rate”). Lender shall request the principal London office of each
of the Reference Banks to provide a quotation of its Reference Bank Rate. If at
least two such quotations are provided, LIBOR for such period will be the
arithmetic mean of such quotations. If fewer than two quotations are provided,
LIBOR for such period will be the arithmetic mean of the rates quoted by major
banks in New York City, selected by

 

12

--------------------------------------------------------------------------------


 

Lender, at approximately 11:00 a.m., New York City time, on such date for loans
in United States dollars to leading European banks for a one-month period.

 

(iii)                               If, on any Interest Determination Date,
Lender is required but unable to determine LIBOR in the manner provided in
paragraphs (i) and (ii) above, LIBOR for the applicable period shall be LIBOR as
determined on the previous Interest Determination Date.

 

All percentages resulting from any calculations or determinations referred to in
this definition will be rounded upwards to the nearest multiple of 1/100 of 1%
and all U.S. dollar amounts used in or resulting from such calculations will be
rounded to the nearest cent (with one-half cent or more being rounding upwards).

 

“LIBOR Strike Rate” means 4.25%.

 

“Lien” means any mortgage, lien (statutory or other), pledge, hypothecation,
assignment, preference, priority, security interest, or any other encumbrance or
charge on or affecting any Collateral or any portion thereof, or any interest
therein (including any conditional sale or other title retention agreement, any
sale-leaseback, any financing lease or similar transaction having substantially
the same economic effect as any of the foregoing, the filing of any financing
statement or similar instrument under the Uniform Commercial Code or comparable
law of any other jurisdiction, domestic or foreign, and mechanics’,
materialmen’s and other similar liens and encumbrances, as well as any option to
purchase, right of first refusal, right of first offer or other similar right to
acquire any of the Properties or any portion thereof, or any interest therein).

 

“Loan” means collectively, the Senior Loan and the Junior Loan.

 

“Loan Documents” means this Agreement, the Notes, the Mortgage (and related
financing statements), the Assignment of Rents and Leases, the Assignment of
Interest Rate Cap Agreement, the Environmental Indemnity, the Subordination of
Property Management Agreement, the Presidents Cash Management Agreements, the
RKB Cash Management Agreement, the Equity Pledge Agreement, the Distribution
Rights Pledge Agreement, the Distribution Acknowledgments, the Agreement of
Partners, the side letter among the parties regarding certain fees, and all
other agreements, instruments, certificates and documents necessary to
effectuate the granting to Lender of first-priority Liens on the Collateral or
otherwise in satisfaction of the requirements of this Agreement or the other
documents listed above, as all of the aforesaid may be modified or replaced from
time to time in accordance herewith; provided, however, that at such time that
the Junior Indebtedness has been reduced to zero, Loan Documents shall not
include the RKB Cash Management Agreement, the Equity Pledge Agreement, the
Distribution Rights Pledge Agreement, the Agreement of Partners, the Junior Note
and the Distribution Acknowledgments.

 

“Loss Proceeds” means amounts, awards or payments payable to Borrower or Lender
in respect of all or any portion any of the Properties in connection with a
Casualty or Condemnation thereof (after the deduction therefrom and payment to
Borrower and Lender, respectively, of any and all reasonable expenses incurred
by Borrower and Lender in the

 

13

--------------------------------------------------------------------------------


 

recovery thereof, including all attorneys’ fees and disbursements, the fees of
insurance experts and adjusters and the costs incurred in any litigation or
arbitration with respect to such Casualty or Condemnation).

 

“Loss Proceeds Account” has the meaning set forth in Section 3.3(a).

 

“Major Lease” means any Lease at any of the Properties which (i) when aggregated
with all other Leases at any of the Properties with the same Tenant, and
assuming the exercise of all expansion rights and all preferential rights to
lease additional space contained in such Lease and such other Leases, is
expected to cover more than 20,000 rentable square feet, (ii) contains an option
or preferential right to purchase all or any portion of the Properties, (iii) is
with an affiliate of Borrower as Tenant, or (iv) is entered into during the
continuance of an Event of Default.

 

“Material Adverse Effect” means a material adverse effect upon (i) the ability
of Borrower to perform, or of Lender to enforce, any material provision of any
Loan Document, (ii) the enforceability of any material provision of any Loan
Document, or (iii) the value, Net Operating Income, use or enjoyment of any of
the Properties or the operation thereof.

 

“Material Agreements” means each contract and agreement (other than Leases)
relating to the ownership, management, development, use, operation, leasing,
maintenance, repair or improvement of any Property, or otherwise imposing
obligations on Presidents Borrower, under which Presidents Borrower would have
the obligation to pay more than $100,000 per annum or which cannot be terminated
by Presidents Borrower without cause upon 60 days’ notice or less without
payment of a termination fee.

 

“Material Alteration” means any Alteration to be performed by or on behalf of
Borrower at any of the Properties which (a) is reasonably likely to have a
Material Adverse Effect, (b) is reasonably expected to cost in excess of $1
million, as determined by an independent architect, or (c) is reasonably
expected to permit (or is reasonably likely to induce) any Tenant to terminate
its Lease or abate rent.

 

“Maturity Date” means, initially, the Initial Maturity Date, and from and after
the commencement of the Extension Term, the Extended Maturity Date, or such
earlier date as may result from acceleration of the Loan pursuant to any
provision of this Agreement or any of the Loan Documents.

 

“Maximum TI/LC Advance Amount” has the meaning set forth in Section 1.1(a)(ii).

 

“Maximum Loan Amount” means $127 million.

 

“Monthly Unfunded Fee” means, with respect to each Payment Date on or prior to
the Final TI/LC Advance Date, the product of (x) a fraction, the numerator of
which is the number of days in the related Interest Accrual Period and the
denominator of which is 360, times (y) 0.375%, times (z) the Unfunded TI/LC
Advance Amount (prior to the funding of any TI/LC Advance on such Payment Date).

 

14

--------------------------------------------------------------------------------


 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Mortgage” means that certain deed of trust, assignment of rents, security
agreement and fixture filing encumbering the Properties executed by Presidents
Borrower as of the Closing Date, as the same may from time to time be modified
or replaced in accordance herewith.

 

“Net Operating Income” or “NOI” means, with respect to any Test Period, the
excess of (i) Operating Income for the last Fiscal Quarter contained in such
Test Period, times four, minus (ii) Operating Expenses for such Test Period.

 

“Net RKB Capital Event Proceeds” means RKB Capital Event Proceeds after
deduction for (i) actual reasonable transaction costs related thereto, (ii)
amounts required to be applied toward the payment of any obligations under the
RKB Subsidiary Loan Documents as a direct result of the applicable capital
event, if applicable, (iii) in the case of casualty or condemnation proceeds,
amounts applied or to be applied to restore or repair the applicable RKB
Property pursuant to the terms of the applicable RKB Senior Loan Documents, and
(iv) in the case of a refinancing approved by Lender, amounts required to be
escrowed or reserved pursuant to the loan documents executed by the RKB
Subsidiary in favor of the new lender.

 

“Nondiscretionary Expenditures” means Taxes, any amounts required to be paid
pursuant to any provisions (including, without limitation, the insurance
provisions) of this Agreement or any of the Loan Documents, all amounts required
to be paid by the Presidents Borrower under any Lease, Permitted Encumbrance or
other contractual obligation of the Presidents Borrower, in each case, entered
into in accordance herewith, and all amounts required to be paid by the
Presidents Borrower to comply with any Legal Requirements.

 

“Notes” means the Senior Note and the Junior Note.

 

“OFAC” has the meaning set forth in Section 4.19.

 

“Officer’s Certificate” means a certificate delivered to Lender which is signed
by an authorized officer of and certifies the information therein to the best of
such officer’s knowledge.

 

“Operating Expenses” means, for any period, all operating, renting,
administrative, management, legal and other ordinary expenses of Presidents
Borrower during such period, determined in accordance with GAAP; provided,
however, that such expenses shall not include (i) depreciation, amortization or
other noncash items (other than expenses that are due and payable but not yet
paid), (ii) interest, principal or any other sums due and owing with respect to
the Loan, (iii) income taxes or other taxes in the nature of income taxes, (iv)
Capital Expenditures, or (v) equity distributions.

 

“Operating Income” means, for any period, all operating income of Presidents
Borrower from the Properties during such period, determined in accordance with
GAAP (but without straight-lining of rents and excluding Revenue not collected),
other than (i) Loss Proceeds (but Operating Income will include rental loss
insurance proceeds to the extent

 

15

--------------------------------------------------------------------------------


 

allocable to such period), (ii) any revenue attributable to a Lease to the
extent it is paid more than 30 days prior to the due date, (iii) any interest
income from any source, (iv) any repayments received from any third party of
principal loaned or advanced to such third party by Presidents Borrower, (v) any
proceeds resulting from the Transfer of all or any portion of the Properties,
(vi) sales, use and occupancy or other taxes on receipts required to be
accounted for by Presidents Borrower to any government or governmental agency,
(vii) Termination Fees, and (viii) any other extraordinary or non-recurring
items.

 

“Participation” has the meaning set forth in Section 9.7(b).

 

“Payment Date” means the Initial Payment Date and, thereafter, the first day of
each month (or, if such first day is not a Business Day, the first succeeding
Business Day).

 

“Permits” means all licenses, permits, variances and certificates used in
connection with the ownership, operation, use or occupancy of each of the
Properties (including certificates of occupancy, business licenses, state health
department licenses, licenses to conduct business and all such other permits,
licenses and rights, obtained from any Governmental Authority or private Person
concerning ownership, operation, use or occupancy of such Property).

 

“Permitted Debt” means:

 

(i)                                     the Indebtedness; and

 

(ii)                                  Trade Payables not represented by a note,
customarily paid by Borrower within 60 days of incurrence and in fact not more
than 60 days outstanding (unless being contested in good faith by Borrower),
which are incurred in the ordinary course of Borrower’s ownership and operation
of the Properties, in amounts reasonable and customary for similar properties
and not exceeding 4.0% of the Maximum Loan Amount in the aggregate.

 

“Permitted Encumbrances” means:

 

(i)                                     the Liens created by the Loan Documents;

 

(ii)                                  all Liens and other matters specifically
disclosed on Schedule B of the Qualified Title Insurance Policy;

 

(iii)                               Liens, if any, for Taxes not yet delinquent;

 

(iv)                              mechanics’, materialmen’s or similar Liens, if
any, and Liens for delinquent taxes or impositions, in each case only if being
contested in good faith and by appropriate proceedings, provided that no such
Lien is in imminent danger of foreclosure and provided further that either (a)
each such Lien is released or discharged of record or fully insured over by the
title insurance company issuing the Qualified Title Insurance Policy within 30
days of its creation, or (b) Borrower deposits with Lender, by the expiration of
such 30-day period, an amount equal to 150% of the dollar amount of such Lien or
a bond in the aforementioned amount from such surety, and upon such terms and

 

16

--------------------------------------------------------------------------------


 

conditions, as is reasonably satisfactory to Lender, as security for the payment
or release of such Lien; and

 

(v)                                 rights of existing and future Tenants as
tenants only pursuant to written Leases entered into in conformity with the
provisions of this Agreement.

 

“Permitted Investments” means the following, subject to the qualifications
hereinafter set forth:

 

(i)                                     obligations of, or obligations
guaranteed as to principal and interest by, the U.S. government or any agency or
instrumentality thereof, when such obligations are backed by the full faith and
credit of the United States of America;

 

(ii)                                  federal funds, unsecured certificates of
deposit, time deposits, banker’s acceptances, and repurchase agreements having
maturities of not more than 365 days of any bank, the short-term debt
obligations of which are rated A-1+ (or the equivalent) by each of the Rating
Agencies and, if it has a term in excess of three months, the long-term debt
obligations of which are rated AAA (or the equivalent) by each of the Rating
Agencies;

 

(iii)                               deposits that are fully insured by the
Federal Deposit Insurance Corp. (FDIC);

 

(iv)                              debt obligations that are rated AAA or higher
(or the equivalent) by each of the Rating Agencies;

 

(v)                                 commercial paper rated A-l + (or the
equivalent) by each of the Rating Agencies;

 

(vi)                              investment in money market funds rated AAAm or
AAAm-G (or the equivalent) by each of the Rating Agencies; and

 

(vii)                           such other investments as to which Lender shall
have consented.

 

Notwithstanding the foregoing, “Permitted Investments” (i) shall exclude any
security with the Standard & Poor’s “r” symbol (or any other Rating Agency’s
corresponding symbol) attached to the rating (indicating high volatility or
dramatic fluctuations in their expected returns because of market risk), as well
as any mortgage-backed securities and any security of the type commonly known as
“strips”; (ii) shall not have maturities in excess of one year; (iii) shall be
limited to those instruments that have a predetermined fixed dollar of principal
due at maturity that cannot vary or change; and (iv) shall exclude any
investment where the right to receive principal and interest derived from the
underlying investment provides a yield to maturity in excess of 120% of the
yield to maturity at par of such underlying investment. Interest may either be
fixed or variable, and any variable interest must be tied to a single interest
rate index plus a single fixed spread (if any), and move proportionately with
that index. No investment shall be made which requires a payment above par for
an obligation if the obligation may be prepaid at the option of the issuer
thereof prior to its maturity. All investments shall mature or be redeemable
upon the option of the holder thereof on or prior to the earlier of (x) three
months from the date of their

 

17

--------------------------------------------------------------------------------


 

purchase or (y) the Business Day preceding the day before the date such amounts
are required to be applied hereunder.

 

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, estate, trust, unincorporated association or
Governmental Authority and any fiduciary acting in such capacity on behalf of
any of the foregoing.

 

“Plan Assets” means assets of any (i) employee benefit plan (as defined in
Section 3(3) of ERISA) subject to Title I of ERISA, (ii) plan (as defined in
Section 4975(e)(l) of the Code) subject to Section 4975 of the Code, or (iii)
governmental plan (as defined in Section 3(32) of ERISA) subject to federal,
state or local laws, rules or regulations substantially similar to Title I of
ERISA or Section 4975 of the Code.

 

“Policies” has the meaning set forth in Section 5.15(b).

 

“PP I” has the meaning set forth in the first paragraph of this Agreement.

 

“PP II” has the meaning set forth in the first paragraph of this Agreement.

 

“PP III” has the meaning set forth in the first paragraph of this Agreement.

 

“Prepayment Notice” has the meaning set forth in Section 2.1 (c).

 

“Presidents Cash Management Account” has the meaning set forth in Section 3.1
(a).

 

“Presidents Cash Management Agreement” has the meaning set forth in Section 3.1
(a).

 

“Presidents Collateral” means all assets owned from time to time by Presidents
Borrower including the Properties, the Revenues, the Presidents Cash Management
Account and all amounts contained or required to be contained therein, and all
other tangible and intangible property in respect of which Lender is granted a
Lien under the Loan Documents, and all proceeds thereof.

 

“Presidents Sponsor” means RKB Washington Property Fund I, L.P.

 

“Prime Rate” means the “prime rate” published in the “Money Rates” section of
The Wall Street Journal. If The Wall Street Journal ceases to publish the “prime
rate,” then Lender shall select an equivalent publication that publishes such
“prime rate,” and if such “prime rate” is no longer generally published or is
limited, regulated or administered by a governmental or quasi-governmental body,
then Lender shall reasonably select a comparable interest rate index.

 

“Principal Indebtedness” means the sum of the Senior Principal Indebtedness and
the Junior Principal Indebtedness.

 

“Prohibited Person” has the meaning set forth in Section 4.19.

 

18

--------------------------------------------------------------------------------


 

“Properties” means the real property described on Schedule A, together with all
buildings and other improvements thereon, and “Property” means any one of the
three Properties described on Schedule A.

 

“Qualified Survey” means, with respect to each of the Properties, current title
surveys of the Properties certified to Borrower, the title company issuing the
Qualified Title Insurance Policy and Lender and their respective successors and
assigns, in form and substance reasonably satisfactory to Lender.

 

“Qualified Title Insurance Policy” means an ALTA extended coverage mortgagee’s
title insurance policy in form and substance reasonably satisfactory to Lender.

 

“Rating Agency” means S&P, Moody’s and Fitch.

 

“Reference Banks” means four major banks in the London interbank market selected
by Lender.

 

“Reference Bank Rate” has the meaning set forth in the definition of “LIBOR”
herein.

 

“Regulatory Change” means any change after the Closing Date in federal, state or
foreign laws or regulations or the adoption or the making, after such date, of
any interpretations, directives or requests applying to a class of banks or
companies controlling banks, including Lender, of or under any federal, state or
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.

 

“Release” with respect to any Hazardous Substance means any release, deposit,
discharge, emission, leaking, leaching, spilling, seeping, migrating, injecting,
pumping, pouring, emptying, escaping, dumping, disposing or other movement of
Hazardous Substances into the indoor or outdoor environment (including the
movement of Hazardous Substances through ambient air, soil, surface water,
ground water, wetlands, land or subsurface strata).

 

“Rent Roll” has the meaning set forth in Section 4.14(a).

 

“Revenues” means all rents, rent equivalents, moneys payable as damages pursuant
to a Lease or in lieu of rent or rent equivalents, Termination Fees, royalties
(including all oil and gas or other mineral royalties and bonuses), income,
receivables, receipts, revenues, deposits (including security, utility and other
deposits), accounts, cash, issues, profits, charges for services rendered, and
other consideration of whatever form or nature received by or paid to or for the
account of or benefit of Presidents Borrower from any and all sources including
any obligations now existing or hereafter arising or created out of the sale,
lease, sublease, license, concession or other grant of the right of the use and
occupancy of property or rendering of services by Presidents Borrower and
proceeds, if any, from business interruption or other loss of income insurance.

 

“RKB Borrower” has the meaning set forth in the first paragraph of this
Agreement.

 

19

--------------------------------------------------------------------------------


 

“RKB Borrower Partnership Agreement” means that certain Limited Partnership
Agreement of RKB Washington Property Fund 1 L.P. dated as of August 21, 2002, as
modified by the Contribution Agreement and Amendment dated December 12, 2003,
the Assignment, Contribution Agreement and Amendment dated July 9, 2004 and the
Contribution Agreement and Amendment dated December 15, 2004.

 

“RKB Capital Event Proceeds” means any and all amounts received by RKB Borrower,
RPT Holding LLC or any RKB Subsidiary in respect of capital events, including
(i) any sale, Transfer or other conveyance, in whole or in part, of any of the
RKB Properties, (ii) any mortgage loan or other material indebtedness (other
than trade payables incurred in the ordinary course of business), (iii) any
issuance of equity or other securities, (iv) any award as consideration for a
taking or voluntary conveyance of all or part of any of any RKB Property or any
interest therein or right accruing thereto or use thereof, as the result of, or
in settlement of, any condemnation or other eminent domain proceeding by any
Governmental Authority, (v) insurance or other proceeds paid as a result of a
fire, explosion, flood, collapse, earthquake or other casualty affecting all or
any portion of any RKB Property and (vi) any sale, issuance or other transfer of
direct or indirect equity interests in RPT Holding LLC (other than a sale of a
direct or indirect equity interest in the RKB Borrower that would not constitute
a Change of Control) to the extent amounts received with respect to such sale,
issuance or transfer of equity interests exceeds the lesser of (x) $2 million
and (y) 10% of such amounts.

 

“RKB Cash Management Account” has the meaning set forth in Section 3.1 (a).

 

“RKB Cash Management Agreement” has the meaning set forth in Section 3.1 (a).

 

“RKB Closing Date Net Worth” means $53 million.

 

“RKB Collateral” means (i) RPT Holding LLC’s 100% membership interest in the
Presidents Borrower, (ii) the RKB Cash Management Account and all amounts
contained or required to be contained therein, and (iii) all other collateral
pledged to Lender under the Equity Pledge Agreement and the Distribution Rights
Pledge Agreement, and all proceeds thereof.

 

“RKB Excess Cash Flow” means all excess cash flow of any RKB Subsidiary after
the payment by such RKB Subsidiary of debt service and other property-related
expenses, to the extent that such RKB Subsidiary is permitted to distribute such
excess cash flow to its equityholders under the RKB Subsidiary Loan Documents.

 

“RKB Investors” means RKB/Republic Capital, LLC, RKB Washington Property Fund I
(General Partner) LLC, and RKB Holding, L.P.

 

“RKB Permitted Encumbrances” means, with respect to each RKB Property,
“Permitted Encumbrances” or any equivalent term as defined in the applicable RKB
Subsidiary Loan Documents including any encumbrance created by the RKB
Subsidiary Loan Documents (but shall in no event include any mortgage or
mezzanine indebtedness not in existence on the date hereof).

 

“RKB Properties” means any and all real property owned from time to time by any
RKB Subsidiary, together with any fixtures and personalty thereon.

 

20

--------------------------------------------------------------------------------


 

“RKB Subsidiaries” means all direct and indirect subsidiaries of RKB Borrower,
collectively, other than the Presidents Borrower, including (i) RKB Corporate
Oaks LLC, (ii) RKB CP IV LLC, (iii) RKB Pender LLC, (iv) RKB Lakeside LLC, (v)
RKB Willowwood LLC and (vi) RKB Dulles Tech LLC.

 

“RKB Subsidiary Loan Documents” means, collectively, any and all documents
executed by any RKB Subsidiary, as in effect as of the date hereof, in
connection with any loan or loans secured in whole or in part by the RKB
Properties (including those documents described in Schedule D).

 

“RPT Holding LLC” means RPT Presidents Park LLC, a Delaware limited liability
company.

 

“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc., and its successors.

 

“Senior Indebtedness” means the Senior Principal Indebtedness, together with
interest and all other obligations and liabilities of Borrower under the Loan
Documents in respect of the Senior Loan, including all related Transaction
Costs, any exit fees payable pursuant to any side letter between Borrower and
Lender, and all other amounts due or to become due to Lender in respect of the
Senior Loan pursuant hereto, under the Senior Note or in accordance with any of
the other Loan Documents, and all other amounts, sums and expenses reimbursable
by Borrower to Lender hereunder in respect of the Senior Loan or pursuant to the
Senior Note or any of the other Loan Documents in respect of the Senior Loan.

 

“Senior Loan” has the meaning set forth in Section l.l(a)(i).

 

“Senior Note” means that certain note, dated as of Closing Date, made by
Borrower to the order of Lender to evidence the indebtedness owed by Borrower to
Lender in respect of the Senior Loan, as such note may be modified, amended,
supplemented or extended and/or replaced by multiple Notes in accordance with
this Agreement and the other Loan Documents.

 

“Senior Principal Indebtedness” means the principal balance of the Senior Loan
(including the Funded TI/LC Advance Amount) outstanding from time to time.

 

“Senior Spread” means:

 

(i)                                     from the date hereof through April 30,
2005, 1.75%; and

 

(ii)                                  thereafter, 4.0%.

 

“Service” means the Internal Revenue Service or any successor agency thereto.

 

“Servicer” means the entity or entities appointed by Lender from time to time to
serve as servicer and/or special servicer of the Loan. If at any time no entity
is so appointed, the term “Servicer” shall be deemed to refer to Lender.

 

21

--------------------------------------------------------------------------------


 

“Shortfall Reserve Amount” means $3,000,000.00.

 

“Shortfall Reserve Account” has the meaning set forth in Section 3.8(a)

 

“Single Member LLC” means a limited liability company which either (x) has only
one member, or (y) has multiple members, none of which is a Single-Purpose
Equityholder.

 

“Single-Purpose Entity” means a Person which (a) was formed under the laws of
the State of Delaware solely for the purpose of acquiring and holding (i) in the
case of Presidents Borrower, an ownership interest in the Property, or (ii) in
the case of RPT Holding LLC, an ownership interest in Presidents Borrower, or
(iii) in the case of RPT Holding LLC’s Single-Purpose Equityholder, an ownership
interest in RPT Holding LLC, (b) does not engage in any business unrelated to
(i) in the case of Presidents Borrower, the Property, or (ii) in the case of RPT
Holding LLC, its ownership interest in Presidents Borrower, or (iii)in the case
of RPT Holding LLC’s Single-Purpose Equityholder, its ownership interest in RPT
Holding LLC, (c) does not have any assets other than those related to (i) in the
case of Presidents Borrower, its interest in the Property, or (ii) in the case
of RPT Holding LLC, its ownership interest in Presidents Borrower, or (iii) in
the case of a RPT Holding LLC’s Single-Purpose Equityholder, its ownership
interest in RPT Holding LLC, (d) does not have any Debt other than, in the case
of Borrower, Permitted Debt, (e) maintains books, accounts, records, financial
statements, stationery, invoices and checks which are separate and apart from
those of any other Person (except that such Person’s financial position, assets,
results of operations and cash flows may be included in the consolidated
financial statements of an affiliate of such Person in accordance with GAAP,
provided that any such consolidated financial statements shall contain a note
indicating that such Person and its affiliates are separate legal entities and
maintain records, books of account separate and apart from any other Person),
(f) is subject to and complies with all of the limitations on powers and
separateness requirements set forth in the organizational documentation of such
Person as of the Closing Date, (g) holds itself out as being a Person separate
and apart from each other Person and not as a division or part of another
Person, (h) conducts its business in its own name (except for services rendered
under a management agreement with an affiliate, so long as the manager, or
equivalent thereof, under such management agreement holds itself out as an agent
of such Person), (i) exercises reasonable efforts to correct any known
misunderstanding actually known to it regarding its separate identity, and
maintains an arm’s-length relationship with its affiliates, (j) pays its own
liabilities out of its own funds (including the salaries of its own employees)
and reasonably allocates any overhead that is shared with an affiliate,
including, but not limited to, paying for shared office space and services
performed by any officer or employee of an affiliate, (k) maintains a sufficient
number of employees in light of its contemplated business operations, (1) in the
case of (i) a corporation, observes all applicable corporate formalities in all
material respects, (ii) a limited liability company, observes all applicable
limited liability company formalities in all material respects, and (iii) a
limited partnership, observes all applicable limited partnership formalities in
all material respects, (m) does not commingle its assets with those of any other
Person and holds such assets in its own name, (n) except with respect to the
obligations of Borrower under this Loan Agreement and the other Loan Documents,
does not assume, guarantee or become obligated for the debts of any other
Person, and does not hold out its credit as being available to satisfy the
obligations or securities of others, (o) does not acquire obligations or
securities of its shareholders, members or partners, (p) except with respect to
the

 

22

--------------------------------------------------------------------------------


 

obligations of Borrower under this Loan Agreement and the other Loan Documents,
does not pledge its assets for the benefit of any other Person and does not make
any loans or advances to any Person, (q) maintains adequate capital in light of
its contemplated business operations, (r) has either (i) two Independent
Directors on its board of directors or board of managers, or (ii) a managing
member that is a Single-Purpose Equityholder with two Independent Directors on
such Single-Purpose Equityholder’s board of directors or board of managers, or
(iii) a sole member that is a Single-Purpose Entity that has as its managing
member a Single-Purpose Equityholder with two Independent Directors on such
Single-Purpose Equityholder’s board of directors or board of managers, (s) has
either (i) by-laws or an operating agreement, or (ii) a Single-Purpose
Equityholder with by-laws or an operating agreement, or (iii) a sole member that
is a Single-Purpose Entity which has a Single-Purpose Equityholder with by-laws
or an operating agreement, which provides that, for so long as the Loan is
outstanding, such Person shall not take or consent to any of the following
actions except to the extent expressly permitted in this Agreement and the other
Loan Documents:

 

(i)                                     the dissolution, liquidation,
consolidation, merger or sale of all or substantially all of its assets (and, in
the case of RPT LLC Holding’s Single-Purpose Equityholder, the assets of RPT
Holding LLC and Presidents Borrower);

 

(ii)                                  the engagement by such Person in any
business other than the acquisition, development, management, leasing,
ownership, maintenance and operation of the Property and activities incidental
thereto (and, in the case of RPT LLC Holding LLC, activities incidental to the
acquisition and ownership of its interest in the Borrower and, in the case of
RPT Holding LLC’s Single-Purpose Equityholder, activities incidental to the
acquisition and ownership of its interest in RPT Holding LLC);

 

(iii)                               the filing, or consent to the filing, of a
bankruptcy or insolvency petition, any general assignment for the benefit of
creditors or the institution of any other insolvency proceeding, or the seeking
or consenting to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator, custodian or any similar official in respect of such Person
without the affirmative vote of both of its Independent Directors (and, in the
case of RPT Holding LLC’s Single-Purpose Equityholder, in respect of the
Presidents Borrower and RPT Holding LLC without the affirmative vote of both of
such Single-Purpose Equityholder’s Independent Directors); and

 

(iv)                              any amendment or modification of any provision
of its (and, in the case of a RPT Holding LLC’s Single-Purpose Equityholder, the
Presidents Borrower’s and RPT Holding LLC’s) organizational documents relating
to qualification as a “Single-Purpose Entity”.

 

and (t) if such entity is a Single Member LLC, has organizational documents
which provide that upon the occurrence of any event (other than a permitted
equity transfer) that causes its sole member to cease to be a member while the
Loan is outstanding, at least one of its Independent Directors shall
automatically be admitted as the sole member of the Single Member LLC and shall
preserve and continue the existence of the Single Member LLC without
dissolution.

 

23

--------------------------------------------------------------------------------


 

“Single-Purpose Equityholder” means a Single-Purpose Entity that (x) is a
limited liability company or corporation formed under the laws of the State of
Delaware, (y) owns at least a 1% direct equity interest in RPT Holding LLC, and
(z) serves as managing member of RPT Holding LLC.

 

“Sponsor” means the Presidents Sponsor and the Individual Sponsors (jointly and
severally); provided that at such time that the Junior Indebtedness has been
reduced to zero, Sponsor shall mean Presidents Sponsor and shall not include the
Individual Sponsors.

 

“Subordination of Property Management Agreement” means that certain consent and
agreement of manager and subordination of management agreements executed by
Borrower and the Approved Property Manager as of the Closing Date, as the same
may from time to time be modified or replaced in accordance herewith.

 

“Taxes” means all real estate and personal property taxes, assessments, fees,
taxes on rents or rentals, water rates or sewer rents, facilities and other
governmental, municipal and utility district charges or other similar taxes or
assessments now or hereafter levied or assessed or imposed against the
Properties or Presidents Borrower with respect to the Properties or rents
therefrom or which may become Liens upon any of the Properties, without
deduction for any amounts reimbursable to Presidents Borrower by third parties.

 

“Tenant” means any Person liable by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) pursuant to a
Lease.

 

“Tenant Improvements” means, collectively, (i) tenant improvements to be
undertaken for any Tenant which are required to be completed by or on behalf of
Presidents Borrower pursuant to the terms of such Tenant’s Lease, and (ii)
tenant improvements paid or reimbursed through allowances to a Tenant pursuant
to such Tenant’s Lease.

 

“Tenant Notice” has the meaning set forth in Section 3.1 (b).

 

“Termination Fee” means any payment, fee or penalty received by Borrower in
connection with the termination of a Lease, whether by buy-out, cancellation,
default or otherwise.

 

“Terrorism Premium Threshold” means $300,000.

 

“Test Period” means each 12-month period ending on the last day of a Fiscal
Quarter.

 

“TI/LC Advance” has the meaning set forth in Section l.l(a)(ii).

 

“TI/LC Advance Threshold” means, with respect to any Lease, the product of (x)
the number of rentable square feet covered by such Lease times (y) the
respective dollar amount per square foot set forth in Schedule C.

 

“Trade Payables” means unsecured amounts payable by or on behalf of Borrower for
or in respect of the operation of the Properties in the ordinary course,
including amounts

 

24

--------------------------------------------------------------------------------


 

payable to suppliers, vendors, contractors, mechanics, materialmen or other
Persons providing property or services to the Properties or Presidents Borrower.

 

“Transaction” means, collectively, the transactions contemplated by the Loan
Documents.

 

“Transaction Costs” means the costs and expenses described in Section 9.17.

 

“Transfer” means (i) with respect to the Properties, the sale or other whole or
partial conveyance of all or any portion of any of the Properties or any direct
or indirect interest therein to a third party, including granting of any
purchase options, rights of first refusal, rights of first offer or similar
rights in respect of any portion of such Property or the subjecting of any
portion of such Property to restrictions on transfer; except that the conveyance
of a space lease at such Property in accordance herewith shall not constitute a
Transfer, (ii) with respect to the RKB Properties, until such time that the
Junior Indebtedness has been reduced to zero, the sale or other whole or partial
conveyance of all or any portion of any of the RKB Properties or any direct or
indirect interest therein to a third party, including granting of any purchase
options, rights of first refusal, rights of first offer or similar rights in
respect of any portion of such RKB Properties or the subjecting of any portion
of such RKB Properties to restrictions on transfer (other than the restrictions
set forth in, and space leases entered into in accordance with, the RKB
Subsidiary Loan Documents); and (iii) with respect to the RKB Collateral, until
such time that the Junior Indebtedness has been reduced to zero, unless
expressly permitted hereunder, the pledge, sale or other whole or partial
conveyance of the RKB Collateral or any direct or indirect interest therein to a
third party, including granting of any purchase options, rights of first
refusal, rights of first offer or similar rights in respect of any portion of
such RKB Collateral or the subjecting of any portion of such RKB Collateral to
restrictions on transfer.

 

“Unfunded TI/LC Advance Amount” has the meaning set forth in Section 1.1(a)(ii).

 

“Use” means, with respect to any Hazardous Substance, the generation,
manufacture, processing, distribution, handling, use, treatment, recycling or
storage of such Hazardous Substance or transportation of such Hazardous
Substance.

 

“U.S. Person” means a United States person within the meaning of Section
7701(a)(30) of the Code.

 

“U.S. Tax” means any present or future tax, assessment or other charge or levy
imposed by or on behalf of the United States of America or any taxing authority
thereof.

 

“Waste” means any material abuse or destructive use (whether by action or
inaction) of the Properties.

 

(b)                                 Rules of Construction. All references to
sections, schedules and exhibits are to sections, schedules and exhibits in or
to this Agreement unless otherwise specified. Unless otherwise specified: (i)
all meanings attributed to defined terms in this Agreement shall be equally
applicable to both the singular and plural forms of the terms so defined, (ii)
“including” means “including, but not limited to”, and (iii) “mortgage” means a
mortgage, deed of trust, deed

 

25

--------------------------------------------------------------------------------


 

to secure debt or similar instrument, as applicable, and “mortgagee” means the
secured party under a mortgage, deed of trust, deed to secure debt or similar
instrument. All accounting terms not specifically defined in this Agreement
shall be construed in accordance with GAAP, as the same may be modified in this
Agreement.

 

26

--------------------------------------------------------------------------------


 

ARTICLE I

 

GENERAL TERMS

 

1.1.                              The Loan; Future Advances.

 

(a)                                  Senior Loan.

 

(i)                                     On the Closing Date, subject to the
terms and conditions of this Agreement, Lender shall make a loan to Borrower in
a maximum principal amount of $104 million (the “Senior Loan”), $90.5 million of
which shall be funded on the Closing Date.

 

(ii)                                  Subject to the terms and conditions of
this Agreement, Lender hereby agrees to make future advances on the Senior Loan
from time to time on any Payment Date on or prior to the Final TI/LC Advance
Date in the amount required to reimburse Borrower for the costs of Tenant
Improvements and Leasing Commissions actually incurred by Borrower in respect of
new Leases entered into in accordance with this Agreement, subject to the dollar
limitations per rentable square foot set forth in Schedule C (each such advance,
a “TI/LC Advance”), upon satisfaction of the conditions precedent thereto set
forth in Section 8.2. The sum of all TI/LC Advances shall not exceed $13.5
million (the “Maximum TI/LC Advance Amount”). Borrower’s liability for payment
of interest on account of the TI/LC Advances shall be limited to and calculated
with respect to the portion of the Maximum TI/LC Advance Amount actually
disbursed pursuant to the terms of this Agreement (the “Funded TI/LC Advance
Amount”), except that on each Payment Date through and including the Final TI/LC
Advance Date, Borrower shall also pay the Monthly Unfunded Fee in respect of the
portion of the Maximum TI/LC Amount not yet disbursed (the “Unfunded TI/LC
Advance Amount”). The TI/LC Advances are not in the nature of a revolving credit
facility, and amounts borrowed and repaid may not be re-borrowed.

 

(b)                                 Junior Loan. On the Closing Date, subject to
the terms and conditions of this Agreement, Lender shall make a loan to Borrower
in the principal amount of $23 million (the “Junior Loan”), which shall be
funded in full at Closing. The Senior Loan and the Junior Loan are collectively
referred to herein as the “Loan”.

 

(c)                                  Collateral. The Senior Loan and the Junior
Loan shall each be secured by the Presidents Collateral and RKB Borrower’s 100%
membership interest in the Presidents Borrower. In addition, the Junior Loan
shall be secured by the remainder of the RKB Collateral.

 

(d)                                 Joint and Several Liability. All obligations
hereunder of the entities comprising Borrower shall be joint and several, except
that the maximum liability of the RKB Borrower in respect of repayment of the
Indebtedness shall be the Junior Indebtedness. Except for prepayments that occur
during the continuance of an Event of Default or that result from a Casualty or
Condemnation at the Properties, all principal repayments of the Loan shall be
applied first to the Junior Loan, until the Junior Indebtedness has been repaid
in full, and then to the Senior Loan, until the Senior Loan Indebtedness has
been repaid in full.

 

(e)                                  Obligations of RKB Borrower and Individual
Sponsors After Payment in Full of Junior Indebtedness. Notwithstanding any other
provision of this Agreement or any of

 

27

--------------------------------------------------------------------------------


 

the Loan Documents, at such time that the Junior Indebtedness has been reduced
to zero, (i) RKB Borrower shall have no liability or obligation for the
performance of any of RKB Borrower’s obligations under this Agreement or any of
the Loan Documents other than (x) its obligations under the Environmental
Indemnity and Cooperation Agreement and (y) its obligations as Sponsor pursuant
to Sections 9.14 and 9.19, except that indemnity obligations of RKB Borrower
under Sections 5.18, 9.14 and 9.19 as they relate to the Junior Loan and are
attributable to acts or omissions occurring prior to the time that the Junior
Indebtedness has been reduced to zero shall survive any such reduction of the
Junior Indebtedness to zero, (ii) the Individual Sponsors shall have no
liability or obligation for the performance of any of the Individual Sponsors’
obligations under this Agreement or any of the Loan Documents, except that
indemnity obligations of Individual Sponsors under Section 9.19 as they relate
to the Junior Loan and are attributable to acts or omissions occurring prior to
the time that the Junior Indebtedness has been reduced to zero shall survive any
such reduction of the Junior Indebtedness to zero, (iii) the RKB Cash Management
Agreement, the Equity Pledge Agreement and the Distribution Rights Pledge
Agreement shall be terminated and shall have no further force or effect and the
RKB Collateral shall be released in its entirety, and (iv) there shall be no
requirement under Sections 5.12, 5.13 or 5.14 to provide any financial
statements of the RKB Borrower.

 

1.2.                              The Term.

 

(a)                                  The Maturity Date of the Loan shall
initially be the Payment Date in January 2006 (the “Initial Maturity Date”), or
such earlier date as may result from acceleration.

 

(b)                                 Borrower shall have the option to extend the
scheduled Maturity Date of the Loan to the Payment Date in the month containing
the six-month anniversary of the Initial Maturity Date (the “Extended Maturity
Date”, and the period of such extension, the “Extension Term”), provided that
(i) Borrower shall deliver to Lender written notice of such extension at least
30 and not more than 60 days prior to the Initial Maturity Date; (ii) no Event
of Default shall be continuing on either the date of such notice or the Initial
Maturity Date; (iii) Borrower shall have obtained an Interest Rate Cap Agreement
for the Extension Term and collaterally assigned such Interest Rate Cap
Agreement to Lender pursuant to an Assignment of Interest Rate Cap Agreement;
(iv) the pro-forma NOI of the Properties for the 12 months following the Initial
Maturity Date, as determined by Lender based on leases then in place, shall be
equal to at least $8,600,000 on the date of such notice and on the Initial
Maturity Date; and (v) Borrower shall have paid all reasonable out-of-pocket
expenses incurred by Lender in connection with such extension.

 

1.3.                              Interest and Principal.

 

(a)                                  Commencing with the Initial Payment Date
and on each and every Payment Date thereafter, Borrower shall pay:

 

(i)                                     interest on the Senior Principal
Indebtedness for the applicable Interest Accrual Period at a rate per annum
equal to the sum of LIBOR, determined as of the Interest Determination Date
immediately preceding such Interest Accrual Period, plus the Senior Spread
(except that interest shall be payable on the Senior Indebtedness,

 

28

--------------------------------------------------------------------------------


 

including due and unpaid interest, at the Default Rate with respect to any
portion of such Interest Accrual Period falling during the continuance of an
Event of Default);

 

(ii)                                  interest on the Junior Principal
Indebtedness for the applicable Interest Accrual Period at a rate per annum
equal to the sum of LIBOR, determined as of the Interest Determination Date
immediately preceding such Interest Accrual Period, plus the Junior Spread
(except that interest shall be payable on the Junior Indebtedness, including due
and unpaid interest, at the Default Rate with respect to any portion of such
Interest Accrual Period falling during the continuance of an Event of Default);
and

 

(iii)                               the Monthly Unfunded Fee, if any.

 

Interest accruing for the first Interest Accrual Period shall be prepaid on the
Closing Date from the Loan proceeds otherwise to be disbursed to Borrower at
Closing. Interest payable hereunder shall be computed on the basis of a 360-day
year and the actual number of days elapsed. All payments made by Borrower
hereunder or under the other Loan Documents shall be made irrespective of, and
without any deduction for, any setoffs or counterclaims.

 

(b)                                 On each Payment Date falling in the first
month of a Fiscal Quarter (other than the Payment Date in January 2005),
Borrower shall make a principal repayment of the Loan in the amount of $2
million, which shall be applied toward the reduction of the Junior Principal
Indebtedness.

 

(c)                                  The entire outstanding Principal
Indebtedness, together with all accrued but unpaid interest thereon to but
excluding the Maturity Date and all other amounts then due under the Loan
Documents, shall be due and payable by Borrower to Lender on the Maturity Date.

 

(d)                                 Upon the occurrence of any initial public
offering in respect of Republic Properties Corporation or any of its affiliates,
the Loan shall immediately become due and payable and shall be repaid from the
proceeds thereof, which repayment shall be accompanied by all accrued and unpaid
interest thereon (plus, if not occurring on a Payment Date, the amount of
interest that would have accrued on the amount repaid had it remained
outstanding through the end of the Interest Accrual Period in which such
prepayment occurs) and all other amounts then due and payable hereunder and
under the other Loan Documents.

 

(e)                                  If RKB Borrower, RPT Holding LLC or any RKB
Subsidiary shall receive any Net RKB Capital Event Proceeds prior to the time
that the Junior Indebtedness has been reduced to zero, RKB Borrower shall cause
such Net RKB Capital Event Proceeds to be remitted directly to Lender on the
date such Net RKB Capital Event Proceeds are received by such RKB Subsidiary,
and such amounts shall be applied toward the prepayment of the Junior Principal
Indebtedness. Any and all such prepayments shall be accompanied by all accrued
and unpaid interest thereon (plus, if not occurring on a Payment Date, the
amount of interest that would have accrued on the principal amount so prepaid
had it remained outstanding through the end of the Interest Accrual Period in
which such prepayment is made).

 

(f)                                    Any payments of interest and principal
(other than the balloon payment due on the Maturity Date) not paid within two
(2) days of (and including) the date on which it is

 

29

--------------------------------------------------------------------------------


 

due hereunder shall, when paid, be accompanied by a late fee in an amount equal
to 5% times the amount of such late payment. In addition, any payments of
interest and principal not paid on the date on which it is due hereunder shall
bear interest at the applicable Default Rate. Borrower acknowledges that (i) a
delinquent payment will cause damage to Lender; (ii) the late fee is intended to
compensate Lender for the loss of use of the delinquent payment and the expense
incurred and time and effort associated with recovering the delinquent payment;
(iii) it will be extremely difficult and impractical to ascertain the extent of
Lender’s damages caused by the delinquency; and (iv) the late fee represents
Lender’s and Borrower’s reasonable estimate of Lender’s damages from the
delinquency and is not a penalty.

 

1.4.                              Interest Rate Cap Agreements.

 

(a)                                  If Borrower exercises its option to extend
the term of the Loan pursuant to Section 1.2(b), then on or prior to the
commencement of the Extension Term, Borrower shall obtain, and thereafter
maintain in effect, an Interest Rate Cap Agreement having (x) a term coterminous
with the Extension Term, (y) a notional amount at least equal to the Principal
Indebtedness as of the first day of such Extension Term, and (z) a LIBOR strike
rate equal to or less than the LIBOR Strike Rate, and Borrower shall deliver to
Lender a legal opinion or opinions from counsel to the applicable Acceptable
Counterparty (which counsel may be internal counsel) in substantially the form
of Exhibit C.

 

(b)                                 Borrower shall collaterally assign to Lender
pursuant to an Assignment of Interest Rate Cap Agreement all of its right, title
and interest in any and all payments under the Interest Rate Cap Agreement and
shall deliver to Lender an executed counterpart of such Interest Rate Cap
Agreement and obtain the consent of the Acceptable Counterparty to such
collateral assignment (as evidenced by the Acceptable Counterparty’s execution
of such Collateral Assignment of Interest Rate Cap Agreement).

 

(c)                                  Borrower shall comply with all of its
obligations under the terms and provisions of the Interest Rate Cap Agreement.
All amounts paid under the Interest Rate Cap Agreement shall be deposited
directly into the Presidents Cash Management Account. Borrower shall take all
actions reasonably requested by Lender to enforce Lender’s rights under the
Interest Rate Cap Agreement in the event of a default by the counterparty
thereunder and shall not waive, amend or otherwise modify any of its rights
thereunder.

 

(d)                                 If, at any time during the term of the Loan,
the counterparty to the Interest Rate Cap Agreement then in effect ceases to be
an Acceptable Counterparty and thereafter fails to abide by the requirements set
forth in such Interest Rate Cap Agreement with respect to ratings downgrades,
then Borrower shall promptly obtain a replacement Interest Rate Cap Agreement
satisfying the requirements set forth in paragraph (a) above, with a
counterparty that is an Acceptable Counterparty.

 

1.5.                             Method and Place of Payment. Except as
otherwise specifically provided in this Agreement, all payments and prepayments
under this Agreement and the Notes (including any deposit into the Presidents
Cash Management Account pursuant to Sections 3.2(c) or (d)) shall be made to
Lender not later than 11:00 a.m., New York City time, on the date when due and
shall be made in lawful money of the United States of America by wire transfer
in federal or

 

30

--------------------------------------------------------------------------------


 

other immediately available funds to the account specified from time to time by
Lender. Any funds received by Lender after such time shall be deemed to have
been paid on the next succeeding Business Day. Lender shall notify Borrower in
writing of any changes in the account to which payments are to be made. If the
amount received from Borrower (or from the Presidents Cash Management Account
pursuant to Section 3.2(a)) is less than the sum of all amounts then due and
payable hereunder, such amount shall be applied, at Lender’s sole discretion,
toward the components of the Indebtedness (e.g., interest, principal and other
amounts payable hereunder), the Loan and the Notes in such sequence as Lender
shall elect in its sole discretion, or toward the payment of Taxes, Operating
Expenses, and Capital Expenditures.

 

1.6.                            Regulatory Change. If, as a result of any
Regulatory Change, any reserve, special deposit or similar requirements relating
to any extensions of credit or other assets of, or any deposits with, any Lender
is imposed, modified or deemed applicable and the result is to increase the cost
to such Lender of making LIBOR-based loans, or to reduce the amount receivable
by Lender hereunder in respect of any portion of the Loan with respect to
LIBOR-based loans by an amount deemed by such Lender to be material (such
increases in cost and reductions in amounts receivable, “Increased Costs”), then
Borrower agrees that it will pay to Lender upon Lender’s request such additional
amount or amounts (based upon a reasonable allocation thereof by such Lender to
the LIBOR-based loans made by such Lender) as will compensate such Lender for
such Increased Costs to the extent that such Increased Costs are reasonably
allocable to the Loan. Lender will notify Borrower in writing of any event
occurring after the Closing Date which will entitle Lender to compensation
pursuant to this Section 1.6 as promptly as practicable after it obtains
knowledge thereof and determines to request such compensation and will designate
a different lending office if such designation will avoid the need for, or
reduce the amount of, such compensation and will not, in the reasonable judgment
of such Lender, be otherwise disadvantageous to such Lender. If such Lender
shall fail to notify Borrower of any such event within 90 days following the end
of the month during which such event occurred, then Borrower’s liability for any
amounts described in this Section incurred by such Lender as a result of such
event shall be limited to those attributable to the period occurring subsequent
to the 90th day prior to the date upon which such Lender actually notified
Borrower of the occurrence of such event. Notwithstanding the foregoing, in no
event shall Borrower be required to compensate any Lender for any portion of the
income or franchise taxes of Lender, whether or not attributable to payments
made by Borrower. If a Lender requests compensation under this Section 1.6,
Borrower may, by notice to Lender, require that such Lender furnish to Borrower
a statement setting forth in reasonable detail the basis for requesting such
compensation and the method for determining the amount thereof.

 

1.7.                            Taxes.

 

(a)                                  Borrower agrees to indemnify Lender against
any present or future stamp, documentary or other similar or related taxes or
other similar or related charges now or hereafter imposed, levied, collected,
withheld or assessed by any United States Governmental Authority by reason of
the execution and delivery of the Loan Documents and any consents, waivers,
amendments and enforcement of rights under the Loan Documents.

 

(b)                                 If Borrower is required by law to withhold
or deduct any amount from any payment hereunder in respect of any U.S. Tax,
Borrower shall withhold or deduct the appropriate

 

31

--------------------------------------------------------------------------------


 

amount, remit such amount to the appropriate Governmental Authority and pay to
each Person to whom there has been an Assignment or participation of a Loan and
who is not a U.S. Person such additional amounts as are necessary in order that
the net payment of any amount due to such non-U.S. Person hereunder after
deduction for or withholding in respect of any U.S. Tax imposed with respect to
such payment (or in lieu thereof, payment of such U.S. Tax by such non-U.S.
Person), will not be less than the amount stated in this Agreement to be then
due and payable; except that the foregoing obligation to pay such additional
amounts shall not apply (i) to any assignee that has not complied with the
obligations contained in Section 9.7(c), (ii) to any U.S. Taxes imposed solely
by reason of the failure by such Person (or, if such Person is not the
beneficial owner of the relevant Loan, such beneficial owner) to comply with
applicable certification, information, documentation or other reporting
requirements concerning the nationality, residence, identity or connections with
the United States of America of such Person (or beneficial owner, as the case
may be) if such compliance is required by statute or regulation of the United
States of America as a precondition to relief or exemption from such U.S. Taxes;
or (iii) with respect to any Person who is a fiduciary or partnership or other
than the sole beneficial owner of such payment, to any U.S. Tax imposed with
respect to payments made under any Note to a fiduciary or partnership to the
extent that the beneficial owner or member of the partnership would not have
been entitled to the additional amounts if such beneficial owner or member of
the partnership had been the holder of the Note.

 

1.8.                              Release. Upon payment of the Indebtedness in
full when permitted or required hereunder, Lender shall execute instruments
prepared by Borrower and reasonably satisfactory to Lender, which, at Borrower’s
election: (a) release and discharge all Liens on all Collateral securing payment
of the Indebtedness (subject to Borrower’s obligation to pay any associated fees
and expenses), including all balances in the Collateral Accounts; or (b) assign
such Liens (and the Loan Documents) to a new lender designated by Borrower.

 

ARTICLE II

 

VOLUNTARY PREPAYMENT

 

2.1.                              Voluntary Prepayment.

 

(a)                                  Provided no Event of Default is continuing,
Borrower may voluntarily prepay the Loan in whole or in part in increments (in
the case of a partial prepayment) of not less than $250,000 on any Business Day
without penalty or fee other than the exit fee, if any, that is payable pursuant
to any side letter between Borrower and Lender. Each such prepayment shall be
accompanied by the amount of interest theretofore accrued but unpaid in respect
of the principal amount so prepaid, plus, if such prepayment is not made on a
Payment Date, the amount of interest that would have accrued thereon had it
remained outstanding through the end of the Interest Accrual Period in which
such prepayment is made. Following any such prepayment during the Extension
Term, if any, Borrower may release or transfer, free and clear of the Lien of
the Loan Documents, a portion of the notional amount of the Interest Rate Cap
Agreement equal to the amount of such prepayment.

 

32

--------------------------------------------------------------------------------


 

(b)                                 As a condition to any voluntary prepayment,
Borrower shall give Lender written notice (a “Prepayment Notice”) of its intent
to prepay, which notice must be given at least 30 and not more than 90 days
prior to the Business Day upon which prepayment is to be made and must specify
the Business Day on which such prepayment is to be made and the amount of such
prepayment. If any such Prepayment Notice is given, then such Prepayment Notice
may be rescinded (or the date of such prepayment may be extended) by Borrower
upon delivery of written notice to Lender at least one Business Day prior to the
date specified for prepayment in the Prepayment Notice.

 

(c)                                  All prepayments of the Loan made by
Borrower in accordance with this Agreement (other than prepayments during the
continuance of an Event of Default or that result from a Casualty or
Condemnation) shall be applied first to the Junior Loan until the Junior
Principal Indebtedness has been reduced to zero, and then to the Senior Loan
until the Senior Principal Indebtedness has been reduced to zero.

 

ARTICLE III

 

ACCOUNTS

 

3.1.                              Cash Management Accounts.

 

(a)                                  On or prior to the Closing Date, Borrower
shall establish and thereafter maintain with the Cash Management Bank (i) a cash
management account into which income from the Properties will be deposited (the
“Presidents Cash Management Account”) and (ii) a cash management account into
which RKB Excess Cash Flow will be deposited when required to be so deposited
pursuant to this Agreement (the “RKB Cash Management Account”). As a condition
precedent to the closing of the Loan, Borrower shall cause the Cash Management
Bank to execute and deliver a separate Cash Management Agreement in respect of
each of the Presidents Cash Management Account (“Presidents Cash Management
Agreement”) and the RKB Cash Management Account (“RKB Cash Management
Agreement”), each of which provides, inter alia, that no party other than Lender
and Servicer shall have the right to withdraw funds from the Presidents Cash
Management Account or the RKB Cash Management Account, as the case may be. The
fees and expenses of the Cash Management Bank shall be paid by Borrower. At such
time that the Junior Indebtedness is reduced to zero, the RKB Cash Management
Agreement shall terminate and there shall be no further requirement to maintain
the RKB Cash Management Account or to make any deposit to such account.

 

(b)                                 In connection with the establishment of the
Presidents Cash Management Account and the RKB Cash Management Account:

 

(i) Within five Business Days following the Closing Date, Borrower shall deliver
to each Tenant in the Properties a written notice (a “Tenant Notice”) in the
form of Exhibit A instructing that (x) all payments under the Leases shall
thereafter be transmitted by them directly to, and deposited directly into, the
Presidents Cash Management Account and (y) such instruction may not be rescinded
unless and until such Tenant receives from Borrower or Lender a copy of Lender’s
written consent to such rescission. Borrower shall send a copy of each such
written notice to Lender and shall redeliver such notices to each Tenant until
such time as such

 

33

--------------------------------------------------------------------------------


 

Tenant complies therewith. Borrower covenants to cause all cash Revenues
relating to the Properties and all other money received by Borrower or the
Approved Property Manager with respect to the Properties (other than tenant
security deposits required to be held in escrow accounts) to be deposited in the
Presidents Cash Management Account by the end of the first Business Day
following Borrower’s or the Approved Property Manager’s receipt thereof; and
Borrower shall be permitted to deposit in the Presidents Cash Management Account
such additional amounts as Borrower may elect; and

 

(ii) Prior to the Closing Date, Borrower shall deliver to Lender a written
acknowledgment from each RKB Subsidiary (a “Distribution Acknowledgment”) in the
form of Exhibit F agreeing and acknowledging that prior to such time that the
Junior Indebtedness has been reduced to zero, (x) to the extent any RKB
Subsidiary shall make a distribution of RKB Excess Cash Flow, such distribution
shall be directly deposited into the RKB Cash Management Account; (y) during the
continuance of an Event of Default, at the request of Lender, each RKB
Subsidiary shall distribute all available RKB Excess Cash Flow, after payment of
property-related expenses approved by Lender (pursuant to an approved budget or
otherwise), directly into the RKB Cash Management Account to the extent such
distribution is not prohibited under the applicable RKB Subsidiary Loan
Documents; and (z) each RKB Subsidiary shall continue to distribute RKB Excess
Cash Flow in accordance with the Distribution Acknowledgment until such time as
it shall receive from Borrower or Lender a copy of Lender’s written confirmation
that such instructions have been rescinded.

 

(c)                                  Lender shall have the right to replace the
Cash Management Bank with any other financial institution reasonably
satisfactory to Borrower in which Eligible Accounts may be maintained which will
promptly execute and deliver to Lender a Cash Management Agreement in respect of
each of the Presidents Cash Management Account and the RKB Cash Management
Account (and Borrower shall cooperate with Lender in connection with such
transfer) in the event that (i) at any time the Cash Management Bank ceases to
be an Eligible Institution (unless the Collateral Accounts are maintained as
segregated trust accounts in accordance with clause (ii) of the definition of
Eligible Accounts), or (ii) the Cash Management Bank fails to comply with the
Presidents Cash Management Agreement or the RKB Cash Management Agreement.

 

3.2.                              Distributions from Presidents Cash Management
Account and RKB Cash Management Account.

 

(a)                                  On each Payment Date, provided no Event of
Default has occurred and is continuing, Lender shall transfer amounts from the
Presidents Cash Management Account, to the extent available therein, to make the
following payments in the following order of priority:

 

(i) to Presidents Borrower, such amounts as may be required for payments in
respect of Taxes and Insurance Premiums required to be paid hereunder that are
then due and payable, as notified to Lender by Borrower in writing at least 10
Business Days prior to such Payment Date; provided that, at Lender’s option,
Lender may instruct the Cash Management Bank to disburse such amounts directly
to the Persons to whom such Taxes and Insurance Premium payments are due;

 

34

--------------------------------------------------------------------------------


 

(ii)                                  to Lender, the amount of all scheduled or
delinquent interest on the Loan and all other amounts then due and payable under
the Loan Documents;

 

(iii)                               to Presidents Borrower, an amount equal to
the Budgeted Operating Expenses for the month in which such Payment Date occurs
(without duplication of any amounts in respect of which sums have been applied
pursuant to clause (i) above), provided that the amounts disbursed to Presidents
Borrower pursuant to this clause (iii) shall be used by Borrower solely to pay
Budgeted Operating Expenses for such month or for prior months during the Fiscal
Year in which such Payment Date occurs (Borrower agreeing that, in the event
that such Budgeted Operating Expenses exceed the actual operating expenses for
such month, such excess amounts shall be remitted by Presidents Borrower to the
Presidents Cash Management Account prior to the next succeeding Payment Date
except to the extent applied to reimburse Presidents Borrower for actual
operating expenses incurred during the Fiscal Year in which such Payment Date
occurs that were in excess of Budgeted Operating Expenses for the months that
have elapsed during such Fiscal Year) and provided further that no amounts will
be disbursed to Borrower in respect of the fees of the Approved Property Manager
payable for any Fiscal Year to the extent such fees exceed 3% of Operating
Income realized for the months that have elapsed during such Fiscal Year;

 

(iv)                              to Presidents Borrower, an amount equal to the
Budgeted Capital Expenditures for the month in which such Payment Date occurs,
as well as any additional amount reasonably requested by Presidents Borrower in
writing at least 10 Business Days prior to such Payment Date in respect of
emergency Capital Expenditures, which written request shall be accompanied by a
reasonably detailed description of the emergency (Borrower agreeing that, in the
event that such Budgeted Capital Expenditures exceed the actual capital
expenditures for such month, such excess amounts shall be remitted by Presidents
Borrower to the Presidents Cash Management Account prior to the next succeeding
Payment Date);

 

(v)                                 all remaining amounts shall remain deposited
in the Presidents Cash Management Account for application in accordance with
this Section 3.2(a) on the next Payment Date.

 

(b)                                 On each Payment Date, provided no Event of
Default has occurred and is continuing, Lender shall transfer amounts from the
RKB Cash Management Account, to the extent available therein, to make the
following payments in the following order of priority:

 

(i)                                     to the Presidents Cash Management
Account, the amount (if any) by which the amounts then on deposit in the
Presidents Cash Management Account are not sufficient to make the payments
required to be made under Section 3.2(a)(i) through (iv) (but not in excess of
the Junior Indebtedness then due and payable), and

 

(ii)                                  provided that no Event of Default is then
continuing, all remaining amounts to such other accounts as RKB Borrower may
direct.

 

35

--------------------------------------------------------------------------------


 

(c)                                  If on any Payment Date the amount in the
Presidents Cash Management Account shall be insufficient to make all of the
transfers described in Section 3.2(a)(i) through (iv), taking into account any
transfer into the Presidents Cash Management Account from the RKB Cash
Management Account pursuant to Section 3.2(b)(i) and from the Shortfall Reserve
Account pursuant to Section 3.8(c). Borrower shall deposit into the President
Cash Management Account on such Payment Date the amount of such deficiency. If
Borrower shall fail to make such deposit, the same shall constitute an Event of
Default and, in addition to all other rights and remedies provided for under the
Loan Documents, Lender may disburse and apply the amounts in the Collateral
Accounts in accordance with Section 3.9(c).

 

3.3.                              Loss Proceeds Account.

 

(a)                                  On or prior to the Closing Date, Borrower
shall establish and thereafter maintain with the Cash Management Bank an account
for the purpose of depositing any Loss Proceeds (the “Loss Proceeds Account”).

 

(b)                                 Provided no Event of Default is continuing,
funds in the Loss Proceeds account shall be applied in accordance with
Section 5.16.

 

3.4.                              Disbursements from Presidents Cash Management
Account for Taxes and Insurance Premiums. Borrower shall provide Lender with
copies of all tax and insurance bills relating to the Properties promptly after
Borrower’s receipt thereof. Lender may cause such payments to be made according
to any bill, statement or estimate procured from the appropriate public office
or insurance carrier, without inquiry into the accuracy of such bill, statement
or estimate or into the validity of any tax, assessment, sale, forfeiture, tax
lien or title or claim thereof unless given written advance notice by Borrower
of such inaccuracy, invalidity or other contest.

 

3.5.                              Disbursements for Budgeted Capital
Expenditures Prior to TI/LC Advances. Notwithstanding anything to the contrary
contained herein, Borrower may not request, and Lender shall have no obligation
to make, a TI/LC Advance in connection with an expenditure for which, and to the
extent that, payments made in respect of Budgeted Capital Expenditures in
accordance with Section 3.2(a)(iv) are otherwise sufficient to pay such
expenditure.

 

3.6.                              Intentionally Omitted.

 

3.7.                              Intentionally Omitted.

 

3.8.                              Shortfall Reserve Account.

 

(a)                                  On or prior to the Closing Date, Borrower
shall establish and thereafter maintain with the Cash Management Bank an account
for the purpose of reserving an amount in respect of potential cash flow
shortfalls from the Properties (the “Shortfall Reserve Account”).

 

(b)                                 On the Closing Date, Borrower shall deposit
into the Shortfall Reserve Account an amount equal to the Shortfall Reserve
Amount.

 

36

--------------------------------------------------------------------------------


 

(c)                                  If on any Payment Date the amount in the
Presidents Cash Management Account shall be less than the sum of the payments
required to be made under Section 3.2(a)(i) through (iv) excluding interest on
the Junior Loan (after taking into account any transfer into the Presidents Cash
Management Account from the RKB Cash Management Account pursuant to
Section 3.2(b)(i)), Lender shall instruct the Cash Management Bank to disburse
from the Shortfall Reserve Account to the Presidents Cash Management Account an
amount equal to the difference between the sum of the payments required to be
made under Section 3.2(a)(i) through (iv) excluding interest on the Junior Loan
and the amount then on deposit in the Presidents Cash Management Account to
cover such deficiency. If on any Payment Date the amount in the Shortfall
Reserve Account is insufficient to cover the entire amount of such deficiency,
Borrower shall deposit into the Presidents Cash Management Account on such
Payment Date the amount of such deficiency. If Borrower shall fail to make such
deposit, the same shall constitute an Event of Default and, in addition to all
other rights and remedies provided for under the Loan Documents, Lender may
disburse and apply the amounts in the Collateral Accounts in accordance with
Section 3.9(c).

 

3.9.                              Account Collateral.

 

(a)                                  Borrower hereby grants a perfected
first-priority security interest in favor of Lender in and to the Account
Collateral as security for the Indebtedness, together with all rights of a
secured party with respect thereto. Each Collateral Account shall be an Eligible
Account under the sole dominion and control of Lender and shall be in the name
of Borrower, as pledgor, and Lender, as pledgee. Borrower shall have no right to
make withdrawals from any of the Collateral Accounts. Funds in the Collateral
Accounts shall not be commingled with any other monies at any time. Borrower
shall execute any additional documents that Lender in its reasonable discretion
may require and shall provide all other evidence reasonably requested by Lender
to evidence or perfect its first-priority security interest in the Account
Collateral.

 

(b)                                 The insufficiency of amounts contained in
the Collateral Accounts shall not relieve Borrower from its obligation to
fulfill all covenants contained in the Loan Documents.

 

(c)                                  During the continuance of an Event of
Default, Lender may, in its sole discretion, apply funds in the Collateral
Accounts, and funds resulting from the liquidation of Permitted Investments
contained in the Collateral Accounts, either toward the components of the
Indebtedness (e.g., interest, principal and other amounts payable hereunder),
the Loan and the Notes in such sequence as Lender shall elect in its sole
discretion, and/or toward the payment of Taxes, Operating Expenses and Capital
Expenditures.

 

3.10.                        Permitted Investments.

 

(a)                                  So long as no Event of Default shall be
continuing, Borrower shall be permitted to direct the investment of the funds
from time to time held in the Collateral Accounts in Permitted Investments and
to sell or liquidate such Permitted Investments and reinvest proceeds from such
sale or liquidation in other Permitted Investments (but Lender shall have no
liability whatsoever in respect of any failure by the Cash Management Bank to do
so), with all such proceeds and reinvestments to be held in the applicable
Collateral Account; provided,

 

37

--------------------------------------------------------------------------------


 

however, that the maturity of an adequate portion of the Permitted Investments
on deposit in the Collateral Accounts shall be no later than the Business Day
immediately preceding the date on which such funds are required to be withdrawn
therefrom pursuant to this Agreement, and provided further that Borrower shall
remit into the applicable Collateral Account an amount equal to any losses
realized on Permitted Investments contained therein. No Permitted Investment
shall be liquidated at a loss at the direction of Borrower except to the extent
necessary to make a required payment to Lender on a Payment Date.

 

(b)                                 All income and gains from the investment of
funds in the Collateral Accounts shall be retained in the Collateral Accounts
from which they were derived. As between Borrower and Lender, Borrower shall
treat all income, gains and losses from the investment of amounts in the
Collateral Accounts as its income or loss for federal, state and local income
tax purposes.

 

(c)                                  After the Loan and all other Indebtedness
have been paid in full, the Collateral Accounts shall be closed and the balances
therein, if any, shall be paid to Borrower.

 

3.11.                        Bankruptcy. Borrower and Lender acknowledge and
agree that upon the filing of a bankruptcy petition by or against Borrower under
the Bankruptcy Code, the Account Collateral and the Revenues (whether then
already in the Collateral Accounts, or then due or becoming due thereafter)
shall be deemed not to be property of Borrower’s bankruptcy estate within the
meaning of Section 541 of the Bankruptcy Code. However, if a court of competent
jurisdiction determines that, notwithstanding the foregoing characterization of
the Account Collateral and the Revenues by Borrower and Lender, the Account
Collateral and/or the Revenues do constitute property of Borrower’s bankruptcy
estate, then Borrower and Lender further acknowledge and agree that all such
Revenues, whether due and payable before or after the filing of the petition,
are and shall be cash collateral of Lender. Borrower acknowledges that Lender
does not consent to Borrower’s use of such cash collateral and that, in the
event Lender elects (in its sole discretion) to give such consent, such consent
shall only be effective if given in writing signed by Lender. Except as provided
in the immediately preceding sentence, Borrower shall not have the right to use
or apply or require the use or application of such cash collateral (i) unless
Borrower shall have received a court order authorizing the use of the same, and
(ii) Borrower shall have provided such adequate protection to Lender as shall be
required by the bankruptcy court in accordance with the Bankruptcy Code.

 

ARTICLE IV

 

REPRESENTATIONS

 

Borrower represents to Lender that, as of the Closing Date, except as set forth
in the Exception Report:

 

4.1.                              Organization.

 

(a)                                  (i) Presidents Borrower, RPT Holding LLC
and RPT Holding LLC’s Single-Purpose Equityholder are each a limited liability
company, duly organized, validly existing and in good standing under the laws of
the State of Delaware, and is in good standing as a foreign limited liability
company in each other jurisdiction where ownership of its properties or

 

38

--------------------------------------------------------------------------------


 

the conduct of its business requires it to be so, and has all power and
authority under such laws and its organizational documents and all material
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted.

 

(ii)                                  RKB Borrower is a limited partnership,
duly organized, validly existing and in good standing under the laws of the
State of Delaware, and is in good standing as a foreign limited partnership in
each other jurisdiction where ownership of its properties or the conduct of its
business requires it to be so, and has all power and authority under such laws
and its organizational documents and all material governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted.

 

(b)                                 (i) Presidents Borrower has no subsidiaries
and does not own any equity interest in any other Person.

 

(ii) Other than the RKB Subsidiaries, RPT Holding LLC, RPT Holding LLC’s
Single-Purpose Equityholder and Presidents Borrower, RKB Borrower has no
subsidiaries and does not own any equity interest in any other Person.

 

(iii) RPT Holding LLC has no subsidiaries and does not own any equity interests
in any other Person other than Presidents Borrower.

 

(iii) RPT Holding LLC’s Single-Purpose Equityholder has no subsidiaries and does
not own any equity interest in any other Person other than RPT Holding LLC.

 

(c)                                 The organizational chart contained in
Schedule G is true and correct as of the date hereof.

 

4.2.                              Authorization. Borrower has the power and
authority to enter into this Agreement and the other Loan Documents, to perform
its obligations hereunder and thereunder and to consummate the transactions
contemplated by the Loan Documents and has by proper action duly authorized the
execution and delivery of the Loan Documents. RPT Holding LLC has the power and
authority to enter into the Equity Pledge Agreement, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated by the
Equity Pledge Agreement and has by proper action duly authorized the execution
and delivery of the Equity Pledge Agreement.

 

4.3.                              No Conflicts. Neither the execution and
delivery of the Loan Documents, nor the consummation of the transactions
contemplated therein, nor performance of and compliance with the terms and
provisions thereof will (i) violate or conflict with any provision of its
operating agreement, certificate of formation or other governance document,
(ii) violate any law, regulation (including Regulation U, Regulation X or
Regulation T), order, writ, judgment, injunction, decree or permit applicable to
it, (iii) violate or conflict with contractual provisions of, or cause an event
of default under, any indenture, loan agreement, mortgage, contract or other
Material Agreement to which Borrower, RPT Holding LLC, RPT Holding LLC’s
Single-Purpose Equityholder or Sponsor is a party or by which Borrower, RPT
Holding LLC, RPT Holding LLC’s Single-Purpose Equityholder or Sponsor may be
bound, or (iv) result in or require the creation of any Lien upon or with
respect to the Collateral in favor of any party other than Lender.

 

39

--------------------------------------------------------------------------------


 

4.4.                              Consents. No consent, approval, authorization
or order of, or qualification with, any court or Governmental Authority is
required in connection with the execution, delivery or performance by Borrower
of this Agreement or the other Loan Documents, except for any of the foregoing
which have already been obtained.

 

4.5.                              Enforceable Obligations. This Agreement and
the other Loan Documents have been duly executed and delivered by Borrower and
constitute Borrower’s legal, valid and binding obligations, enforceable in
accordance with their respective terms, subject to bankruptcy, insolvency and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles. The Equity Pledge Agreement has been duly
executed and delivered by RPT Holding LLC and constitutes RPT Holding LLC’s
legal, valid and binding obligations, enforceable in accordance with its terms,
subject to bankruptcy, insolvency and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles. The
Loan Documents are not subject to any right of rescission, set-off, counterclaim
or defense by Borrower, including the defense of usury.

 

4.6.                              No Default. No material Default or Event of
Default, and no event of default under the RKB Subsidiary Loan Documents, will
exist immediately following the making of the Loan.

 

4.7.                              Payment of Taxes. Borrower, RPT Holding LLC
and RPT Holding LLC’s Single-Purpose Equityholder have each filed, or caused to
be filed, all tax returns (federal, state, local and foreign) required to be
filed and paid all amounts of taxes due (including interest and penalties)
except for taxes which are not yet delinquent and has paid all other taxes,
fees, assessments and other governmental charges (including mortgage recording
taxes, documentary stamp taxes and intangible taxes) owing by it necessary to
preserve the Liens in favor of Lender.

 

4.8.                              Compliance with Law. Borrower, the Properties
and the use thereof comply in all material respects with all applicable
Insurance Requirements and Legal Requirements, including building and zoning
ordinances and codes. The Properties conform to current zoning requirements and
is neither an illegal nor a legal nonconforming use. Borrower is not in default
or violation of any order, writ, injunction, decree or demand of any
Governmental Authority the violation of which could adversely affect the
Properties or the condition (financial or otherwise) or business of Borrower.
There has not been committed by or on behalf of Borrower or, to the best of
Borrower’s knowledge, any other person in occupancy of or involved with the
operation or use of the Properties, any act or omission affording any federal
Governmental Authority or any state or local Governmental Authority the right of
forfeiture as against the Properties or any portion thereof or any monies paid
in performance of its obligations under any of the Loan Documents. Neither
Borrower nor Sponsor has purchased any portion of the Properties with proceeds
of any illegal activity.

 

4.9.                              ERISA. Neither Borrower nor any ERISA
Affiliate of Borrower has incurred or could be subjected to any liability under
Title IV or Section 302 of ERISA or Section 412 of the Code or maintains or
contributes to, or is or has been required to maintain or contribute to, any
employee benefit plan (as defined in Section 3(3) of ERISA) subject to Title IV
or Section 302 of ERISA or Section 412 of the Code. The consummation of the
transactions contemplated by this Agreement will not constitute or result in any
non-exempt prohibited

 

40

--------------------------------------------------------------------------------


 

transaction under Section 406 of ERISA, Section 4975 of the Code or
substantially similar provisions under federal, state or local laws, rules or
regulations.

 

4.10.                        Government Regulation. Borrower is not an
“investment company”, or a company “controlled” by an “investment company”,
registered or required to be registered under the Investment Company Act of
1940, as amended. Borrower is not a “holding company” or a “subsidiary company”
of a “holding company” or an “affiliate” or either a “holding company” or a
“subsidiary company” within the meaning of the Public Utility Holding Company
Act of 1935, as amended.

 

4.11.                        No Bankruptcy Filing. Neither Borrower, RPT Holding
LLC nor RPT Holding LLC’s Single-Purpose Equityholder is contemplating either
the filing of a petition by it under any state or federal bankruptcy or
insolvency laws or the liquidation of all or a major portion of its assets or
property. Borrower does not have knowledge of any Person contemplating the
filing of any such petition against it or RPT Holding LLC or RPT Holding LLC’s
Single-Purpose Equityholder.

 

4.12.                        Other Debt. Presidents Borrower, RPT Holding LLC
and RPT Holding LLC’s Single-Purpose Equityholder do not have outstanding any
Debt other than Permitted Debt.

 

4.13.                        Litigation. There are no actions, suits,
proceedings, arbitrations or governmental investigations by or before any
Governmental Authority or other agency now pending, and to the best of
Borrower’s knowledge there are no such actions, suits, proceedings, arbitrations
or governmental investigations threatened against or affecting Borrower, RPT
Holding LLC, RPT Holding LLC’s Single-Purpose Equityholder or the Properties, in
each case, except as listed in the Exception Report (and there are no actions,
suits, proceedings, arbitrations or governmental investigations by or before any
Governmental Authority or other agency now pending, and to the best of
Borrower’s knowledge there are no such actions, suits, proceedings, arbitrations
or governmental investigations threatened, against or affecting Borrower, RPT
Holding LLC, RPT Holding LLC’s Single-Purpose Equityholder or the Properties, in
each case, whether or not listed in the Exception Report, which alone or in the
aggregate, if determined against Borrower or the Properties, could result in a
Material Adverse Effect).

 

4.14.                        Leases: Material Agreements.

 

(a)                                  Borrower has delivered to Lender true and
complete copies of all Leases. No person has any possessory interest in the
Properties or right to occupy the same except under and pursuant to the
provisions of the Leases. To the best of Borrower’s knowledge, (i) the rent roll
attached to this Agreement as Schedule E (the “Rent Roll”) is true and correct
as of the Closing Date; and (ii) except as indicated on the Rent Roll, no
security deposits are being held by Borrower, no Tenant has any extension,
renewal or termination options, no Tenant or other party has any option, right
of first refusal or similar preferential right to purchase or lease all or any
portion of the Properties, no fixed rent has been paid more than 30 days in
advance of its due date and no payments of rent are more than 30 days
delinquent.

 

41

--------------------------------------------------------------------------------


 

(b)                                 To the best of Borrower’s knowledge, except
as indicated in Schedule D, all work to be performed by the landlord under the
Leases has been substantially performed, all contributions to be made by the
landlord to the Tenants thereunder have been made, all other conditions to each
Tenant’s obligations thereunder have been satisfied, no Tenant has the right to
require Borrower to perform or finance Tenant Improvements or Material
Alterations and no Leasing Commissions are owed or would be owed upon the
exercise of any Tenant’s existing renewal or expansion options.

 

(c)                                  There are no Material Agreements except as
described in Schedule F. Borrower has made available to Lender true and complete
copies of all Material Agreements. Each Material Agreement executed by Borrower
has been entered into at arm’s length in the ordinary course of business by or
on behalf of Borrower.

 

(d)                                 The Leases and, to the best of Borrower’s
knowledge, the Material Agreements, are in full force and effect and there are
no defaults thereunder by Borrower or, to Borrower’s best knowledge, any other
party thereto. Borrower is not in default in any material respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any Permitted Encumbrance or any other agreement or
instrument to which it is a party or by which it or any of the Properties are
bound.

 

4.15.                        Full and Accurate Disclosure. To Borrower’s
knowledge, no statement of fact heretofore delivered by Borrower to Lender in
writing in respect of the Properties or the Borrower contains any untrue
statement of a material fact or omits to state any material fact necessary to
make statements contained therein not misleading unless subsequently corrected.
There is no fact presently actually known to Borrower which has not been
disclosed to Lender which is reasonably likely to result in a Material Adverse
Effect.

 

4.16.                        Financial Condition. All financial data concerning
Borrower, RPT Holding LLC, RPT Holding LLC’s Single-Purpose Equityholder and the
Properties heretofore provided to Lender fairly presents the financial position
thereof in all material respects, as of the date on which it was made, and does
not omit to state any fact necessary to make statements contained herein or
therein not misleading. Since the delivery of such data, except as otherwise
disclosed in writing to Lender, there have occurred no changes or circumstances
in the financial position of Borrower, RPT Holding LLC, RPT Holding LLC’s
Single-Purpose Equityholder or the Properties which have had or are reasonably
likely to result in a Material Adverse Effect.

 

4.17.                        Single-Purpose Requirements. Presidents Borrower,
RPT Holding LLC and RPT Holding LLC’s Single-Purpose Equityholder are now, and,
except with respect to clauses (r), (s) and (t) in the definition of
Single-Purpose Entity, have always been since their formation, a Single-Purpose
Entity.

 

4.18.                        Location of Chief Executive Offices. The location
of Borrower’s principal place of business and chief executive office is the
address listed in Section 9.4.

 

4.19.                        Not Foreign Person: Not Prohibited Person. Borrower
is not a “foreign person” within the meaning of Section 1445(f)(3) of the Code.
Borrower warrants, represents and covenants that neither Borrower nor Sponsor is
or will be an entity or person (i) that is listed

 

42

--------------------------------------------------------------------------------


 

in the Annex to, or is otherwise subject to the provisions of Executive Order
13224 issued on September 24, 2001 (“EO13224”), (ii) whose name appears on the
United States Treasury Department’s Office of Foreign Assets Control (“OFAC”)
most current list of “Specifically Designated National and Blocked Persons”
(which list may be published from time to time in various mediums including, but
not limited to, the OFAC website, http:www.treas.gov/ofac/tl lsdn.pdf) (iii) who
commits, threatens to commit or supports “terrorism”, as that term is defined in
EO 13224, or (iv) who is otherwise affiliated with any entity or person listed
above (any and all parties or persons described in clauses (i) through
(iv) above are herein referred to as a “Prohibited Person”). Borrower covenants
and agrees that neither Borrower nor Sponsor will (x) knowingly conduct any
business, nor engage in any transaction or dealing, with any Prohibited Person,
including, but not limited to, knowingly making or receiving any contribution of
funds, goods, or services, to or for the benefit of a Prohibited Person in
violation of applicable laws, or selling or otherwise transferring an interest
in itself to any Prohibited Person or (y) knowingly engage in or conspire to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in
EO13224. Borrower further covenants and agrees to deliver (from time to time) to
Lender any such certification or other evidence as may be reasonably requested
by Lender, confirming that (i) neither Borrower nor Sponsor is a Prohibited
Person and (ii) neither Borrower nor Sponsor has knowingly engaged in any
business, transaction or dealings with a Prohibited Person, including, but not
limited to, knowingly making or receiving any contribution of funds, goods, or
services, to or for the benefit of a Prohibited Person in violation of
applicable laws.

 

4.20.                        Labor Matters. Borrower is not a party to any
collective bargaining agreements.

 

4.21.                        Title. Presidents Borrower owns good, marketable
and insurable title in fee to the Properties and good and marketable title to
the related personal property, to the Collateral Accounts (other than the RKB
Cash Management Account) and to any other Presidents Collateral, in each case
free and clear of all Liens whatsoever except the Permitted Encumbrances. RKB
Borrower owns good title to the RKB Collateral (other than the membership
interests in Presidents Borrower), free and clear of all Liens except Permitted
Encumbrances. RPT Holding LLC’s Single-Purpose Equityholder owns good title to
its 1% membership interest in RPT Holding LLC, free and clear of all Liens
except Permitted Encumbrances. RTP Holding LLC owns good title to the membership
interests in Presidents Borrower, free and clear of all Liens except Permitted
Encumbrances. The Mortgage, when properly recorded in the appropriate records,
together with the Assignment of Rents and Leases and any Uniform Commercial Code
financing statements required to be filed in connection therewith, will create
(i) valid, perfected first priority Lien on the Properties and the rents
therefrom, enforceable as such against creditors of and purchasers from Borrower
and subject only to Permitted Encumbrances, and (ii) perfected Liens (pursuant
to the Uniform Commercial Code of the State of Delaware) in and to all
personalty, all in accordance with the terms thereof, in each case subject only
to any applicable Permitted Encumbrances. The Equity Pledge Agreement and the
other Loan Documents, upon delivery of the certificates evidencing the
securities included in the RKB Collateral and, to the extent that perfection of
any portion of the RKB Collateral may occur only by filing of a financing
statement, upon the filing of a UCC financing statement in the appropriate
jurisdiction, create and constitute a valid and perfected

 

43

--------------------------------------------------------------------------------


 

first priority Lien on the RKB Collateral, free and clear of all Liens other
than the Permitted Encumbrances. The Permitted Encumbrances do not and will not
materially and adversely affect or interfere with (x) the value, or current use
or operation, of the Properties, (y) the security intended to be provided by the
Mortgage, the Equity Pledge Agreement or any other Loan Document or (z)
Borrower’s ability to repay the Indebtedness in accordance with the terms of the
Loan Documents. Except as insured over by a Qualified Title Insurance Policy,
there are no claims for payment for work, labor or materials affecting the
Properties which are or may become a Lien prior to, or of equal priority with,
the Liens created by the Loan Documents. No creditor of Borrower other than
Lender has in its possession any goods that constitute or evidence the
Collateral.

 

4.22.                        No Encroachments. Except as shown on the Qualified
Survey, to the best of Borrower’s knowledge, all of the improvements on the
Properties lie wholly within the boundaries and building restriction lines of
the Properties, and no improvements on adjoining property encroach upon the
Properties, and no easements or other encumbrances upon the Properties encroach
upon any of the improvements, so as, in either case, to adversely affect the
value or marketability of the Properties, except those which are insured against
by a Qualified Title Insurance Policy.

 

4.23.                        Physical Condition.

 

(a)                                  Except for matters set forth in the
Engineering Reports, to the best of Borrower’s knowledge, the Properties
(including sidewalks, storm drainage system, roof, plumbing system, HVAC system,
fire protection system, electrical system, equipment, elevators, exterior
sidings and doors, irrigation system and all structural components) are in good
condition, order and repair in all respects material to its use, operation or
value.

 

(b)                                 Borrower is not aware of any material
structural or other material defect or damages in the Properties, whether latent
or otherwise.

 

(c)                                  Borrower has not received and is not aware
of any other party’s receipt of notice from any insurance company or bonding
company of any defects or inadequacies in the Properties which would, alone or
in the aggregate, adversely affect in any material respect the insurability of
the same or cause the imposition of extraordinary premiums or charges thereon or
of any termination or threatened termination of any policy of insurance or bond.

 

4.24.                        Fraudulent Conveyance. Borrower has not entered
into the Transaction or any of the Loan Documents with the actual intent to
hinder, delay or defraud any creditor. Borrower has received reasonably
equivalent value in exchange for its obligations under the Loan Documents. On
the Closing Date, the fair salable value of Borrower’s aggregate assets is and
will, immediately following the making of the Loan and the use and disbursement
of the proceeds thereof, be greater than Borrower’s probable aggregate
liabilities (including subordinated, unliquidated, disputed and Contingent
Obligations). Borrower’s aggregate assets do not and, immediately following the
making of the Loan and the use and disbursement of the proceeds thereof will
not, constitute unreasonably small capital to carry out its business as
conducted or as proposed to be conducted. Borrower does not intend to, and does
not believe that it will, incur debts and liabilities (including Contingent
Obligations and other commitments)

 

44

--------------------------------------------------------------------------------


 

beyond its ability to pay such debts as they mature (taking into account the
timing and amounts to be payable on or in respect of obligations of Borrower).

 

4.25.                        Management. Except for any Approved Management
Agreement, no property management agreements are in effect with respect to the
Properties.

 

4.26.                        Condemnation. No Condemnation has been commenced
or, to Borrower’s knowledge, is contemplated with respect to all or any material
portion of the Properties or for the relocation of roadways providing access to
the Properties.

 

4.27.                        Utilities and Public Access. The following
statements are accurate in all material respects to the best of Borrower’s
knowledge:

 

(i)                                     The Properties have adequate rights of
access to dedicated public ways (and makes no material use of any means of
access or egress that is not pursuant to such dedicated public ways or recorded,
irrevocable rights-of-way or easements) and is adequately served by all public
utilities necessary to the continued use and enjoyment of the Properties as
presently used and enjoyed.

 

(ii)                                  All public utilities necessary to the
continued use and enjoyment of the Properties as presently used and enjoyed are
located in the public right-of-way abutting the premises or in areas (“Easement
Areas”) that are the subject of recorded irrevocable easement agreements which
benefit the Properties and which are listed in Schedule A of the Qualified Title
Insurance Policy so as to be included in the coverage thereof.

 

(iii)                               All such utilities are connected so as to
serve the Properties without passing over other property other than Easement
Areas.

 

(iv)                              All roads necessary for the full utilization
of each of the Properties for their current purposes have been completed and are
either part of the relevant Properties (by way of deed, easement or ground
lease) or dedicated to public use and accepted by all Governmental Authorities.

 

4.28.                        Environmental Matters. Except as disclosed in the
Environmental Reports, to the best of Borrower’s knowledge:

 

(i)                                     The Properties are in compliance in all
material respects with all Environmental Laws applicable to the Properties
(which compliance includes, but is not limited to, the possession of, and
compliance with, all environmental, health and safety permits, approvals,
licenses, registrations and other governmental authorizations required in
connection with the ownership and operation of the Properties under all
Environmental Laws).

 

(ii)                                  No Environmental Claim is pending with
respect to any of the Properties, nor, to Borrower’s knowledge, is any
threatened, nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law with respect to Borrower or
the Properties.

 

45

--------------------------------------------------------------------------------


 

(iii)                               Without limiting the generality of the
foregoing, there is not present at, on, in or under any of the Properties, any
Hazardous Substances, PCB-containing equipment, asbestos or asbestos containing
materials, underground storage tanks or surface impoundments for any Hazardous
Substance, lead in drinking water (except in concentrations that comply with all
Environmental Laws), or lead-based paint.

 

(iv)                              There have not been and are no past, present
or threatened Releases of any Hazardous Substance from or at any of the
Properties that are reasonably likely to form the basis of any Environmental
Claim, and, to Borrower’s knowledge, there is no threat of any Release of any
Hazardous Substance migrating to any of the Properties.

 

(v)                                 No Liens are presently recorded with the
appropriate land records under or pursuant to any Environmental Law with respect
to any of the Properties and, to Borrower’s best knowledge, no Governmental
Authority has been taking any action to subject any of the Properties to Liens
under any Environmental Law.

 

(vi)                              There have been no material environmental
investigations, studies, audits, reviews or other analyses conducted by or that
are in the possession of Borrower in relation to any of the Properties which
have not been made available to Lender.

 

4.29.                        Assessments. There are no pending or, to Borrower’s
knowledge, proposed special or other assessments for public improvements or
otherwise affecting any of the Properties, nor are there any contemplated
improvements to any of the Properties that may result in such special or other
assessments. No extension of time for assessment or payment by Borrower of any
federal, state or local tax is in effect.

 

4.30.                        No Joint Assessment. Borrower has not suffered,
permitted or initiated the joint assessment of the Properties (i) with any other
real property constituting a separate tax lot, or (ii) with any personal
property, or any other procedure whereby the Lien of any Taxes which may be
levied against such other real property or personal property shall be assessed
or levied or charged to the Properties as a single Lien.

 

4.31.                        Separate Lots. No portion of any of the Properties
is part of a tax lot that also includes any real property that is not
Collateral.

 

4.32.                        Permits; Certificate of Occupancy. Borrower has
obtained all Permits necessary for the present and contemplated use and
operation of the Properties. The uses being made of the Properties are in
conformity in all material respects with the certificate of occupancy and/or
Permits for such Properties and any other restrictions, covenants or conditions
affecting the Properties.

 

4.33.                        Flood Zone. None of the Improvements on the
Properties are located in areas identified by the Federal Emergency Management
Agency or the Federal Insurance Administration as a “100 year flood plain” or as
having special flood hazards (including Zones A, B, C, V and X and Shaded X
areas), or, to the extent that any portion of the Properties are located in such
an area, the Properties are covered by flood insurance meeting the requirements
set forth in Section 5.15(a)(ii).

 

46

--------------------------------------------------------------------------------


 

4.34.                        Security Deposits. Borrower is in compliance in all
material respects with all Legal Requirements relating to security deposits.

 

4.35.                        Acquisition Documents. Borrower has delivered to
Lender true and complete copies of all material agreements and instruments under
which Borrower or any of its affiliates or the seller of any of the Properties
have remaining rights or obligations in respect of Borrower’s acquisition of the
Properties.

 

4.36.                        Insurance. Borrower has obtained insurance policies
reflecting the insurance coverages, amounts and other requirements set forth in
this Agreement. All premiums on such insurance policies required to be paid as
of the Closing Date have been paid for the current policy period. No Person,
including Borrower, has done, by act or omission, anything which would impair
the coverage of any such policy.

 

4.37                           RKB Properties. All of the representations and
warranties contained in the RKB Subsidiary Loan Documents with respect to the
RKB Subsidiaries, RKB Borrower and RKB Properties are true and correct (except
for inaccuracies that do not constitute an event of default under the RKB
Subsidiary Loan Documents) and such representations are made to Lender as of the
Closing Date as if fully set forth herein; provided, however, that the
provisions of this Section 4.37 shall have no force or effect at such time that
the Junior Indebtedness has been reduced to zero.

 

4.38.                        No Dealings. Neither Borrower nor Sponsor is aware
of any unlawful influence on the assessed value of the Properties.

 

4.39.                        Estoppel Certificates. Borrower has delivered to
Lender true and complete copies of (a) the form(s) of estoppel certificate
heretofore sent by Presidents Borrower or an Affiliate to every Tenant at the
Properties, and (b) each estoppel certificate received back from any such Tenant
prior to the Closing Date.

 

4.40                           Survival. Borrower agrees that all of the
representations of Borrower set forth in this Agreement and in the other Loan
Documents shall survive for so long as any portion of the Indebtedness is
outstanding. All representations, covenants and agreements made by Borrower in
this Agreement or in the other Loan Documents shall be deemed to have been
relied upon by Lender notwithstanding any investigation heretofore or hereafter
made by Lender or on its behalf.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

5.1.                              Existence. Borrower shall do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its existence and the existence of RPT Holding LLC and RPT Holding LLC’s
Single-Purpose Equityholder as a limited liability company or limited
partnership, as the case may be, and all rights, licenses, Permits, franchises
and other agreements necessary for the continued use and operation of its
business. Borrower shall deliver to Lender a copy of each amendment or other
modification to any of its organizational

 

47

--------------------------------------------------------------------------------


 

documents or any of the organizational documents of RPT Holding LLC or RPT
Holding LLC’s Single-Purpose Equityholder promptly after the execution thereof.

 

5.2.                              Maintenance of Properties. RKB Borrower shall
cause Presidents Borrower to, and Presidents Borrower will, keep the Properties
in good working order and repair, reasonable wear and tear excepted. Subject to
Section 6.13, Presidents Borrower shall from time to time make, or cause to be
made, all reasonably necessary and desirable repairs, renewals, replacements,
betterments and improvements to such properties.

 

5.3.                              Compliance with Legal Requirements. RKB
Borrower shall cause Presidents Borrower to, and Presidents Borrower shall,
comply with, and shall cause the Properties to comply with and be operated,
maintained, repaired and improved in compliance with, all Legal Requirements,
Insurance Requirements and all material contractual obligations by which
Borrower is legally bound.

 

5.4.                              Impositions and Other Claims. RKB Borrower
shall cause Presidents Borrower to, and Presidents Borrower shall, pay and
discharge all taxes, assessments and governmental charges levied upon it, its
income and its assets as and when such taxes, assessments and charges are due
and payable, as well as all lawful claims for labor, materials and supplies or
otherwise, subject to any rights to contest contained in the definition of
Permitted Encumbrances. RKB Borrower shall cause Presidents Borrower to, and
Presidents Borrower shall, file all federal, state and local tax returns and
other reports that it is required by law to file. If any law or regulation
applicable to Lender, any Note, the Properties or the Mortgage is enacted that
deducts from the value of property for the purpose of taxation any Lien thereon
or imposes upon Lender the payment of the whole or any portion of the taxes or
assessments or charges or Liens required by this Agreement to be paid by
Borrower or changes in any way the laws or regulations relating to the taxation
of mortgages or security agreements or debts secured by mortgages or security
agreements or the interest of the mortgagee or secured party in the property
covered thereby, or the manner of collection of such taxes, so as to affect the
Mortgage, the Indebtedness or Lender, then Borrower, upon demand by Lender,
shall pay such taxes, assessments, charges or Liens, or reimburse Lender for any
amounts paid by Lender. If in the opinion of Lender’s counsel it might be
unlawful to require Borrower to make such payment or the making of such payment
might result in the imposition of interest beyond the maximum amount permitted
by applicable Law, Lender may elect to declare all of the Indebtedness to be due
and payable 90 days from the giving of written notice by Lender to Borrower.

 

5.5.                              Access to Properties. RKB Borrower shall cause
Presidents Borrower to, and Presidents Borrower shall, permit agents,
representatives and employees of Lender and the Servicer to inspect the
Properties or any portion thereof. Borrower shall, permit agents,
representatives and employees of Lender and the Servicer to inspect the books
and records of Borrower, at such reasonable times as may be requested by Lender
upon reasonable advance notice.

 

5.6.                              Cooperate in Legal Proceedings. Except with
respect to any claim by Borrower against Lender, Borrower shall cooperate fully
with Lender with respect to any proceedings before any Governmental Authority
which may in any way affect the rights of Lender hereunder or under any of the
Loan Documents and, in connection therewith, Lender

 

48

--------------------------------------------------------------------------------


 

may, at its election, participate or designate a representative to participate
in any such proceedings.

 

5.7.                              Leases.

 

(a)                                  RKB Borrower shall cause Presidents
Borrower to, and Borrower shall, furnish Lender with executed copies of all
Leases. All Leases entered into after the date hereof and renewals or amendments
of Leases shall be entered into on an arms-length basis with Tenants whose
identity and credirworthiness is appropriate for tenancy in a similar class A
office building, shall provide for rental rates and other economic terms which,
taken as a whole, are at least equivalent to then-existing market rates, based
on the applicable market, have an initial term of not less than three (3) or
more than ten (10) years, not have a material adverse effect on the value of the
Properties in which the leased space is located or on the ability of Borrower to
pay the Indebtedness, constitute an arm’s-length transaction with a bona fide,
independent third-party tenant, and shall contain terms and conditions that are
commercially reasonable (in each case, unless Lender consents to such Lease in
its sole discretion). All Leases entered into after the date hereof must either
provide that they are subject and subordinate to any current or future mortgage
financing on the Properties and that the Tenants agree to attorn to any
foreclosing mortgagee at such mortgagee’s request, or obligate the Tenant
thereunder to execute and deliver, upon request, a subordination,
non-disturbance and attornment agreement on Lender’s form thereof.

 

(b)                                 All new Leases which are Major Leases or
which do not satisfy the requirements of Section 5.7(a), and all terminations,
renewals and amendments of Major Leases (or Leases which upon such renewal or
amendment would become Major Leases) or such Leases which initially required
Lender’s consent, and any surrender of rights under any Major Lease, shall be
subject to the prior written consent of Lender.   Any Major Lease or
termination, renewal, amendment or surrender thereof or of a Lease which upon
such renewal or amendment would become a Major Lease (each, a “Lease Under
Review”) must be submitted to Lender for approval, together with a summary of
the material economic terms thereof and any termination and other material
options contained therein and, in the case of a new Lease, a comparison of such
Lease Under Review compared against the standard form of lease then being used
by Presidents Borrower. Lender shall have ten (10) Business Days after its
acknowledged receipt of a Lease Under Review to approve or disapprove the same
or to request additional information or materials in connection with its review
(the “Additional Due Diligence Material”). If Lender disapproves a Lease Under
Review, Lender shall provide Presidents Borrower with a written explanation of
the reasons for disapproval. If Lender has not approved or disapproved a Lease
Under Review within ten (10) Business Days of its acknowledged receipt of such
Lease Under Review (or within five (5) Business Days of its acknowledged receipt
of the Additional Due Diligence Material, if any, (provided that, such
Additional Due Diligence Material is received by Lender more than ten
(5) Business Days after its acknowledged receipt of such Lease Under Review)),
then such Lease Under Review shall be deemed approved, provided that Presidents
Borrower has provided all other materials required to be submitted to Lender in
connection with such request for approval of a Lease Under Review pursuant to
this Section 5.7(b).

 

(c)                                  RKB Borrower shall cause Presidents
Borrower to, and Borrower shall, (i) deliver to each new Tenant a Tenant Notice
upon execution of such Tenant’s Lease, and

 

49

--------------------------------------------------------------------------------


 

promptly thereafter deliver to Lender a copy thereof and evidence of such
Tenant’s receipt thereof; (ii) observe and perform all the material obligations
imposed upon the lessor under the Leases (including, without limitation, any
material obligations the potential current violations of which are referenced in
the Exception Report); (iii) enforce all of the material terms, covenants and
conditions contained in the Leases on the part of the lessee thereunder to be
observed or performed, short of termination thereof, except that Presidents
Borrower may terminate any Lease following a material default thereunder by the
respective Tenant; (iv) not collect any of the rents thereunder more than one
month in advance; (v) not execute any assignment of lessor’s interest in the
Leases or associated rents other than the Assignment of Rents and Leases; and
(vi) not cancel or terminate any guarantee of any of the Major Leases without
the prior written consent of Lender.

 

(d)                                 Security deposits of Tenants under all
Leases, whether held in cash or any other form, shall not be commingled with any
other funds of Borrower and, if cash, shall be deposited by Presidents Borrower
at such commercial or savings bank or banks as may be reasonably satisfactory to
Lender and, to the extent that the aggregate amount thereof exceeds $150,000,
shall be pledged to Lender promptly following Lender’s request. Any bond or
other instrument which Presidents Borrower is permitted to hold in lieu of cash
security deposits under any applicable Legal Requirements shall be maintained in
full force and effect unless replaced by cash deposits as described above, shall
be issued by an institution reasonably satisfactory to Lender, shall (if not
prohibited by any Legal Requirements) name Lender as payee or mortgagee
thereunder (or at Lender’s option, be fully assignable to Lender) or may name
Presidents Borrower as payee thereunder so long as such bond or other instrument
is pledged to Lender as security for the Indebtedness and shall, in all
respects, comply with any applicable Legal Requirements and otherwise be
reasonably satisfactory to Lender. RKB Borrower shall cause Presidents Borrower
to, and Presidents Borrower shall, upon Lender’s request, provide Lender with
evidence reasonably satisfactory to Lender of Presidents Borrower’s compliance
with the foregoing. During the continuance of any Event of Default, RKB Borrower
shall cause Presidents Borrower to, and Presidents Borrower shall, upon Lender’s
request, deposit with Lender in an Eligible Account pledged to Lender an amount
equal to the aggregate security deposits of the Tenants (and any interest
theretofore earned on such security deposits and actually received by Presidents
Borrower) which Presidents Borrower had not returned to the applicable Tenants
or applied in accordance with the terms of the applicable Lease, and Lender
shall hold such security deposits in a segregated account in accordance with the
applicable Lease

 

(e)                                  Upon request of Lender, Presidents Borrower
shall request from each Tenant (and Presidents Borrower shall use commercially
reasonable and diligent efforts to obtain such certificate), and shall
thereafter promptly deliver to Lender each estoppel certificate executed by any
Tenant under a Lease as requested by Lender and delivered to Presidents
Borrower, attesting to such facts regarding the Lease as Lender may require,
including, but not limited to, attestations that each Lease covered thereby is
in full force and effect with no material defaults thereunder on the part of any
party, that none of the fixed rent, additional rent nor any other amounts
payable under such Lease have been paid more than one month in advance, except
as security, and that the lessee claims no defense or offset against the full
and timely performance of its obligations under the Lease. Presidents Borrower
shall not be required to request and deliver such certificates more frequently
than one (1) time in any calendar year.

 

50

--------------------------------------------------------------------------------


 

(f)                                    All Leases entered into after the date
hereof shall provide that the Tenant is obligated to execute and deliver, upon
request, estoppel certificates attesting to such facts regarding its Lease as
Lender may reasonably require, including, but not limited to, attestations that
such Lease covered thereby is in full force and effect with no material defaults
thereunder on the part of any party, that none of the fixed rent, additional
rent nor any other amounts payable under such Lease have been paid more than one
month in advance, except as security, and that the lessee claims no defense or
offset against the full and timely performance of its obligations under the
Lease.

 

5.8.                              Plan Assets, etc. Borrower will do, or cause
to be done, all things necessary to ensure that it will not be deemed to hold
Plan Assets at any time.

 

5.9.                              Further Assurances. Borrower shall, at
Borrower’s sole cost and expense, from time to time as reasonably requested by
Lender, execute, acknowledge, record, register, file and/or deliver to Lender
such other instruments, agreements, certificates and documents (including
Uniform Commercial Code financing statements and amended or replacement
mortgages) as Lender may reasonably request to evidence, confirm, perfect and
maintain the Liens securing or intended to secure the obligations of Borrower
under the Loan Documents or to facilitate a replacement of the Cash Management
Bank pursuant to Section 3.1(c) or a bifurcation of the Notes pursuant to
Section 9.7(a), in each case if requested by Lender, and do and execute all such
further lawful and reasonable acts, conveyances and assurances for the better
and more effective carrying out of the intents and purposes of this Agreement
and the other Loan Documents as Lender shall reasonably request from time to
time. Borrower hereby authorizes and appoints Lender as its attorney-in-fact to
execute, acknowledge, record, register and/or file such instruments, agreements,
certificates and documents, and to do and execute such acts, conveyances and
assurances, should Borrower fail to do so itself in violation of this Agreement
following written request from Lender, in each case without the signature of
Borrower. The foregoing grant of authority is a power of attorney coupled with
an interest and such appointment shall be irrevocable for the term of this
Agreement. Borrower hereby ratifies all actions that such attorney shall
lawfully take or cause to be taken in accordance with this Section 5.10.

 

5.10.                        Management of Collateral.

 

(a)                                  The Properties shall each be managed at all
times by an Approved Property Manager pursuant to an Approved Management
Agreement. Pursuant to the Subordination of Property Management Agreement or
Agreements, each Approved Property Manager shall agree that its Approved
Management Agreement, and all fees thereunder (including any incentive fees),
are subject and subordinate to the Indebtedness. Presidents Borrower may from
time to time appoint a successor manager, which successor manager shall be an
Approved Property Managers, to manage the Properties pursuant to an Approved
Management Agreement, and such successor manager shall execute for Lender’s
benefit a Subordination of Property Management Agreement in form and substance
reasonably satisfactory to Lender. The per annum fees of each Approved Property
Manager (including any incentive fees) shall not, at any time, exceed four
percent (4%) of the gross revenues of the relevant Property for the then most
recently concluded Test Period.

 

51

--------------------------------------------------------------------------------


 

(b)                                 RKB Borrower shall cause Presidents Borrower
to, and Presidents Borrower shall, cause each Approved Property Manager
(including any successor Approved Property Manager) to maintain at all times
worker’s compensation insurance as required by Governmental Authorities.

 

(c)                                  RKB Borrower shall cause Presidents
Borrower to, and Presidents Borrower shall notify Lender in writing of any
default of Presidents Borrower or an Approved Property Manager under any of the
Approved Management Agreements, after the expiration of any applicable cure
periods, of which Presidents Borrower has actual knowledge. Lender shall have
the right, after reasonable notice to Borrower and in accordance with such
Subordination of Management Agreement, to cure defaults of Presidents Borrower
under such Approved Management Agreement. Any reasonable out-of-pocket expenses
incurred by Lender to cure any such default shall constitute a part of the
Indebtedness and shall be due from Borrower upon demand by Lender.

 

(d)                                 Upon the occurrence and during the
continuance of an Event of Default, or a material default by an Approved
Property Manager under an Approved Management Agreement after the expiration of
any applicable cure period or upon the filing of a bankruptcy petition or the
occurrence of a similar event with respect to an Approved Property Manager,
Lender may, in its sole discretion, require Presidents Borrower to terminate the
Approved Management Agreement and engage an Approved Property Manager selected
by Lender to serve as replacement Approved Property Manager pursuant to an
Approved Management Agreement.

 

5.11.                        Notice of Material Change. Borrower shall give
Lender prompt notice (containing reasonable detail) of (x) any material change
in the financial or physical condition of any of the Properties, as reasonably
determined by Borrower, including the addition, termination or cancellation of
any Major Lease and the termination or cancellation of terrorism or other
insurance required by this Agreement, or (y) any litigation or governmental
proceedings pending or threatened in writing against Borrower which is
reasonably likely to have Material Adverse Effect.

 

5.12.                        Annual Financial Statements. As soon as available,
and in any event within 90 days after the close of each Fiscal Year, (i) RKB
Borrower shall furnish to Lender, in hard copy and electronic format, a balance
sheet of RKB Borrower as of the end of such year, together with related
statements of income and equityholders’ capital for such Fiscal Year, audited by
a “Big Four” accounting firm whose opinion shall be to the effect that such
financial statements have been prepared in accordance with GAAP applied on a
consistent basis and shall not be qualified as to the scope of the audit or as
to the status of RKB Borrower as a going concern, and (ii) Presidents Borrower
shall furnish to Lender, in hard copy and electronic format, a balance sheet of
Presidents Borrower as of the end of such year, together with related statements
of income and equityholders’ capital for such Fiscal Year. Presidents Borrower’s
annual financial statements shall be accompanied by a certificate executed by
its chief financial officer, or by an authorized representative of Borrower, as
applicable, stating that each such annual financial statement presents fairly
and in all material respects the financial condition of the Properties being
reported upon in accordance with GAAP applied on a consistent basis, subject to
changes resulting from audit and normal year-end audit adjustments. Upon the
request of Lender, Presidents Borrower’s annual financial statement shall be
audited by a “Big Four”

 

52

--------------------------------------------------------------------------------


 

accounting firm whose opinion shall be to the effect that such financial
statements have been prepared in accordance with GAAP applied on a consistent
basis and shall not be qualified as to the scope of the audit or as to the
status of Presidents Borrower as a going concern. Together with Presidents
Borrower’s annual audited financial statements, RKB Borrower shall cause
Presidents Borrower to, and Presidents Borrower shall, furnish to Lender, in
hard copy and electronic format:

 

(i)                                     a statement of cash flows;

 

(ii)                                  then current rent roll and occupancy
reports;

 

(iii)                               an annual report for the most recently
completed fiscal year, describing Capital Expenditures (stated separately with
respect to any project costing in excess of $100,000), Tenant Improvements and
Leasing Commissions; and

 

(iv)                              such other information as Lender shall
reasonably request.

 

5.13.                        Quarterly Financial Statements. As soon as
available, and in any event within 45 days after the end of each Fiscal Quarter
(including year-end), Borrower shall furnish to Lender, in hard copy and
electronic format, quarterly and year-to-date unaudited financial statements
prepared for such fiscal quarter with respect to Borrower, including a balance
sheet and operating statement as of the end of such Fiscal Quarter, together
with related statements of income, equityholders’ capital and cash flows for
such Fiscal Quarter and for the portion of the Fiscal Year ending with such
Fiscal Quarter, which statements shall be accompanied by an Officer’s
Certificate certifying that the same are true and correct in all material
respects and were prepared in accordance with GAAP applied on a consistent
basis, subject to changes resulting from audit and normal year-end audit
adjustments. Each such quarterly report shall be accompanied by the following,
in hard copy and electronic format:

 

(i)                                     a statement in reasonable detail which
calculates Net Operating Income for each of the Fiscal Quarters in the Test
Period ending in such Fiscal Quarter, in the case of each such Fiscal Quarter,
ending at the end thereof;

 

(ii)                                  in the case of the Presidents Borrower,
copies of each of the Leases signed during such quarter, together with a summary
thereof which shall include the Tenant’s name, lease term, base rent, Tenant
Improvements, leasing commissions paid, free rent and other material tenant
concessions;

 

(iii)                               in the case of the Presidents Borrower, then
current rent roll and occupancy reports; and

 

(iv)                              such other information as Lender shall
reasonably request.

 

5.14.                        Monthly Financial Statements. As soon as available,
and in any event within 30 days after the end of each calendar month (other than
the month of January and the last calendar month of a Fiscal Quarter),
(i) Presidents Borrower shall furnish to Lender, in hard copy and electronic
format, monthly and year-to-date unaudited financial statements prepared for the
applicable month with respect to Presidents Borrower, including a balance sheet
and operating

 

53

--------------------------------------------------------------------------------


 

statement as of the end of such month, together with related statements of
income, equityholders’ capital and cash flows for such month and for the portion
of the Fiscal Year ending with such month, which statements shall be accompanied
by an Officer’s Certificate certifying that the same are true and correct in all
material respects and were prepared in accordance with GAAP applied on a
consistent basis, subject to changes resulting from audit and normal year-end
audit adjustments, and (ii) RKB Borrower shall furnish to Lender, in hard copy
or electronic format, statements of income and cash flows with respect to the
RKB Borrower for such month and for the portion of the Fiscal Year ending with
such month, which statements shall be accompanied by an Officer’s Certificate
certifying that the same are true and correct in all material respects and were
prepared in accordance with GAAP applied on a consistent basis, subject to
changes resulting from audit and normal year-end audit adjustments. Each such
monthly report shall be accompanied by the following:

 

(i)                                     in the case of the Presidents Borrower,
a summary of Leases signed during such month, which summary shall include the
Tenant’s name, lease term, base rent, escalations, Tenant Improvements, leasing
commissions paid, free rent and other concessions;

 

(ii)                                  in the case of the Presidents Borrower,
then current rent roll and occupancy reports; and

 

(iii)                               such other information as Lender shall
reasonably request.

 

5.15.                        Insurance.

 

(a)                                  RKB Borrower shall cause Presidents
Borrower to, and President Borrower shall, obtain and maintain with respect to
the Properties, for the mutual benefit of Borrower and Lender at all times, the
following policies of insurance:

 

(i)                                     insurance against loss or damage by
standard perils included within the classification “All Risks Special Form Cause
of Loss” (including coverage for damage caused by windstorm and hail). Such
insurance shall (A) be in an aggregate amount equal to the full replacement cost
of the Properties and fixtures (without deduction for physical depreciation, but
exclusive of excavation, footings and foundations, landscaping and paving);
(B) have deductibles acceptable to Lender (but in any event not in excess of
$500,000); (C) be paid annually in advance; (D) contain a “Replacement Cost
Endorsement” and an “Agreed Upon Amount Endorsement” with a waiver of
depreciation; (E) include an ordinance or law coverage endorsement containing
Coverage A: “Loss Due to Operation of Law” (with a minimum liability equal to
replacement cost), Coverage B: “Demolition Cost” and Coverage C: “Increased Cost
of Construction” coverages; (F) permit that the improvements and other property
covered by such insurance be rebuilt at another location in the event that such
improvements and other property cannot be rebuilt at the location on which they
are situated as of the date hereof;

 

(ii)                                  Flood insurance if the Properties are
located in a “100 Year Flood Plain” or “special hazard area” (including Zones A,
B, C, V, X and Shaded X Areas) in an

 

54

--------------------------------------------------------------------------------


 

amount equal to the maximum limit of coverage available from FEMA/FIA, plus such
excess limits reasonably requested by Lender, with a deductible not in excess of
$25,000;

 

(iii)                               commercial general liability insurance,
including broad form coverage of property damage, blanket contractual liability
and personal injury (including death resulting therefrom), containing minimum
limits per occurrence of not less than $1,000,000 with not less than a
$2,000,000 general aggregate for any policy year. In addition, at least
$20,000,000 excess and/or umbrella liability insurance shall be obtained and
maintained for any and all claims, including all legal liability imposed upon
Borrower and all related court costs and attorneys’ fees and disbursements;

 

(iv)                              rental loss and/or business interruption
insurance covering the 18 month period commencing on the date of any Casualty or
Condemnation, and containing an extended period of indemnity endorsement
covering the 12 month period commencing on the date on which the applicable
Property has been restored, as reasonably determined by the applicable insurer.
The amount of such insurance shall be increased from time to time as and when
the gross revenues from such Property increase;

 

(v)                                 insurance against loss or damage from
(A) leakage of sprinkler systems and (B) explosion of steam boilers, air
conditioning equipment, high pressure piping, machinery and equipment, pressure
vessels or similar apparatus now or hereafter installed in any of the
Improvements (without exclusion for explosions) and insurance against loss of
occupancy or use arising from any breakdown, in such amounts as are generally
available and are generally required by institutional lenders for properties
comparable to the Properties;

 

(vi)                              worker’s compensation insurance with respect
to all employees of Presidents Borrower as and to the extent required by any
Governmental Authority or Legal Requirement and employer’s liability coverage of
at least $1,000,000;

 

(vii)                           during any period of repair or restoration, “All
Risk” builders insurance or “Course of Construction” insurance in non-reporting
form, (A) covering any improvements under construction, being renovated or
otherwise being altered, and (B) in an amount equal to not less than the full
insurable value of each of the Properties against such risks (including fire and
extended coverage and collapse of the improvements to agreed limits) as Lender
may request, in form and substance acceptable to Lender;

 

(viii)                        coverage to fully compensate for the cost of
demolition and the increased cost of construction, renovation or alteration for
the Properties;

 

(ix)                                coverage for terrorism (either as part of
Presidents Borrower’s “All Risks” policy or as a separate policy), providing
casualty, business interruption and liability coverage in an amount no less than
the Maximum Loan Amount, if and to the extent that such coverage (i) is then
being obtained by prudent owners of real estate in the United States of a
similar type and quality and in a similar location to the Properties or (ii) is
otherwise available for an annual premium that is less than or equal to the
Terrorism Premium Threshold (such annual premium to be computed after taking
into account the

 

55

--------------------------------------------------------------------------------


 

effect of any subsidies or credits that may be provided to Presidents Borrower
by or pursuant to any law, regulation, policy or other initiative relating to
the purchase and/or maintenance of terrorism insurance enacted by any
Governmental Authority). If neither clause (i) nor clause (ii) of the preceding
sentence is satisfied, then RKB Borrower shall cause Presidents Borrower to, and
Presidents Borrower shall, obtain terrorism coverage (at a premium, computed as
set forth in the previous sentence, that does not exceed the Terrorism Premium
Threshold) from such insurers, and with such coverage, as shall be acceptable to
Lender in its reasonable discretion; and

 

(x)                                   such other insurance as may from time to
time be reasonably required by Lender in order to protect its interests,
including such insurance as may now be or hereafter becomes available that
Lender reasonably deems prudent in light of then prevailing market or industry
practices or applicable law.

 

(b)                                 All policies of insurance (the “Policies”)
required pursuant to this Section 5.15 shall be issued by one or more primary
insurers having a claims-paying ability of at least “A” or better or its
equivalent by each of the Rating Agencies, or by a syndicate of insurers through
which at least 75% of the coverage (if there are 4 or fewer members of the
syndicate) or at least 60% of the coverage (if there are 5 or more members of
the syndicate) is with carriers having such claims-paying ability ratings
(provided that the first layers of coverage are from carriers having a
claims-paying ability ratings of “A” or better and all such carriers shall have
claims-paying ability ratings of not less than “BBB-” or better).
Notwithstanding anything to the contrary herein, for purposes of determining
whether the insurer ratings requirements set forth above have been satisfied,
(1) any insurer that is not rated by Fitch will be regarded as having a Fitch
rating that is the equivalent of the rating given to such insurer by any of
Moody’s and S&P that does rate such insurer (or, if both such rating agencies
rate such insurer, the lower of the two ratings), and (2) any insurer that is
not rated by Moody’s will be regarded as having a Moody’s rating of “Baa2” or
better if it is rated “BBB+” or better by S&P and will be regarded as having a
Moody’s rating of “A2” or better if it is rated “A+” or better by S&P.

 

(c)                                  All Policies required pursuant to this
Section 5.15:

 

(i)                                     shall be maintained throughout the term
of the Loan without cost to Lender;

 

(ii)                                  with respect to casualty policies, shall
contain a standard noncontributory mortgagee clause naming Lender and its
successors and assigns as first mortgagee and loss payee;

 

(iii)                               with respect to liability policies, shall
name Lender and its successors and assigns as additional insureds;

 

(iv)                              with respect to rental or business
interruption insurance policies, shall name Lender and its successors and/or
assigns as loss payee;

 

(v)                                 shall contain an endorsement providing that
neither Presidents Borrower nor Lender nor any other party shall be a co-insurer
under said Policies;

 

56

--------------------------------------------------------------------------------


 

(vi)                              shall contain an endorsement providing that
Lender shall receive at least 30 days’ prior written notice of any modification,
reduction or cancellation thereof;

 

(vii)                           shall contain an endorsement providing that no
act or negligence of Presidents Borrower or of a Tenant or other occupant shall
affect the validity or enforceability of the insurance insofar as a mortgagee is
concerned;

 

(viii)                        shall contain a waiver of subrogation against
Lender;

 

(ix)                                shall contain deductibles which, in addition
to complying with any other requirements expressly set forth in Section 5.15(a),
are acceptable to Lender and are no larger than is customary for similar
policies covering similar properties in the geographic market in which the
applicable Property is located and in any event no larger than $250,000;

 

(x)                                   may be in the form of a blanket policy,
provided that RKB Borrower shall cause Presidents Borrower to, and Presidents
Borrower shall, provide evidence satisfactory to Lender that the insurance
premiums for the Properties are separately allocated under such Policy to the
Properties and that (i) payment of such allocated amount shall maintain the
effectiveness of such Policy as to the Properties notwithstanding the failure of
payment of any other portion of premiums, and (ii) overall insurance limits will
under no circumstance limit the amount that will be paid in respect of the
Properties, and provided further that any such blanket policy shall contain an
amendment setting forth that (A) the aggregate limit under such policy shall
apply separately to each property covered thereunder, and (B) unless otherwise
agreed to by Lender, the limit of such policy shall be a “true blanket limit”
and not limited by a schedule of values for the properties covered thereby.

 

Any policies of insurance maintained by Presidents Borrower but not required
hereunder shall comply with clauses (ii), (iii), (v), (vii) and (viii) above.

 

(d)                                 RKB Borrower shall cause Presidents Borrower
to, and Presidents Borrower shall, pay the premiums for all Policies as the same
become due and payable. Copies of such Policies, certified as true and correct
by Borrower, or certificates thereof (on ACCORD Form 28) shall be delivered to
Lender promptly upon request. Not later than 30 days prior to the expiration
date of each Policy, RKB Borrower shall cause Presidents Borrower to, and
Presidents Borrower shall deliver to Lender evidence, reasonably satisfactory to
Lender, of its renewal.

 

(e)                                  Until such time that the Junior
Indebtedness has been reduced to zero, RKB Borrower shall cause the RKB
Subsidiaries to maintain insurance in respect of the RKB Properties that is in
compliance with the applicable RKB Subsidiary Loan Documents, or if the
applicable RKB Subsidiary Loan Documents do not require the RKB Subsidiaries to
maintain such insurance, then RKB Borrower shall cause the RKB Subsidiaries to
maintain insurance in respect of the RKB Properties consistent with that
maintained by prudent owners of real property similar to the respective RKB
Properties in the areas in which they are located.

 

57

--------------------------------------------------------------------------------


 

5.16.                        Casualty and Condemnation.

 

(a)                                  Borrower shall give prompt notice to Lender
of any Casualty or Condemnation. Lender may (x) jointly with Presidents Borrower
settle and adjust any claims, (y) during the continuance of an Event of Default,
settle and adjust any claims without the consent or cooperation of Presidents
Borrower, or (z) allow Presidents Borrower to settle and adjust any claims;
except that if no Event of Default has occurred and is continuing, Presidents
Borrower may settle and adjust claims aggregating not in excess of $500,000 if
such settlement or adjustment is carried out in a competent and timely manner,
but Lender shall be entitled to collect and receive (as set forth below) any and
all Loss Proceeds. The reasonable expenses incurred by Lender in the adjustment
and collection of Loss Proceeds shall become part of the Indebtedness and shall
be reimbursed by Borrower to Lender upon demand therefor.

 

(b)                                 All Loss Proceeds from any Casualty or
Condemnation shall be immediately deposited into the Loss Proceeds Account
(monthly rental loss/business interruption proceeds to be initially deposited
into the Loss Proceeds Account and subsequently deposited into the Presidents
Cash Management Account in installments as and when the lost rental income
covered by such proceeds would have been payable). If any Condemnation or
Casualty occurs as to which, in the reasonable judgment of Lender:

 

(i)                                     in the case of a Casualty of any of the
Properties, the cost of restoration would not exceed 25% of the Maximum Loan
Amount and the Casualty does not render result in the cancellation of Leases
covering, more than 25% of the gross rentable area of such Property, or result
in cancellation of Leases covering more than 25% of the base contractual rental
revenue of the such Property;

 

(ii)                                  in the case of a Condemnation of any of
the Properties, the Condemnation does not render untenantable, or result in the
cancellation of Leases covering, more than 15% of the gross rentable area of
such Property;

 

(iii)                               restoration of any of the Properties is
reasonably expected to be completed prior to the expiration of rental
interruption insurance and at least six months prior to the Maturity Date; and

 

(iv)                              after such restoration, the fair market value
of any restored Property is reasonably expected to equal at least the fair
market value of such Property immediately prior to such Condemnation or Casualty
(assuming the affected portion of such Property is relet);

 

or if Lender otherwise elects to allow Presidents Borrower to restore any of the
Properties, then the Loss Proceeds after receipt thereof by Lender and
reimbursement of any reasonable expenses incurred by Lender in connection
therewith shall be applied to the cost of restoring, repairing, replacing or
rebuilding each of such Properties or part thereof subject to the Casualty or
Condemnation, in the manner set forth below (and RKB Borrower shall cause
Presidents Borrower to, and Presidents Borrower shall, commence as promptly and
diligently as practicable to prosecute such restoring, repairing, replacing or
rebuilding of such Properties in a workmanlike fashion and in accordance with
applicable law to a status at least equivalent to the

 

58

--------------------------------------------------------------------------------


 

quality and character of such Properties immediately prior to the Condemnation
or Casualty). Provided that no Event of Default shall have occurred and be then
continuing, Lender shall disburse Loss Proceeds to Presidents Borrower upon
Lender’s being furnished with (i) evidence reasonably satisfactory to it of the
estimated cost of completion of the restoration, (ii) funds, or assurances
reasonably satisfactory to Lender that such funds are available and sufficient
in addition to any remaining Loss Proceeds, to complete the proposed
restoration, and (iii) such architect’s certificates, waivers of lien,
contractor’s sworn statements, title insurance endorsements, bonds, plats of
survey and such other evidences of cost, payment and performance as Lender may
reasonably request; and Lender may, in any event, require that all plans and
specifications for restoration reasonably estimated by Lender to exceed $500,000
be submitted to and approved by Lender prior to commencement of work (which
approval shall not be unreasonably withheld). If Lender reasonably estimates
that the cost to restore will exceed $500,000, Lender may retain a local
construction consultant to inspect such work and review Presidents Borrower’s
request for payments and RKB Borrower shall cause Presidents Borrower to, and
Presidents Borrower shall, on demand by Lender, reimburse Lender for the
reasonable fees and expenses of such consultant (which fees and expenses shall
constitute Indebtedness). No payment shall exceed 90% of the value of the work
performed from time to time until such time as 50% of the restoration
(calculated based on the anticipated aggregate cost of the work) has been
completed, and amounts retained prior to completion of 50% of the restoration
shall not be paid prior to the final completion of the restoration. Funds other
than Loss Proceeds shall be disbursed prior to disbursement of such Loss
Proceeds, and at all times the undisbursed balance of such proceeds remaining in
the Loss Proceeds Account, together with any additional funds irrevocably and
unconditionally deposited therein or irrevocably and unconditionally committed
for that purpose, shall be at least sufficient in the reasonable judgment of
Lender to pay for the cost of completion of the restoration free and clear of
all Liens or claims for Lien.

 

(c)                                  RKB Borrower shall cause Presidents
Borrower to, and Presidents Borrower shall, cooperate with Lender in obtaining
for Lender the benefits of any Loss Proceeds lawfully or equitably payable to
Lender in connection with the Properties. Lender shall be reimbursed for any
expenses reasonably incurred in connection therewith (including reasonable
attorneys’ fees and disbursements, and, if reasonably necessary to collect such
proceeds, the expense of an Appraisal on behalf of Lender) out of such Loss
Proceeds or, if insufficient for such purpose, by Borrower.

 

(d)                                 If Presidents Borrower is not entitled to
apply Loss Proceeds toward the restoration of one of the Properties pursuant to
Section 5.16(b) and Lender elects not to permit such Loss Proceeds to be so
applied, such Loss Proceeds shall be applied on the first Payment Date following
such election to the prepayment of the Loan and shall be accompanied by interest
through the end of the applicable Interest Accrual Period (calculated as if the
amount prepaid were outstanding for the entire Interest Accrual Period). All
prepayments of the Loan made in accordance with this Section 5.16(d) shall be
applied first to the Senior Loan until the Senior Principal Indebtedness has
been reduced to zero, and then to the Junior Loan until the Junior Principal
Indebtedness has been reduced to zero.

 

5.17.                        Annual Budget. Borrower has previously delivered to
Lender the Annual Budget for the Properties for the 2005 Fiscal Year. At least
45 days prior to the commencement of each subsequent Fiscal Year during the term
of the Loan, RKB Borrower shall cause

 

59

--------------------------------------------------------------------------------


 

Presidents Borrower to, and Presidents Borrower shall deliver to Lender an
Annual Budget for the Properties for the ensuing Fiscal Year and, promptly after
preparation thereof, any subsequent revisions to the Annual Budget. Any such
Annual Budget and any such revisions shall be subject to Lender’s approval (the
Annual Budget, as so approved, the “Approved Annual Budget”); provided, however,
that Presidents Borrower shall not amend any Approved Annual Budget more than
once in any 60-day period.

 

5.18.                        General Indemnity. Borrower, shall indemnify,
reimburse, defend and hold harmless Lender and its officers, directors,
employees and agents (collectively, the “Indemnified Parties”) for, from and
against any and all Damages of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against the Indemnified Parties, in any way
relating to or arising out of the making or holding or enforcement of the Loan
by Lender or the administration of the Transaction to the extent resulting,
directly or indirectly, from any claim (including any Environmental Claim) made
(whether or not in connection with any legal action, suit, or proceeding) by or
on behalf of any Person; provided, however, that no Indemnified Party shall have
the right to be indemnified hereunder for its own fraud, bad faith, gross
negligence or willful misconduct. The provisions of and undertakings and
indemnification set forth in this Section 5.18 shall survive the satisfaction
and payment in full of the Indebtedness and termination of this Agreement.

 

5.19.                        RKB Covenants. Until such time that the Junior
Indebtedness has been reduced to zero, RKB Borrower shall, and shall cause the
RKB Subsidiaries to, comply with all terms and conditions of the RKB Subsidiary
Loan Documents.

 

5.20.                        RKB Capital Call. During the continuance of an
Event of Default and prior to such time that the Junior Indebtedness has been
reduced to zero, RKB Borrower shall exercise such right that it may have to
require the RKB Investors to make equity contributions to RKB Borrower, at such
time or times (a “Capital Call Date”) and in such amounts, equal in the
aggregate to the lesser of (x) the maximum contribution the RKB Borrower or its
general partner is permitted to require on and as of each such Capital Call Date
pursuant to the RKB Borrower Partnership Agreement and (y) the amount required
to pay the Junior Indebtedness in full, and all amounts so contributed shall be
remitted directly to Lender for application toward repayment of the Junior
Indebtedness.

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

6.1.                              Liens on the Properties. Presidents Borrower
shall not permit or suffer the existence of any Lien on any of its assets, other
than Permitted Encumbrances. Until such time that the Junior Indebtedness has
been reduced to zero, (i) RKB Borrower shall not permit or suffer the existence
of any Lien on the RKB Collateral, and (ii) RKB Borrower shall not permit or
suffer any Lien on the RKB Properties, other than RKB Permitted Encumbrances.

 

6.2.                              Ownership. Presidents Borrower shall not own
any assets other than the Properties and related personal property and fixtures
located therein or used in connection

 

60

--------------------------------------------------------------------------------


 

therewith. Until such time that the Junior Indebtedness has been reduced to
zero, RKB Borrower shall not own any assets other than (i) 100% of the equity
interests in Presidents Borrower, (ii) 100% of the equity interests in RKB
Subsidiaries that have executed and delivered to Lender Distribution
Acknowledgments, and (iii) assets related to the foregoing equity interests
(including, without limitation, the RKB Collateral).

 

6.3.                              Transfer. Borrower shall not Transfer any
Collateral other than the replacement or other disposition of obsolete or
non-useful personal property and fixtures in the ordinary course of business,
and Presidents Borrower shall not hereafter file a declaration of condominium
with respect to the Properties. Until such time that the Junior Indebtedness has
been reduced to zero, RKB Borrower shall not permit the Transfer of any RKB
Property or any equity interest in RPT Holding LLC, unless the Net RKB Capital
Event Proceeds derived therefrom are applied toward repayment of the Loan in
accordance with Section 1.3(e), and in the case of RPT Holding LLC, the same
does not constitute a Change of Control.

 

6.4.                              Debt. RKB Borrower shall not permit Presidents
Borrower to, and Presidents Borrower shall not, have any Debt, other than
Permitted Debt. Until such time that the Junior Indebtedness has been reduced to
zero, RKB Borrower shall not permit any RKB Subsidiary to have any Debt other
than (i) Debt existing as of the date hereof pursuant to the RKB Subsidiary Loan
Documents or that is otherwise approved by Lender and (ii) ordinary and
customary trade payables not represented by a note and customarily paid by the
applicable RKB Subsidiary within 60 days of incurrence.

 

6.5.                              Dissolution; Merger or Consolidation. Borrower
shall not dissolve, terminate, liquidate, merge with or consolidate into another
Person. RKB Borrower shall not permit Presidents Borrower, RPT Holding LLC, RPT
Holding LLC’s Single Purpose Equityholder or, until such time that the Junior
Indebtedness has been reduced to zero, any RKB Subsidiary, to dissolve,
terminate, liquidate, merge with or consolidate into another Person.

 

6.6.                              Change in Business. Presidents Borrower and,
until such time that the Junior Indebtedness has been reduced to zero, RKB
Borrower, shall not make any material change in the scope or nature of its
business objectives, purposes or operations or undertake or participate in
activities other than the continuance of its present business.

 

6.7.                              Debt Cancellation. Presidents Borrower and,
until such time that the Junior Indebtedness has been reduced to zero, RKB
Borrower, shall not cancel or otherwise forgive or release any material claim or
Debt owed to it by any Person, except for adequate consideration or in the
ordinary course of its business.

 

6.8.                              Affiliate Transactions. Presidents Borrower,
and, until such time that the Junior Indebtedness has been reduced to zero, RKB
Borrower, shall not enter into, or be a party to, any transaction with any
affiliate of Borrower, except on terms which are no less favorable to Borrower
than would be obtained in a comparable arm’s length transaction with an
unrelated third party.

 

6.9.                              Misapplication of Funds. (i) RKB Borrower
shall not permit Presidents Borrower to, and Presidents Borrower shall not,
(a) distribute any Revenue or Loss Proceeds in

 

61

--------------------------------------------------------------------------------


 

violation of the provisions of this Agreement (and Borrower shall promptly cause
the reversal of any such distributions made in error of which Borrower becomes
aware), (b) fail to remit amounts to the Presidents Cash Management Account as
required by Section 3.1, or (c) misappropriate any security deposit or portion
thereof.

 

(ii)                                  Until such time that the Junior
Indebtedness has been reduced to zero, RKB Borrower shall not (a) permit Net RKB
Capital Event Proceeds or distributions of RKB Excess Cash Flow to be applied or
distributed in violation of the provisions of this Agreement (and Borrower shall
promptly cause the reversal of any such distributions made in error of which
Borrower becomes aware) or (b) fail to remit amounts to the RKB Cash Management
Account as required by Section 3.1.

 

6.10.                        Place of Business. Borrower shall not change its
chief executive office or its principal place of business without giving Lender
at least 30 days’ prior written notice thereof and promptly providing Lender
such information and replacement Uniform Commercial Code financing statements as
Lender may reasonably request in connection therewith.

 

6.11.                        Modifications and Waivers. Unless otherwise
consented to in writing by Lender:

 

(i)                                     RKB Borrower shall not permit Presidents
Borrower to, and Presidents Borrower shall not, amend, modify, terminate, renew,
or surrender any rights or remedies under any Lease, or enter into any Lease,
except in compliance with Section 5.7;

 

(ii)                                  Presidents Borrower, RPT Holding LLC, RPT
Holding LLC’s Single-Purpose Equityholder and, until such time that the Junior
Indebtedness has been reduced to zero, RKB Borrower, shall not terminate, amend
or modify its organizational documents (including, without limitation, any
operating agreement, limited partnership agreement, by-laws, certificate of
formation, certificate of limited partnership or certificate of incorporation);
provided, however, that RKB Borrower shall be permitted to amend the RKB
Borrower Partnership Agreement so long any such amendment would not (w) reduce
the economic rights of RKB Washington Property Fund 1 (General Partner) LLC
under the RKB Borrower Partnership Agreement other than by reason of dilution
arising from additional capital contributions to RKB Borrower, (x) result in a
Change of Control, (y) violate clause (vii) of this Section 6.11. or (z)
otherwise adversely affect the Collateral or Lender’s rights under this
Agreement or any other Loan Document;

 

(iii)                               RKB Borrower shall not permit Presidents
Borrower to, and Presidents Borrower shall not, terminate, amend or modify the
Approved Management Agreement;

 

(iv)                              RKB Borrower shall not permit Presidents
Borrower to, and Presidents Borrower shall not amend, modify, surrender or waive
any material rights or remedies under, or enter into or terminate, any Material
Agreement;

 

(vi)                              Until such time that the Junior Indebtedness
has been reduced to zero, RKB Borrower shall not permit any RKB Subsidiary to
terminate, amend or modify any RKB Subsidiary Loan Document;

 

62

--------------------------------------------------------------------------------


 

(vii)                           Until such time that the Junior Indebtedness has
been reduced to zero, RKB Borrower shall not terminate, amend or modify any
agreement relating to its right to require equity contributions from the RKB
Investors (including, without limitation, the RKB Borrower Partnership
Agreement) the effect of which would be to reduce the amount of equity
contributions the RKB Investors are required to make from that required under
the Partnership Agreement in effect as of the date hereof or delay the timing of
such equity contributions from that required under the Partnership Agreement in
effect as of the date hereof; and

 

(viii)                        Until such time that the Junior Indebtedness has
been reduced to zero, RKB Borrower shall not permit the Kleinwort Benson Pledge
to secure a credit facility or other indebtedness in excess of $1,990,000,
unless pursuant to a Kleinwort Benson Permitted Modified Pledge.

 

6.12.                        ERISA.

 

(a)                                  Presidents Borrower and, until such time
that the Junior Indebtedness has been reduced to zero, RKB Borrower, shall not
maintain or contribute to, or agree to maintain or contribute to, or permit any
ERISA Affiliate of Borrower to maintain or contribute to or agree to maintain or
contribute to, any employee benefit plan (as defined in Section 3(3) of ERISA)
subject to Title IV or Section 302 of ERISA or Section 412 of the Code.

 

(b)                                 Presidents Borrower and, until such time
that the Junior Indebtedness has been reduced to zero, RKB Borrower, shall not
engage in a non-exempt prohibited transaction under Section 406 of ERISA,
Section 4975 of the Code, or substantially similar provisions under federal,
state or local laws, rules or regulations or in any transaction that would cause
any obligation or action taken or to be taken hereunder (or the exercise by
Lender of any of its rights under the Notes, this Agreement, the Mortgage or any
other Loan Document) to be a non-exempt prohibited transaction under such
provisions.

 

6.13.                        Alterations and Expansions. RKB Borrower shall not
permit Presidents Borrower to, and Presidents Borrower shall not, perform or
contract to perform any Capital Expenditures that are not consistent with the
Approved Annual Budget. RKB Borrower shall not permit Presidents Borrower to,
and Presidents Borrower shall not, perform or contract to perform any Material
Alteration without the prior written consent of Lender, which consent (in the
absence of an Event of Default) shall not be unreasonably withheld. If Lender’s
consent is requested hereunder with respect to a Material Alteration, Lender may
retain a construction consultant to review such request and, if such request is
granted, Lender may retain a construction consultant to inspect the work from
time to time. Borrower shall, on demand by Lender, reimburse Lender for the
reasonable fees and disbursements of such consultant.

 

6.14.                        Advances and Investments. Presidents Borrower and,
until such time that the Junior Indebtedness has been reduced to zero, RKB
Borrower, shall not lend money or make advances to any Person, or purchase or
acquire any stock, obligations or securities of, or any other interest in, or
make any capital contribution to, any Person, except for Permitted Investments.

 

63

--------------------------------------------------------------------------------


 

6.15.                        Single-Purpose Entity. RKB Borrower shall not
permit Presidents Borrower to, and Presidents Borrower shall not, cease to be a
Single-Purpose Entity.

 

6.16.                        Zoning and Uses. RKB Borrower shall not permit
Presidents Borrower to, and Presidents Borrower shall not, do any of the
following:

 

(i)                                     initiate or support any limiting change
in the permitted uses of any of the Properties (or to the extent applicable,
zoning reclassification of any of the Properties) or any portion thereof, seek
any variance under existing land use restrictions, laws, rules or regulations
(or, to the extent applicable, zoning ordinances) applicable to the Properties,
or use or permit the use of any of the Properties in a manner that would result
in the use of the Properties becoming a nonconforming use under applicable
land-use restrictions or zoning ordinances or that would violate the terms of
any Lease, operating agreement, Legal Requirement or Permitted Encumbrance;

 

(ii)                                  consent to any modification, amendment or
supplement to any of the terms of any Permitted Encumbrance in a manner adverse
to the interests of Lender;

 

(iii)                               impose or consent to the imposition of any
restrictive covenants, easements or encumbrances upon any Property in any manner
that adversely affects in any material respect its value, utility or
transferability;

 

(iv)                              execute or file any subdivision plat affecting
the Properties, or institute, or permit the institution of, proceedings to alter
any tax lot comprising the Properties; or

 

(v)                                 permit or consent to any of the Properties
being used by the public or any Person in such manner as might make possible a
claim of adverse usage or possession or of any implied dedication or easement.

 

6.17.                        Waste. RKB Borrower shall not permit Presidents
Borrower to, and Presidents Borrower shall not, commit or permit any Waste on
the Properties, nor take any actions that might invalidate any insurance carried
on the Properties (and Borrower shall promptly correct any such actions of which
Borrower becomes aware).

 

ARTICLE VII

 

DEFAULTS

 

7.1.                              Event of Default. The occurrence of any one or
more of the following events shall be, and shall constitute the commencement of,
an “Event of Default” hereunder (any Event of Default which has occurred shall
continue unless and until waived by Lender in its sole discretion):

 

(a)                                  Payment.

 

(i)                                     Borrower shall default in the payment
when due of any principal or interest owing hereunder or under the Notes
(including any mandatory prepayment required hereunder) or any amount required
to be paid to Lender under Article III; or

 

64

--------------------------------------------------------------------------------


 

(ii)                                  Borrower shall default, and such default
shall continue for at least five Business Days after notice to Borrower that
such amounts are owing, in the payment when due of fees, expenses or other
amounts owing hereunder, under the Notes or under any of the other Loan
Documents (other than principal and interest owing hereunder or under the Notes
or any amount required to be paid to Lender under Article III).

 

(b)                                 Representations. Any representation made by
Borrower in any of the Loan Documents, or in any report, certificate, financial
statement or other instrument, agreement or document furnished to Lender shall
have been false or misleading in any material respect (or, with respect to any
representation which itself contains a materiality qualifier, in any respect) as
of the date such representation was made, and such representation or warranty
shall, if the condition that gave rise to the breach of representation or
warranty is susceptible of being cured, remain untrue or incorrect in a material
respect for a period ending thirty (30) days after Borrower shall receive
written notice of the falsity or inaccuracy of such representation or warranty
from Lender; provided, however, that if the breach of the representation or
warranty is susceptible of cure but cannot reasonably be cured within such
thirty (30)-day period and Borrower shall have commenced to cure such breach
within such thirty (30)-day period and thereafter diligently and expeditiously
proceeds to cure the same, Borrower shall have such additional time as is
reasonably necessary to effect such cure, but in no event in excess of one
hundred twenty (120) days from the original notice.

 

(c)                                  Other Loan Documents. Any Loan Document
shall fail to be in full force and effect or to convey the material Liens,
rights, powers and privileges purported to be created thereby; or a default
shall occur under any of the other Loan Documents beyond the expiration of the
cure period set forth in Section 7.1(i).

 

(d)                                 Bankruptcy, etc.

 

(i)                                     any Borrower, RPT Holding LLC, RPT
Holding LLC’s Single-Purpose Equityholder or, prior to such time that the Junior
Indebtedness has been paid in full, any RKB Subsidiary, shall commence a
voluntary case concerning itself under Title 11 of the United States Code (as
amended, modified, succeeded or replaced, from time to time, the “Bankruptcy
Code”);

 

(ii)                                  any Borrower, RPT Holding LLC, RPT Holding
LLC’s Single-Purpose Equityholder or, prior to such time that the Junior
Indebtedness has been paid in full, any RKB Subsidiary, shall commence any other
proceeding under any reorganization, arrangement, adjustment of debt, relief of
creditors, dissolution, insolvency or similar law of any jurisdiction whether
now or hereafter in effect relating thereto, or shall dissolve or otherwise
cease to exist;

 

(iii)                               there is commenced against any Borrower, RPT
Holding LLC or RPT Holding LLC’s Single-Purpose Equityholder an involuntary case
under the Bankruptcy Code, or any such other proceeding, which remains
undismissed for a period of 60 days after commencement;

 

65

--------------------------------------------------------------------------------


 

(iv)                              any Borrower, RPT Holding LLC, or RPT Holding
LLC’s Single-Purpose Equityholder is adjudicated insolvent or bankrupt;

 

(v)                                 any Borrower, RPT Holding LLC or RPT Holding
LLC’s Single-Purpose Equityholder suffers appointment of any custodian or the
like for it or for any substantial portion of its property and such appointment
continues unchanged or unstayed for a period of 60 days after commencement of
such appointment;

 

(vi)                              any Borrower, RPT Holding LLC or RPT Holding
LLC’s Single-Purpose Equityholder makes a general assignment for the benefit of
creditors; or

 

(vii)                           any action is taken by Borrower, RPT Holding LLC
or RPT Holding LLC’s Single-Purpose Equityholder for the purpose of effecting
any of the foregoing.

 

(e)                                  Change of Control. A Change of Control
shall occur, unless Lender consents thereto in writing in Lender’s sole and
absolute discretion.

 

(f)                                    Equity Pledge; Preferred Equity. Any
direct or indirect equity interest in or right to distributions from any
Presidents Borrower, or until such time that the Junior Indebtedness has been
reduced to zero, any RKB Subsidiary, shall be subject to a Lien in favor of any
Person, or any Borrower or RKB Subsidiary or any holder of a direct or indirect
interest in any of them shall issue preferred equity (or debt granting the
holder thereof rights substantially similar to those generally associated with
preferred equity); except that the following shall be permitted:

 

(i)                                     at such time that the Junior
Indebtedness has been reduced to zero, any pledge of direct or indirect equity
interest in and/or rights to distributions from RKB Borrower or the issuance of
preferred equity interests in RKB Borrower;

 

(ii)                                  prior to such time that the Junior
Indebtedness has been reduced to zero, any pledge of direct or indirect equity
interests in and/or rights to distributions from any partner of RKB Borrower the
foreclosure on which would not constitute a Change of Control; or

 

(iii)                               the issuance of preferred equity interests
in RKB Borrower (provided the holder of such preferred equity interests executes
and delivers to Lender an agreement in substantially the form of the Agreement
of Partners delivered to Lender on the Closing Date, and the exercise by such
holder of its rights under such preferred equity interests (following a default
or otherwise) would not be a Change of Control); and

 

(iv)                              the Kleinwort Benson Pledge or any Kleinwort
Benson Permitted Modified Pledge.

 

For purposes hereof, “preferred equity” means equity that upon the occurrence of
a default with respect to such preferred equity can result in increased
ownership or voting rights of the holder of such preferred equity.

 

66

--------------------------------------------------------------------------------


 

(g)                                 Insurance. Borrower shall fail to maintain
in full force and effect all Policies required hereunder.

 

(h)                                 ERISA; Negative Covenants. A default shall
occur in the due performance or observance by Borrower of any term, covenant or
agreement contained in Section 5.8 or in Article VI.

 

(i)                                     Cross Default. Until such time that the
Junior Indebtedness has been reduced to zero, a default shall occur under any of
the RKB Subsidiary Loan Documents after the expiration of any applicable cure
period and the lender thereunder elects to accelerate the loan evidenced by such
RKB Subsidiary Loan Documents.

 

(j)                                     RKB Borrower Net Worth. Until such time
that the Junior Indebtedness has been reduced to zero, RKB Borrower shall fail
to maintain a minimum net worth (determined in accordance with GAAP, but without
reduction for depreciation or amortization) equal to or greater than the RKB
Closing Date Net Worth.

 

(k)                                  Net RKB Capital Event Proceeds. Until such
time that the Junior Indebtedness has been reduced to zero, RKB Borrower shall
fail to cause Net RKB Capital Event Proceeds or the proceeds of any initial
public offering toward the repayment of the Loan in accordance with Sections
1.3(d) and (e), as applicable.

 

(1)                                  Other Covenants. A default shall occur in
the due performance or observance by Borrower of any term, covenant or agreement
(other than those referred to in subsections (a) through (k), inclusive, of this
Section 7.1) contained in this Agreement or in any of the other Loan Documents,
except that if such default referred to in this subsection (1) is susceptible of
being cured, such default shall not constitute an Event of Default unless and
until it shall remain uncured for 10 days after Borrower receives written notice
thereof, for a default which can be cured by the payment of money, or for 30
days after Borrower receives written notice thereof, for a default which cannot
be cured by the payment of money; and if a default cannot be cured by the
payment of money but is susceptible of being cured and cannot reasonably be
cured within such 30-day period, and Borrower commences to cure such default
within such 30-day period and thereafter diligently and expeditiously proceeds
to cure the same, Borrower shall have such additional time as is reasonably
necessary to effect such cure, but in no event in excess of 90 days from the
original notice.

 

7.2.                              Remedies.

 

(a)                                  During the continuance of an Event of
Default, Lender may by written notice to Borrower, in addition to any other
rights or remedies available pursuant to this Agreement, the Notes, the Mortgage
and the other Loan Documents, at law or in equity, declare by written notice to
Borrower all or any portion of the Indebtedness to be immediately due and
payable, whereupon all or such portion of the Indebtedness shall so become due
and payable, and Lender may enforce or avail itself of any or all rights or
remedies provided in the Loan Documents against Borrower and the Properties
(including all rights or remedies available at law or in equity); provided,
however, that, notwithstanding the foregoing, if an Event of Default specified
in paragraph 7.1 (d) shall occur, then the Indebtedness shall immediately become
due

 

67

--------------------------------------------------------------------------------


 

and payable without the giving of any notice or other action by Lender. Any
actions taken by Lender shall be cumulative and concurrent and may be pursued
independently, singly, successively, together or otherwise, at such time and in
such order as Lender may determine in its sole discretion, to the fullest extent
permitted by law, without impairing or otherwise affecting the other rights and
remedies of Lender permitted by law, equity or contract or as set forth in this
Agreement or in the other Loan Documents.

 

(b)                                 If Lender forecloses on the Properties,
Lender shall apply all net proceeds of such foreclosure to repay the
Indebtedness, the Indebtedness shall be reduced to the extent of such net
proceeds and the remaining portion of the Indebtedness shall remain outstanding
and secured by the Properties and the other Loan Documents, it being understood
and agreed by Borrower that Borrower is liable for the repayment of all the
Indebtedness; provided, however, that at the election of Lender, the Notes shall
be deemed to have been accelerated only to the extent of the net proceeds
actually received by Lender with respect to the Properties and applied in
reduction of the Indebtedness.

 

(c)                                  During the continuance of any Event of
Default, Lender may, but without any obligation to do so and without notice to
or demand on Borrower and without releasing Borrower from any obligation
hereunder, take any action to cure such Event of Default. Lender may enter upon
any or all of the Properties upon reasonable notice to Borrower for such
purposes or appear in, defend, or bring any action or proceeding to protect its
interest in the Properties or to foreclose the Mortgage or collect the
Indebtedness. The costs and expenses incurred by Lender in exercising rights
under this paragraph (including reasonable attorneys’ fees), with interest at
the Default Rate for the period after notice from Lender that such costs or
expenses were incurred to the date of payment to Lender, shall constitute a
portion of the Indebtedness, shall be secured by the Mortgage, the Equity Pledge
Agreement, the Distribution Rights Pledge Agreement and the other Loan Documents
and shall be due and payable to Lender upon demand therefor.

 

(d)                                 Interest shall accrue on any judgment
obtained by Lender in connection with its enforcement of the Loan at a rate of
interest equal to the Default Rate.

 

7.3.                              No Waiver. No delay or omission to exercise
any remedy, right or power accruing upon an Event of Default shall impair any
such remedy, right or power or shall be construed as a waiver thereof, but any
such remedy, right or power may be exercised from time to time and as often as
may be deemed by Lender to be expedient. A waiver of any Default or Event of
Default shall not be construed to be a waiver of any subsequent Default or Event
of Default or to impair any remedy, right or power consequent thereon.

 

7.4.                              Application of Payments after an Event of
Default. Notwithstanding anything to the contrary contained herein, during the
continuance of an Event of Default, all amounts received by Lender in respect of
the Loan shall be applied at Lender’s sole discretion either toward the
components of the Indebtedness (e.g., Lender’s expenses in enforcing the Loan,
interest, principal and other amounts payable hereunder) and the Notes in such
sequence as Lender shall elect in its sole discretion, or toward the payment of
Taxes, Operating Expenses and Capital Expenditures.

 

68

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

CONDITIONS PRECEDENT

 

8.1.                              Conditions Precedent to Closing. This
Agreement shall become effective on the date that all of the following
conditions shall have been satisfied (or waived in accordance with Section 9.3):

 

(a)                                  Loan Documents. Lender shall have received
a duly executed copy of each Loan Document. Each Loan Document which is to be
recorded in the public records shall be in form suitable for recording.

 

(b)                                 Collateral Accounts. Each of the Collateral
Accounts shall have been established with the Cash Management Bank and funded to
the extent required under Article III.

 

(c)                                  Opinions of Counsel. Lender shall have
received (i) a legal opinion from Arent Fox PLLC with respect to the laws of the
States of New York and Delaware and the Commonwealth of Virginia in form
satisfactory to Lender, and (ii) a legal opinion from Glazer & Siegel, PLLC with
respect to certain matters in form satisfactory to Lender.

 

(d)                                 Organizational Documents. Lender shall have
received all documents reasonably requested by Lender relating to the existence
of Borrower, RPT Holding LLC, RPT Holding LLC’s Single-Purpose Equityholder, the
validity of the Loan Documents and other matters relating thereto, in form and
substance satisfactory to Lender, including, but not limited to:

 

(i)                                     Authorizing Resolutions. A certified
copy of the resolutions of the board of managers of Borrower, RPT Holding LLC
and RPT Holding LLC’s Single-Purpose Equityholder or provisions in the operating
agreement of Borrower, RPT Holding LLC or RPT Holding LLC’s Single-Purpose
Equityholder, as applicable, approving and adopting the Loan Documents to be
executed by Borrower or RPT Holding LLC, as the case may be, and authorizing the
execution and delivery thereof.

 

(ii)                                  Organizational Documents. Certified copies
of the organizational documents of Borrower, RPT Holding LLC and RPT Holding
LLC’s Single-Purpose Equityholder (including any certificate of formation,
certificate of limited partnership, certificate of incorporation, operating
agreement, limited partnership agreement or by-laws), in each case together with
all amendments thereto.

 

(iii)                               Certificates of Good Standing or Existence.
Certificates of good standing or existence for Borrower, RPT Holding LLC and RPT
Holding LLC’s Single-Purpose Equityholder issued as of a recent date by its
state of organization and by the state in which the Properties are located.

 

(e)                                  Lease; Material Agreements. Lender shall
have received true and complete copies of all Leases and all Material
Agreements.

 

69

--------------------------------------------------------------------------------


 

(f)                                    Lien Search Reports. Lender shall have
received satisfactory reports of Uniform Commercial Code, tax lien and judgment
searches conducted by a search firm acceptable to Lender with respect to the
Properties, RKB Borrower, RPT Holding LLC, Individual Sponsors and RKB Investors
(except for RKB/Republic Capital, LLC), such searches to be conducted in such
locations as Lender shall have requested.

 

(g)                                 No Default or Event of Default. No Default
or Event of Default shall have occurred and be continuing on such date either
before or after the execution and delivery of this Agreement.

 

(h)                                 No Injunction. No Legal Requirement shall
exist, and no litigation shall be pending or threatened, which in the good faith
judgment of Lender would enjoin, prohibit or restrain, or impose or result in
the imposition of any material adverse condition upon, the making or repayment
of the Loan or the consummation of the Transaction.

 

(i)                                     Representations. The representations in
this Agreement and in the other Loan Documents shall be true and correct in all
respects on and as of the Closing Date with the same effect as if made on such
date.

 

(j)                                     Estoppel Letters. Lender shall have
received estoppel letters in form and substance satisfactory to Lender from
Tenants occupying, in the aggregate, not less than 85% of the aggregate occupied
rentable square feet in any of the Properties, which estoppel letters shall
include estoppel letters from the Tenants under each Major Lease

 

(k)                                  No Material Adverse Effect. No event or
series of events shall have occurred which Lender reasonably believes has had or
is reasonably likely to have a Material Adverse Effect.

 

(1)                                  Transaction Costs. Borrower shall have paid
all Transaction Costs (or provided for the direct payment of such Transaction
Costs by Lender from the proceeds of the Loan).

 

(m)                               Insurance. Lender shall have received
certificates of insurance on ACORD Form 28, demonstrating insurance coverage in
respect of the Properties of types, in amounts, with insurers and otherwise in
compliance with the terms, provisions and conditions set forth in this
Agreement. Such certificates shall indicate that Lender and its successors and
assigns are named as additional insured on each liability policy, and that each
casualty policy and rental interruption policy contains a loss payee and
mortgagee endorsement in favor of Lender, its successors and assigns.

 

(n)                                 Title. Lender shall have received a marked,
signed commitment to issue, or a pro-forma version of, a Qualified Title
Insurance Policy in respect of the Properties, listing only such exceptions as
are reasonably satisfactory to Lender.

 

(o)                                Zoning. Lender shall have received evidence
reasonably satisfactory to Lender that the Properties are in compliance with all
applicable zoning requirements (including

 

70

--------------------------------------------------------------------------------


 

zoning reports, zoning endorsements if obtainable and a letter from the
applicable municipalities if obtainable).

 

(p)                                 Permits; Certificate of Occupancy. Lender
shall have received a copy of all Permits necessary for the use and operation of
the Properties and the certificate(s) of occupancy, if required, for the
Properties, all of which shall be in form and substance reasonably satisfactory
to Lender.

 

(q)                                 Engineering Report. Lender shall have
received a current Engineering Report with respect to the Properties, which
report shall be in form and substance reasonably satisfactory to Lender.

 

(r)                                    Environmental Report. Lender shall have
received Environmental Reports (not more than six months old) with respect to
each of the Properties which discloses no material environmental contingencies
with respect to the Properties.

 

(s)                                  Qualified Survey. Lender shall have
received a Qualified Survey with respect to the Properties in form and substance
reasonably satisfactory to Lender.

 

(t)                                    Appraisal. Lender shall have obtained an
Appraisal of the Properties satisfactory to Lender.

 

(u)                                 Consents, Licenses, Approvals, etc. Lender
shall have received copies of all consents, licenses and approvals, if any,
required in connection with the execution, delivery and performance by Borrower,
and the validity and enforceability, of the Loan Documents, and such consents,
licenses and approvals shall be in full force and effect.

 

(v)                                 Financial Information. Lender shall have
received financial information relating to Sponsor, Borrower and the Properties
which is satisfactory to Lender.

 

(w)                               Annual Budget. Lender shall have received the
2005 Annual Budget with respect to the Properties.

 

(x)                                 Additional Matters. Lender shall have
received such other certificates, opinions, documents and instruments relating
to the Loan as may have been reasonably requested by Lender. All corporate and
other proceedings, all other documents (including all documents referred to in
this Agreement and not appearing as exhibits to this Agreement) and all legal
matters in connection with the Loan shall be reasonably satisfactory in form and
substance to Lender.

 

8.2.                              Conditions Precedent to TI/LC Advances. Lender
shall not fund any TI/LC Advance unless and until all of the following
conditions shall have been satisfied with respect to such TI/LC Advance to
Lender’s satisfaction (or waived in accordance with Section 9.3) at Borrower’s
sole cost and expense as of the date such TI/LC Advance is to be made:

 

(a)                                  Notice of Borrowing. Borrower shall have
delivered to Lender, at least 5 Business Days prior to the date of the requested
TI/LC Advance, a written notice, in the form of Exhibit E, specifying the
Payment Date (on or prior to the Final TI/LC Advance Date) on which

 

71

--------------------------------------------------------------------------------


 

such TI/LC Advance is to be made and specifying the amount thereof, together
with invoices or other evidence reasonably satisfactory to Lender of the
incurrence of the Tenant Improvement or Leasing Commission expense for which
payment or reimbursement is sought.

 

(b)                                 No Default. No monetary default or any other
Event of Default shall have occurred and then be continuing or shall result from
the funding of such TI/LC Advance.

 

(c)                                  Officer’s Certificate. Borrower shall
deliver to Lender an Officer’s Certificate certifying that (i) the costs for
which the TI/LC Advance is requested have been previously paid by Borrower or
will be paid from the proceeds of the requested disbursement, and Borrower has
applied all previous TI/LC Advances for the purposes for which they were
requested, and (ii) the representations and warranties contained in Article IV
are true and correct on the date of such request, and will be true and correct
on the date of the TI/LC Advance, as if made on the date thereof.

 

(d)                                 Lien Releases. If requested by Lender with
respect to Tenant Improvements, such TI/LC Advance shall be conditioned on
(i) Lender’s receipt of lien releases or waivers from any contractors,
subcontractors and others with respect to previous TI/LC Advances; and (ii) a
reasonably satisfactory site inspection.

 

(e)                                  Title Insurance. Lender shall have received
a so-called “date down endorsement” to the Qualified Title Insurance Policy
bringing the effective date of coverage of such policy to the date the subject
TI/LC Advance is made, showing no exceptions to the Liens of the Mortgages other
than the Permitted Encumbrances and showing that the amount of coverage provided
by such Qualified Title Insurance Policy shall be, upon the making of such TI/LC
Advance, equal to the Principal Indebtedness after giving effect to such TI/LC
Advance.

 

(f)                                    Intentionally Omitted.

 

(g)                                 Leases. The Lease in respect of which the
TI/LC Advance is requested shall have been entered into in accordance with
Section 5.7.

 

(h)                                 In Balance. Lender shall be satisfied that
after giving effect to the proposed TI/LC Advance, and taking into account the
limitations set forth in clause (i) below, the Unfunded TI/LC Advance Amount
will be sufficient to pay for all then-required Tenant Improvements and Leasing
Commissions at the Properties and all Tenant Improvements and Leasing
Commissions in respect of the applicable Lease, or in each case Sponsor shall
have deposited into a subaccount of the Presidents Cash Management Account
sufficient additional funds (the “Deficiency Deposit”) to cover the amount of
the deficiency. All Deficiency Deposits, if any, shall be additional Collateral
and disbursed by Lender to Borrower prior to any subsequent TI/LC Advance
pursuant to the terms and conditions hereof (excluding the limitations set forth
in clause (i)) as if such amounts constituted a portion of the Unfunded TI/LC
Advance Amount.

 

(i)                                     Advance Thresholds. The aggregate amount
of TI/LC Advances in respect of any Lease, after giving effect to the proposed
TI/LC Advance, shall not exceed the TI/LC Advance Threshold applicable to such
Lease. Notwithstanding the foregoing, subject to Lender’s written consent, to
the extent the TI/LC Advance Threshold applicable to any particular

 

72

--------------------------------------------------------------------------------


 

Lease is in excess of the aggregate TI/LC Advances made in respect of such
Lease, Borrower may add such excess to the TI/LC Advance Threshold applicable to
another Lease.

 

(j)                                     Draw Fee; Expenses. Borrower shall have
paid to Lender, in connection with each TI/LC Advance (i) all reasonable
out-of-pocket costs and expenses incurred by Lender (including, without
limitation, reasonable attorney fees and costs and expenses incurred by Lender
in determining the satisfaction of each of the conditions precedent for such
TI/LC Advance) and (ii) a draw fee in an amount equal to $3,000.

 

(k)                                  No Material Adverse Effect. No event or
series of events shall have occurred which Lender reasonably believes has had or
is reasonably likely to have a Material Adverse Effect.

 

ARTICLE IX

 

MISCELLANEOUS

 

9.1.                              Successors. Except as otherwise provided in
this Agreement, whenever in this Agreement any of the parties to this Agreement
is referred to, such reference shall be deemed to include the permitted
successors and permitted assigns of such party. All covenants, promises and
agreements in this Agreement contained, by or on behalf of Borrower, shall inure
to the benefit of Lender and its successors and assigns.

 

9.11.                        GOVERNING LAW.

 

(A)                              THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

(B)                                ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST
BORROWER OR SPONSOR ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS (OTHER THAN ANY ACTION IN RESPECT OF THE CREATION,
PERFECTION OR ENFORCEMENT OF A LIEN OR SECURITY INTEREST CREATED PURSUANT TO ANY
LOAN DOCUMENTS NOT GOVERNED BY THE LAWS OF THE STATE OF NEW YORK) MAY BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK. BORROWER AND
SPONSOR HEREBY (i) IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION WHICH THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT AND ANY
CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM, AND (ii) IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY SUCH
COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING.

 

9.3.                              Modification, Waiver in Writing. Neither this
Agreement nor any other Loan Document may be amended, changed, waived,
discharged or terminated, nor shall any consent or approval of Lender be granted
hereunder, unless such amendment, change, waiver, discharge, termination,
consent or approval is in writing signed by Lender.

 

73

--------------------------------------------------------------------------------


 

9.4.                              Notices. All notices, consents, approvals and
requests required or permitted hereunder or under any other Loan Document shall
be given in writing by expedited prepaid delivery service, either commercial or
United States Postal Service, with proof of delivery or attempted delivery,
addressed as follows (or at such other address and person as shall be designated
from time to time by any party to this Agreement, as the case may be, in a
written notice to the other parties to this Agreement in the manner provided for
in this Section). A notice shall be deemed to have been given when delivered or
upon refusal to accept delivery.

 

If to Lender:

 

Archon Financial, L.P.

600 East Las Colinas Boulevard, Suite 800

Irving, Texas 75039

Attention: Michael Forbes

 

with a copy to:

 

Goldman Sachs Mortgage Company

85 Broad Street

New York, New York 10004

Attention: J. Theodore Borter

 

and

 

Goldman Sachs Mortgage Company

85 Broad Street

New York, New York 10004

Attention: Leo Huang

 

and

 

Cleary, Gottlieb, Steen & Hamilton

One Liberty Plaza

New York, New York 10006

Attention: Michael Weinberger, Esq.

 

If to Presidents Borrower or RKB Borrower:

 

RKB Washington Property Fund I L.P.

c/o Republic Properties Corporation

1280 Maryland Avenue, SW

Suite 280

Washington, D.C 20024

Attention: Steven A. Grigg and Mark Keller

 

74

--------------------------------------------------------------------------------


 

with a copy to:

 

Arent Fox PLLC

1050 Connecticut Avenue, NW

Washington, D.C. 20036-5339

Attention: Eleanor Zappone, Esq.

 

If to Individual Sponsors:

 

Richard Kramer, Steven A. Grigg and Mark Keller

c/o Republic Properties Corporation

1280 Maryland Avenue, SW

Suite 280

Washington, D.C 20024

 

with a copy to:

 

Arent Fox PLLC

1050 Connecticut Avenue, NW

Washington, D.C. 20036-5339

Attention: Eleanor Zappone, Esq.

 

9.5.                              TRIAL BY JURY. BORROWER AND SPONSOR, TO THE
FULLEST EXTENT THAT THEY MAY LAWFULLY DO SO, HEREBY AGREE NOT TO ELECT A TRIAL
BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY
JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH
REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING
IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN
KNOWINGLY AND VOLUNTARILY BY BORROWER AND SPONSOR AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER
AND SPONSOR.

 

9.6.                              Headings. The Article and Section headings in
this Agreement are included in this Agreement for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.

 

9.7.                              Assignment and Participation.

 

(a)                                  Except as explicitly set forth in Sections
2.1 and 2.2, Borrower may not sell, assign or transfer any interest in the Loan
Documents or any portion thereof (including Borrower’s rights, title, interests,
remedies, powers and duties hereunder and thereunder).

 

(b)                                 Lender and each assignee of all or a portion
of the Loan shall have the right from time to time in its discretion to sell one
or more of the Notes or any interest therein (an “Assignment”) and/or sell a
participation interest in one or more of the Notes (a “Participation”).

 

75

--------------------------------------------------------------------------------


 

Borrower agrees reasonably to cooperate with Lender, at Lender’s request, in
order to effectuate any such Assignment or Participation. In the case of an
Assignment, (i) each assignee shall have, to the extent of such Assignment, the
rights, benefits and obligations of the assigning Lender as a “Lender” hereunder
and under the other Loan Documents, (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to an Assignment, relinquish its rights and be released from its obligations
under this Agreement, and (iii) one Lender shall serve as agent for all Lenders
and shall be the sole Lender to whom notices, requests and other communications
shall be addressed and the sole party authorized to grant or withhold consents
hereunder on behalf of the Lenders (subject, in each case, to appointment of a
Servicer, pursuant to Section 9.22, to receive such notices, requests and other
communications and/or to grant or withhold consents, as the case may be) and to
be the sole Lender to designate the account to which payments shall be made by
Borrower to the Lenders hereunder. Goldman Sachs Mortgage Company shall
maintain, or cause to be maintained, as agent for Borrower, a register at 85
Broad Street, New York, New York or such other address as it shall notify
Borrower in writing, on which it shall enter the name or names of the registered
owner or owners from time to time of the Notes. Borrower agrees that upon
effectiveness of any Assignment of any Note in part, Borrower will promptly
provide to the assignor and the assignee separate promissory notes in the amount
of their respective interests (but, if applicable, with a notation thereon that
it is given in substitution for and replacement of an original Note or any
replacement thereof), and otherwise in the form of such Note, upon return of the
Note then being replaced. Each potential assignee and potential participant
(until it becomes clear that such potential assignee or potential participant is
not to become an actual assignee or participant), and each actual assignee and
participant, and each Rating Agency or potential investor, shall be entitled to
receive all information received by Lender under this Agreement. After the
effectiveness of any Assignment, the party conveying the Assignment shall
provide notice to Borrower and each Lender of the identity and address of the
assignee. Notwithstanding anything in this Agreement to the contrary, after an
Assignment, the assigning Lender (in addition to the assignee) shall continue to
have the benefits of any indemnifications contained in this Agreement which such
assigning Lender had prior to such assignment with respect to matters occurring
prior to the date of such assignment.

 

(c)                                  If, pursuant to this Section 9.7, any
interest in this Agreement or any Note is transferred to any transferee that is
not a U.S. Person, the transferor Lender shall cause such transferee,
concurrently with the effectiveness of such transfer, (i) to furnish to the
transferor Lender and Borrower either Form W-8BEN or Form W-8ECI or any other
form in order to establish an exemption from, or reduction in the rate of, U.S.
withholding tax on all interest payments hereunder, and (ii) to agree (for the
benefit of Lender and Borrower) to provide the transferor Lender and Borrower a
new Form W-8BEN or Form W-8ECI or any forms reasonably requested in order to
establish an exemption from, or reduction in the rate of, U.S. withholding tax
upon the expiration or obsolescence of any previously delivered form and
comparable statements in accordance with applicable U.S. laws and regulations
and amendments duly executed and completed by such transferee, and to comply
from time to time with all applicable U.S. laws and regulations with regard to
such withholding tax exemption.

 

9.8.                              Severability. Wherever possible, each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
shall be prohibited by or invalid under applicable law, such

 

76

--------------------------------------------------------------------------------


 

provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.

 

9.9.          Preferences. Lender shall have no obligation to marshal any assets
in favor of Borrower or any other party or against or in payment of any or all
of the obligations of Borrower pursuant to this Agreement, the Notes or any
other Loan Document. Lender shall have the continuing and exclusive right to
apply or reverse and reapply any and all payments by Borrower to any portion of
the obligations of Borrower hereunder and under the Loan Documents. To the
extent Borrower makes a payment or payments to Lender, which payment or proceeds
or any portion thereof are subsequently invalidated, declared to be fraudulent
or preferential, set aside or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, state or federal law, common law or
equitable cause, then, to the extent of such payment or proceeds received, the
obligations hereunder or portion thereof intended to be satisfied shall be
revived and continue in full force and effect, as if such payment or proceeds
had not been received by Lender.

 

9.10.        Remedies of Borrower. If a claim is made that Lender or its agents
have unreasonably delayed acting or acted unreasonably in any case where by law
or under this Agreement, the Notes, the Mortgage or the other Loan Documents,
any of such Persons has an obligation to act promptly or reasonably, Borrower
agrees that no such Person shall be liable for any monetary damages, and
Borrower’s sole remedy shall be limited to commencing an action seeking specific
performance, injunctive relief and/or declaratory judgment.

 

9.11.        Offsets, Counterclaims and Defenses. All payments made by Borrower
hereunder or under the other Loan Documents shall be made irrespective of, and
without any deduction for, any setoffs or counterclaims. Borrower waives the
right to assert a counterclaim, other than a mandatory or compulsory
counterclaim, in any action or proceeding brought against it by Lender arising
out of or in any way connected with the Notes, this Agreement, the other Loan
Documents or the Indebtedness. Any assignee of Lender’s interest in the Loan
shall take the same free and clear of all offsets, counterclaims or defenses
which are unrelated to the Loan.

 

9.12.        No Joint Venture. Nothing in this Agreement is intended to create a
joint venture, partnership, tenancy-in-common, or joint tenancy relationship
between Borrower and Lender, nor to grant Lender any interest in the Properties
other than that of mortgagee or lender.

 

9.13.        Conflict; Construction of Documents. In the event of any conflict
between the provisions of this Agreement and the provisions of the Notes, the
Mortgages or any of the other Loan Documents, the provisions of this Agreement
shall prevail.

 

9.14.        Brokers and Financial Advisors. Borrower and Sponsor each represent
that they have dealt with no financial advisors, brokers, underwriters,
placement agents, agents or finders in connection with the transactions
contemplated by this Agreement. Borrower and Sponsor each agree, jointly and
severally, to indemnify and hold Lender harmless from and against any and all
claims, liabilities, costs and expenses of any kind in any way relating to or
arising from a claim by any Person that such Person acted on behalf of Borrower
in connection with the transactions contemplated in this Agreement. The
provisions of this Section 9.14 shall survive the expiration and termination of
this Agreement and the repayment of the Indebtedness.

 

77

--------------------------------------------------------------------------------


 

9.15.        Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.

 

9.16.        Estoppel Certificates. Borrower agrees at any time and from time to
time, to execute, acknowledge and deliver to Lender, within five days after
receipt of Lender’s written request therefor, a statement in writing setting
forth (A) the Principal Indebtedness and the Unfunded TI/LC Advance Amount, (B)
the date on which installments of interest and/or principal were last paid, (C)
any offsets or defenses to the payment of the Indebtedness, (D) that the Notes,
this Agreement, the Mortgage and the other Loan Documents are valid, legal and
binding obligations and have not been modified or if modified, giving
particulars of such modification, (E) that neither Borrower nor, to Borrower’s
knowledge, Lender, is in default under the Loan Documents (or specifying any
such default), and (F) such other matters as Lender may reasonably request. Any
prospective purchaser of any interest in a Loan shall be permitted to rely on
such certificate.

 

9.17.        Payment of Expenses; Mortgage Recording Taxes. Borrower shall
reimburse Lender upon receipt of written notice from Lender for (i) all
reasonable out-of-pocket costs and expenses incurred by Lender (or any of its
affiliates) in connection with the origination of the Loan, including legal fees
and disbursements, accounting fees, and the costs of the Appraisal, the
Engineering Report, the Qualified Title Insurance Policy, the Qualified Survey,
the Environmental Report and any other third-party diligence materials; (ii) all
reasonable out-of-pocket costs and expenses incurred by Lender (or any of its
affiliates) in connection with (A) Borrower’s ongoing performance of and
compliance with Borrower’s agreements and covenants contained in this Agreement
and the other Loan Documents on its part to be performed or complied with after
the Closing Date, including confirming compliance with environmental and
insurance requirements, (B) the negotiation, preparation, execution, delivery
and administration of any consents, amendments, waivers or other modifications
to this Agreement and the other Loan Documents and any other documents or
matters requested by Borrower or by Lender, (C) filing and recording fees and
expenses and other similar expenses incurred in creating and perfecting the
Liens in favor of Lender pursuant to this Agreement and the other Loan
Documents, and (D) enforcing or preserving any rights, in response to third
party claims or the prosecuting or defending of any action or proceeding or
other litigation, in each case against, under or affecting Borrower, this
Agreement, the other Loan Documents or any Collateral; and (iii) all actual
out-of-pocket costs and expenses (including, if the Loan has been securitized,
special servicing fees) incurred by Lender (or any of its affiliates) in
connection with the enforcement of any obligations of Borrower, or a Default by
Borrower, under the Loan Documents, including any actual or attempted
foreclosure, deed-in-lieu of foreclosure, refinancing, restructuring or workout
and any insolvency or bankruptcy proceedings.

 

9.18.        No Third-Party Beneficiaries. This Agreement and the other Loan
Documents are solely for the benefit of Lender and Borrower, and nothing
contained in this Agreement or the other Loan Documents shall be deemed to
confer upon anyone other than Lender and Borrower any right to insist upon or to
enforce the performance or observance of any of the obligations contained herein
or therein. All conditions to the obligations of Lender to make the Loan
hereunder are imposed solely and exclusively for the benefit of Lender, and no
other Person shall have standing to require satisfaction of such conditions in
accordance with

 

78

--------------------------------------------------------------------------------


 

their terms or be entitled to assume that Lender will refuse to make the Loan in
the absence of strict compliance with any or all thereof, and no other Person
shall under any circumstances be deemed to be a beneficiary of such conditions,
any or all of which may be freely waived in whole or in part by Lender if, in
Lender’s sole discretion, Lender deems it advisable or desirable to do so.

 

9.19.        Recourse.

 

(a)           The Junior Indebtedness shall be recourse to the RKB Borrower.
Recourse to the Presidents Borrower shall be limited to the Liens of Lender on
the Properties and the other Collateral, and recourse to RKB Holding, L.P. shall
be limited to its rights to distributions from the RKB Borrower as set forth in
the Distributions Rights Pledge Agreement. Except as set forth in this Section
9.19(a) and Section 9.19(b), no recourse shall be had for the Indebtedness or
for the performance of any obligations of Borrower under the Loan Documents
against Borrower, Sponsor, their affiliates, or any officer, director, partner
or equityholder of RKB Borrower or any such affiliate.

 

(b)           Borrower and Sponsor (as evidenced by Sponsor’s signature below)
agree to jointly and severally indemnify Lender and hold Lender harmless from
and against any and all Damages to Lender (including the legal and other
expenses of enforcing the obligations of the Borrower and Sponsor under this
Section 9.19) resulting from or arising out of any of the following (the
“Indemnified Liabilities”):

 

(i)            any intentional, affirmative acts of physical Waste with respect
to the Properties or the RKB Properties committed or intentionally permitted by
Borrower, Sponsor or any of their respective affiliates;

 

(ii)           any actual fraud or fraudulent misrepresentation (and, with
respect to Presidents Sponsor but not the Individual Sponsors, any intentional
misrepresentation even if not fraudulent) committed by Borrower, Sponsor or any
of their respective affiliates;

 

(iii)          the appropriation or application by Borrower, Sponsor or any of
their respective affiliates of any funds (including Revenues, Net RKB Capital
Event Proceeds, RKB Excess Cash Flow, security deposits and/or Loss Proceeds) in
violation of any provisions of the Loan Documents, including any violation of
the last sentence of Section 5.7(d), any failure to apply Net RKB Capital Event
Proceeds or the proceeds of any initial public offering toward the repayment of
the Loan in accordance with Sections 1.3(d) and (e), as applicable, and any
failure of an RKB Subsidiary to make distributions of all RKB Excess Cash Flow
to the RKB Cash Management Account, in accordance with the Distribution
Acknowledgment, after receipt from Lender of notice of the occurrence of an
Event of Default;

 

(v)           with respect to Presidents Sponsor but not the Individual
Sponsors, any breach in any material respect by Borrower or Presidents Sponsor
of any representation or covenant regarding environmental matters contained in
this Agreement or in the

 

79

--------------------------------------------------------------------------------


 

Environmental Indemnity Agreement or the indemnification obligations under
Section 9.14;

 

(vi)          the failure of Presidents Borrower, RPT Holding LLC or RPT Holding
LLC’s Single-Purpose Equityholder, at any time, to be a Single-Purpose Entity;

 

(vii)         with respect to Presidents Sponsor but not the Individual
Sponsors, the failure of Borrower to pay any exit fee payable pursuant to any
side letter between Borrower and Lender; or

 

(viii)        any failure of RKB Borrower to exercise its right to require
equity contributions from the RKB Investors, and to apply such equity
contributions when received toward the repayment of the Loan, in accordance with
Section 5.20 during the continuance of any Event of Default.

 

In addition, upon the occurrence of (x) any Transfer of Collateral, Transfer of
any RKB Property (other than a transfer by reason of the foreclosure of such
property by the lender pursuant to the provisions of any RKB Subsidiary Loan
Document), material encumbrance of any Collateral (other than Permitted
Encumbrances), material encumbrance of any RKB Property (other than RKB
Permitted Encumbrances), or any Change of Control which is prohibited hereunder
or (y) any filing by RKB Borrower, any Presidents Borrower, RPT Holding LLC or
any RKB Subsidiary under the Bankruptcy Code, or any joining or colluding by any
such entity or any of its affiliates (including Sponsor) in the filing of an
involuntary case in respect of any such entity under the Bankruptcy Code, then
the entire Indebtedness shall become fully, jointly and severally recourse to
Borrower and Sponsor, and Sponsor hereby guarantees (jointly and severally)
payment in full of the Indebtedness under any such circumstance, which guaranty
is a guaranty of performance and not collection; provided that the liability of
the Individual Sponsors under this paragraph shall not exceed the Junior
Indebtedness and the liability of the Individual Sponsors under this paragraph
shall terminate at such time that the Junior Indebtedness is reduced to zero
with respect to events that occur after such time.

 

(c)           The liability of Sponsor and Borrower under Section 9.19(b) shall
be direct and immediate and not conditional or contingent upon the pursuit of
any remedies against Borrower or any other Person, nor against the Collateral,
and shall not be impaired or limited by any event, including, without
limitation, the following events, in each case whether occurring with or without
notice to Sponsor or with or without consideration:

 

(i)            any extensions of time for performance required by any of the
Loan Documents or any extension or renewal of the Note;

 

(ii)           any sale, assignment or foreclosure of the Notes, the Mortgage or
any of the other Loan Documents or any sale or transfer of any or all of the
Properties;

 

(iii)          any assumption or any other change in the composition of Borrower
including the withdrawal or removal of Sponsor from any current or future
position of ownership, management or control of Borrower;

 

80

--------------------------------------------------------------------------------


 

(iv)          the accuracy or inaccuracy of the representations made by Borrower
in any of the Loan Documents;

 

(v)           the release of Borrower or of any other Person from performance or
observance of any of the agreements, covenants, terms or conditions contained in
any of the Loan Documents by operation of law, Lender’s voluntary act or
otherwise; or

 

(vi)          the modification of the terms of any one or more of the Loan
Documents.

 

Sponsor acknowledges that Lender would not make the Loan but for the personal
liability undertaken by Sponsor in this Agreement. Sponsor agrees that it shall
not demand or accept any payment from Borrower in respect of any amounts owing
or paid by Sponsor hereunder until one year and one day after such time as the
Indebtedness shall have been paid in full.

 

(d)           The foregoing limitations on personal liability shall in no way
impair or constitute a waiver of the validity of the Notes, the Indebtedness
secured by the Collateral, or the Liens on the Collateral, or the right of
Lender, as mortgagee or secured party, to foreclose and/or enforce its rights
with respect to the Collateral after an Event of Default. Nothing in this
Agreement shall be deemed to be a waiver of any right which Lender may have
under the United States Bankruptcy Code to file a claim for the full amount of
the debt owing to Lender by Borrower or to require that all Collateral shall
continue to secure all of the Indebtedness owing to Lender in accordance with
the Loan Documents. Lender may seek a judgment on the Notes (and, if necessary,
name Borrower in such suit) as part of judicial proceedings to foreclose under
the Mortgage or to foreclose pursuant to any other Loan Documents, or as a
prerequisite to any such foreclosure or to confirm any foreclosure or sale
pursuant to power of sale thereunder, and in the event any suit is brought on
the Notes, or with respect to any Indebtedness or any judgment rendered in such
judicial proceedings, such judgment shall constitute a Lien on and will be and
can be enforced on and against the Collateral and the rents, profits, issues,
products and proceeds thereof. Nothing in this Agreement shall impair the right
of the Lender to accelerate the maturity of the Notes upon the occurrence and
during the continuance of an Event of Default, nor shall anything in this
Agreement impair or be construed to impair the right of Lender to seek personal
judgments, and to enforce all rights and remedies under applicable law, jointly
and severally against any guarantors to the extent allowed by any applicable
guarantees. The provisions set forth in this Section 9.19 are not intended as a
release or discharge of the obligations due under the Notes or under any
Collateral Documents, but are intended as a limitation, to the extent provided
in this Section, on Lender’s right to sue for a deficiency or seek a personal
judgment against Borrower or Sponsors.

 

9.20. Right of Set-Off. In addition to any rights now or hereafter granted under
applicable law or otherwise, and not by way of limitation of any such rights,
upon the occurrence and during the continuance of an Event of Default, Lender
may from time to time, without presentment, demand, protest or other notice of
any kind (all of such rights being hereby expressly waived), set-off and
appropriate and apply any and all deposits (general or special) and any other
indebtedness at any time held or owing by Lender (including branches, agencies
or affiliates of Lender wherever located) to or for the credit or the account of
Borrower against the obligations and liabilities of Borrower to Lender
hereunder, under the Notes, the other Loan Documents or otherwise, irrespective
of whether Lender shall have made any demand hereunder

 

81

--------------------------------------------------------------------------------


 

and although such obligations, liabilities or claims, or any of them, may be
contingent or unmatured, and any such set-off shall be deemed to have been made
immediately upon the occurrence of an Event of Default even though such charge
is made or entered on the books of Lender subsequent thereto.

 

9.21.        Exculpation of Lender. Lender neither undertakes nor assumes any
responsibility or duty to Borrower or any other party to select, review,
inspect, examine, supervise, pass judgment upon or inform Borrower or any third
party of (a) the existence, quality, adequacy or suitability of Appraisals of
the Properties or other Collateral, (b) any environmental report, or (c) any
other matters or items, including, but not limited to, engineering, soils and
seismic reports which are contemplated in the Loan Documents. Any such
selection, review, inspection, examination and the like, and any other due
diligence conducted by Lender, is solely for the purpose of protecting Lender’s
rights under the Loan Documents, and shall not render Lender liable to Borrower
or any third party for the existence, sufficiency, accuracy, completeness or
legality thereof.

 

9.22.        Servicer. Lender may delegate any and all rights and obligations of
Lender hereunder and under the other Loan Documents to the Servicer upon notice
by Lender to Borrower, whereupon any notice or consent from the Servicer to
Borrower, and any action by Servicer on Lender’s behalf, shall have the same
force and effect as if Servicer were Lender.

 

9.23. Prior Agreements. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS CONTAIN THE
ENTIRE AGREEMENT OF THE PARTIES HERETO AND THERETO IN RESPECT OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND ALL PRIOR AGREEMENTS AMONG OR
BETWEEN SUCH PARTIES, WHETHER ORAL OR WRITTEN, INCLUDING ANY TERM SHEETS,
CONFIDENTIALITY AGREEMENTS AND COMMITMENT LETTERS, ARE SUPERSEDED BY THE TERMS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

82

--------------------------------------------------------------------------------


 

Lender and Borrower are executing this Agreement as of the date first above
written.

 

 

BORROWER:

 

 

 

PRESIDENTS PARK I LLC, a Delaware limited
liability company

 

 

 

By:

/s/ Mark Keller

 

 

 

Name: Mark Keller

 

 

 

Title: Vice President

 

 

 

 

PRESIDENTS PARK II LLC, a Delaware limited
liability company

 

 

 

By:

/s/ Mark Keller

 

 

 

Name: Mark Keller

 

 

 

Title: Vice President

 

 

 

 

PRESIDENTS PARK III LLC, a Delaware limited
liability company

 

 

 

By:

/s/ Mark Keller

 

 

 

Name: Mark Keller

 

 

 

Title: Vice President

 

 

 

 

RKB WASHINGTON PROPERTY FUND I L.P., a

 

Delaware limited partnership

 

 

 

By:

RKB Washington Property Fund I (General
Partner) LLC, its general partner

 

 

 

 

By:

/s/ Mark Keller

 

 

 

 

Name: Mark Keller

 

[SIGNATURE PAGE CONTINUES]

 

 

Title: Manager

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SPONSOR (solely with respect to Sections 9.14 and 9.19 hereof):

 

INDIVIDUAL SPONSORS:

PRESIDENTS SPONSOR:

 

 

By:

/s/ Richard Kramer

 

RKB WASHINGTON PROPERTY FUND I

 

RICHARD KRAMER, an individual

 

L.P., a Delaware limited partnership

 

 

 

 

 

 

 

By:

RKB Washington Property Fund I

 

 

 

 

(General Partner) LLC, its general partner

 

 

 

 

 

By:

/s/ Steven A. Grigg

 

 

 

 

STEVEN A. GRIGG, an individual

 

 

By:

/s/ Mark Keller

 

 

 

 

 

 

Name: Mark Keller

 

 

 

 

 

 

Title: Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mark Keller

 

 

 

 

MARK KELLER, an individual

 

 

 

 

[SIGNATURE PAGE CONTINUES]

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

ARCHON FINANCIAL, L.P.,

 

a Delaware limited partnership

 

 

 

By:

ARCHON FINANCIAL, LLC, a

 

 

 

Delaware limited liability company, its
general partner

 

 

 

 

 

By:

/s/ Mark J. Buono

 

 

 

 

Name:        Mark J. Buono

 

 

 

Title:          Director

 

83

--------------------------------------------------------------------------------


 

Exhibit A

Form of Tenant Notice

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Tenant Notice

 

[BORROWER’S LETTERHEAD]

 

        ,20  

 

Re:

Lease dated [       ], 200   between [       ],

 

 

 

as Landlord, and [       ], as Tenant,

 

 

 

concerning premises known as [      ] (the “Building”).

 

 

 

Dear Tenant:

 

[As of       , 200  ,            , the owner of the Building, has transferred
the Building to         (the “New Landlord”).] The undersigned hereby directs
and authorizes you to make all rental payments and other amounts payable by you
pursuant to your lease as follows:

 

(x)            If the payment is made by wire transfer, you shall transfer the
applicable funds to the following account::

 

Bank:

Account Name

Account No.:

ABA No.:

Contact:

 

(y)           If the payment is made by check, you shall deliver your payment to
the following address: [LOCKBOX ADDRESS].

 

[In addition, please amend the insurance policies which you are required to
maintain under your lease to include the new owner as an additional insured
thereon.]

 

The instructions set forth herein are irrevocable and are not subject to
modification by us or the New Landlord in any manner. Only [name of then-current
Lender], or its successors and assigns, may by written notice to you rescind or
modify the instructions contained herein.

 

Thank you in advance for your cooperation and if you have any questions, please
call              at (      )    -           .

 

Very truly yours,

 

--------------------------------------------------------------------------------


 

Exhibit B

Form of Cash Management Agreement

 

--------------------------------------------------------------------------------


 

CASH MANAGEMENT AGREEMENT

 

This Cash Management Agreement is dated as of December 29, 2004 (this
“Agreement”) and is between SUNTRUST BANK, a Georgia banking corporation
(together with its successors and assigns, “Cash Management Bank”), RKB
WASHINGTON PROPERTY FUND I L.P., a Delaware limited partnership (the
“Borrower”), and ARCHON FINANCIAL, L.P., a Delaware limited partnership
(together with its successors and assigns, the “Lender”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to the Loan Agreement, dated as of the date hereof, (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”; capitalized terms used but not defined herein to
have the meanings ascribed to them therein), by and among the Lender, the
Borrower, Presidents Park I LLC, Presidents Park II LLC, Presidents Park III
LLC, and certain other parties for certain limited purposes, the Lender has
provided financing to the Borrower secured by, among other things, a pledge of
the RKB Excess Cash Flow.

 

WHEREAS, the Loan Agreement provides that any RKB Excess Cash Flow actually
disbursed is to be disbursed directly into the RKB Cash Management Account (as
defined below); and

 

WHEREAS, the Borrower and the Lender desire to retain the Cash Management Bank
to provide the services described herein and the Cash Management Bank agrees to
provide such services;

 

NOW THEREFORE, in consideration of the mutual premises contained herein, and for
other good and valuable consideration the sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

 

Section 1. Establishment and Maintenance of the Account.

 

(a)           Concurrently herewith, an account entitled the “RKB Cash
Management Account” (i.e., lockbox (dda) account [         ] is being
established with the Cash Management Bank, and such account is referred to
herein as the “Account”. The Account (a) shall be in the name of the Borrower,
as pledgor, and the Lender (or such other Person as the Lender shall designate),
as secured party (and, upon the request of the Lender, shall bear a designation
clearly indicating that the funds deposited therein are held by the Lender as a
trustee for holders of interests in the Loan), (b) shall be under the sole
dominion and control of the Lender, (c) shall be a segregated account maintained
with the Cash Management Bank’s corporate trust department, (d) shall not be
evidenced by a certificate of deposit, passbook or other instrument, and (e)
shall contain only funds held for the benefit of the Lender in accordance
herewith. The Cash Management Bank agrees that it shall not respect any requests
for withdrawal or any entitlement orders from any party other than the Lender
(or such other Person as the Lender shall designate).

 

--------------------------------------------------------------------------------


 

(b)           The Cash Management Bank represents that it is a federal or state
chartered depository institution, subject to regulations regarding fiduciary
funds on deposit similar to Title 12 of the Code of Federal Regulations Section
9.10(b), and has corporate trust powers.

 

(c)           The Cash Management Bank shall hold amounts deposited in the
Account in trust for the Lender and shall not commingle such amounts with any
other amounts held on behalf of the Lender or any other Person.

 

(d)           Any amount held in the Account shall either be held in Permitted
Investments (as defined on Exhibit 2 hereto) or be left uninvested, in each
case, at the written direction of the Borrower (or, if the Lender shall notify
the Cash Management Bank in writing of the continuance of an Event of Default
under the Loan Agreement, at the direction of the Lender). All earnings or
losses on Permitted Investments shall be credited to or debited from the
Account(s). Neither the Lender nor the Cash Management Bank shall be responsible
for losses on any Permitted Investment. Borrower shall include all income and/or
losses in its Federal and State tax returns.

 

Section 2. Disbursements from the Account.

 

(a)           The Account shall be under the sole dominion and control of the
Lender, and the Cash Management Bank shall, without the further consent of the
Borrower, comply with all written instructions received from the Lender with
respect thereto, including, without limitation, instructions that amounts be
disbursed therefrom to other accounts specified by the Lender (it being agreed
by Lender, for the benefit of the Borrower, that such written instructions shall
at all times be in conformance with the provisions of the Loan Agreement). The
Lender may from time to time, on three Business Days’ prior written notice to
the Cash Management Bank and without the further consent of the Borrower, change
any written instructions provided by Lender to the Cash Management Bank (it
being agreed by the Lender, for the benefit of the Borrower, that the Lender
shall only exercise such right in accordance with the terms of the Loan
Agreement), and the Cash Management Bank is hereby irrevocably instructed by the
parties to comply with such notice or instruction. The Cash Management Bank
hereby agrees to deliver written notice of any deficiency in the RKB Cash
Management Account (relative to any Disbursement Instruction (as hereinafter
defined)) to the Lender and the Borrower within three Business Days prior to any
applicable disbursement date specified in a Disbursement Instruction, but the
Borrower agrees that failure of the Cash Management Bank to deliver such notice
shall not in any way alter the obligations of the Borrower under the Loan
Agreement.

 

(b)           The Lender shall deliver written disbursement instructions in
accordance with the provisions of the Loan Agreement to the Cash Management Bank
on a monthly basis, which instructions shall (prior to the continuance of an
Event of Default under the Loan Agreement) be substantially in the form of
Exhibit 1 hereto (“Disbursement Instructions”) and shall be given to the Cash
Management Bank by the Lender at least three Business Days prior to the date on
which such Disbursement Instructions shall become effective.

 

2

--------------------------------------------------------------------------------


 

(c)           Statements. At the end of each month, the regular statement from
the Cash Management Bank covering deposits to and withdrawals from the RKB Cash
Management Account shall be sent to the Lender, with a copy to the Borrower at
the addresses set forth below.

 

Section 3. Fees.   The Cash Management Bank agrees that it shall look solely to
the Borrower for the payment of its regular fees in connection with the
maintenance of the Account and the performance of its duties hereunder. Borrower
further agrees that, in the event of any controversy arising under or in
connection with this Agreement or the Account, or in the event that the Cash
Management Bank is made a party to or intervenes in any litigation pertaining to
this Agreement or the Account, Borrower shall reimburse Cash Management Bank for
any and all costs and expenses incurred by Cash Management in connection with
any such controversy or litigation.

 

Section 4. Termination.

 

(a)           The Cash Management Bank may resign and be discharged from its
duties or obligations hereunder by giving 45 days’ prior written notice in
writing of such resignation specifying a date when such resignation shall take
effect.  The Cash Management Bank shall have no responsibility for the
appointment of a successor cash management bank hereunder. If Cash Management
Bank has not received an instruction identifying the substitute Cash Management
Bank on or before the expiration of such 45 day period, then Cash Management
Bank shall assign, transfer and remit to Lender all funds and assets held by
Cash Management Bank pursuant to this Agreement.

 

(b)           The Lender may terminate this Agreement after 30 days’ prior
written notice to the other parties hereto, and upon such termination, shall
designate a substitute Cash Management Bank, subject to the Borrower’s
reasonable approval, to which all obligations, duties and rights hereunder shall
be assigned (it being agreed by the Lender for the benefit of the Borrower that
the Lender shall only exercise such right if and to the extent permitted under
Section 3.1(d) of the Loan Agreement).

 

(c)           The Cash Management Bank hereby agrees that it shall take all
actions reasonably necessary and shall cooperate with the Lender (without the
further consent of the Borrower) to facilitate any transfer of its obligations,
duties and rights hereunder.

 

Section 5. Cash Management Bank Waiver of Set-off. Each of the Cash Management
Bank and the Borrower acknowledges and agrees that the Account is and shall be
subject to the sole dominion, control and discretion of the Lender, its
authorized agents or designees, and the Borrower shall have no right of
withdrawal with respect to any such account. The Cash Management Bank waives any
right to offset any claim or to assert any lien or security interest which it
might have against any account maintained hereunder; provided, however that the
Cash Management Bank may charge the RKB Cash Management Account for any accrued
and unpaid fees relating to the Account.

 

Section 6. Security Agreement. The Borrower hereby pledges, transfers and
assigns to the Lender, and grants to the Lender, as additional security for the
payment and

 

3

--------------------------------------------------------------------------------


 

performance of the Junior Note and the obligations of the Borrower under the
other Loan Documents, a continuing perfected security interest in and to, and a
general first lien upon, (i) the Account and all of the Borrower’s right, title
and interest in and to all cash, property or rights transferred to or deposited
therein from time to time by or on behalf of the Borrower, (ii) all earnings,
investments and securities held in the Account, and (iii) any and all proceeds
of the foregoing. This Agreement and the pledge, assignment and grant of
security interest made hereby shall secure payment of all amounts payable by the
Borrower to the Lender under the Junior Note and the other obligations of the
Borrower under the Loan Documents. The Borrower further agrees to execute,
acknowledge, deliver, file or do at its sole cost and expense, all other acts,
assignments, notices, agreements or other instruments as the Lender may
reasonably require in order to effectuate, assure, convey, secure, assign,
transfer and convey unto the Lender any of the rights granted by this Section.

 

Section 7. Certain Matters Affecting the Cash Management Bank.

 

(a)           The Cash Management Bank shall not be bound by or under any
obligation or duty to inquire into the term of the Loan Agreement or any other
agreement made or entered into in connection with this Agreement to which the
Cash Management Bank is not a party.

 

(b)           The Cash Management Bank may rely and shall be protected in acting
or refraining from acting upon any written notice, instruction or request
furnished to it hereunder and believed by it to be genuine and to have been
signed or presented by the proper party or parties. The Cash Management Bank
shall be under no duty to inquire into or investigate the validity, accuracy or
content of any such document. The Cash Management Bank shall have no duty to
solicit any payments which may be due it hereunder. The duties and obligations
of the Cash Management Bank shall be determined solely by the express provisions
of this Agreement. No implied covenants or obligations shall be read into this
Agreement against the Cash Management Bank.

 

(c)           The Cash Management Bank and its directors, officers, employees
and agents, shall not be liable for any action taken or omitted by it in good
faith unless a court of competent jurisdiction determines that Cash Management
Bank’s gross negligence or willful misconduct was the primary cause of any loss
to the Borrower or the Lender. The Cash Management Bank may consult with counsel
of its own choice and shall have full and complete authorization and protection
for any action taken or omitted by it hereunder in good faith and in accordance
with the opinion of such counsel.

 

(d)           The Borrower agrees to pay or reimburse the Cash Management Bank
upon request for all reasonable expenses, fees, disbursements, charges, return
items and advances, including reasonable attorney’s fees, incurred or made by
it, in connection with the preparation, execution, performance, delivery,
modification and termination of this Agreement.

 

(e)           The Cash Management Bank and its directors, officers, agents or
employees shall not be liable for any claims, suits, actions, costs, damages,
liabilities or expenses or for any interruption of services, or incidental,
consequential, special or punitive damages

 

4

--------------------------------------------------------------------------------


 

(“Liabilities”) in connection with the subject matter of this Agreement other
than Liabilities caused by the gross negligence or willful misconduct of the
Cash Management Bank, or its directors, officers, agents or employees, and the
Borrower hereby agrees to indemnify and hold harmless the Cash Management Bank
and the directors, officers, employees and agents of any of them from and
against any and all Liabilities arising from or in connection with any acts or
omissions taken by the Cash Management Bank or any of its directors, officers,
employees or agents in connection with this Agreement, and the Lender hereby
agrees to indemnify and hold harmless the Cash Management Bank and such other
indemnified parties from any and all such Liabilities resulting from the Cash
Management Bank’s compliance with instructions delivered by the Lender to the
Cash Management Bank, in each case, other than those Liabilities caused by the
gross negligence or willful misconduct of the Cash Management Bank or such
indemnified parties. Cash Management Bank, Borrower and Lender agree that the
liabilities, indemnifications and protections specified herein shall survive any
termination of this Agreement. Upon the written request of the Cash Management
Bank or any of its directors, officers, employees or agents, the indemnifying
party (whether the Borrower or the Lender, as indicated above) agrees to assume
the investigation and defense of any Liabilities subject to the foregoing
indemnity. The Borrower and the Lender hereby agree that the indemnifications
and protections afforded the indemnified parties in this subsection shall
survive the termination of this Agreement

 

(f)            The Borrower shall provide the Cash Management Bank with the Tax
Identification Number (TIN) as assigned to it by the Internal Revenue Service.
All interest or income earned under this Agreement shall be allocated and paid
as provided herein and reported by the recipient to the Internal Revenue Service
as having been so allocated and paid.

 

(g)           Cash Management Bank will not enter into any additional
third-party agreement with respect to the Account (including, without
limitation, any third party control agreements) without the prior written
consent of the Lender.

 

(h)           Cash Management Bank has not received a copy of the Loan Agreement
and is not responsible for the provisions set forth therein.

 

Section 8. Successors and Assigns; Assignments. This Agreement shall bind and
inure to the benefit of and be enforceable by the Cash Management Bank, the
Borrower and the Lender and their respective permitted successors and assigns.
The Lender shall have the right to assign or transfer its rights under this
Agreement by written notice to the other parties hereto. Any assignee or
transferee of the Lender, the identity of which shall have been notified to the
Cash Management Bank by the Lender, shall be entitled to all of the benefits
afforded the Lender under this Agreement. The Lender shall have the right to
delegate its rights hereunder to a mortgage loan servicer by notice to the Cash
Management Bank.

 

Section 9. Notices, Waivers in Writing.

 

9.1 Notices shall be sent as follows:

 

5

--------------------------------------------------------------------------------


 

(i) if to the Borrower, to its address at c/o Republic Properties Corporation,
1280 Maryland Avenue, SW, Suite 280, Washington, D.C 20024, Attention: Chief
Financial Officer, Fax No. (202) 863-4049, Tax Identification Number 20-0444818;
with a copy to Arent Fox Kintner Plotkin & Kahn PLLC, 1050 Connecticut Avenue,
NW, Washington, D.C. 20036-5339 Attention: Eleanor Zappone, Esq. Fax No. (202)
857 6395.

 

(ii) if to the Lender, to its address at 600 East Las Colinas Boulevard, Suite
450, Irving, TX 75039, Attention: Michael Forbes, Fax No. (972) 368-3499, Tax
Identification Number: 75-2734177; with a copy to Goldman Sachs Mortgage
Company, 85 Broad Street, 11th Floor, New York, New York 10004, Attention: J.
Theodore Borter, Fax No. (212) 346-3594, and a copy to Cleary, Gottlieb, Steen &
Hamilton, One Liberty Plaza, New York, New York 10006, Attention: Michael
Weinberger, Esq., Fax No. (212) 225-2842; and

 

(iii) if to the Cash Management Bank, to its address at 919 E. Main Street, 10th
Floor, Richmond, Virginia 23219, Attention: Emily J. Hare, Fax No. (804)
782-7855;

 

or, in each case, to such other or additional addresses as shall be designated
in writing by the respective party to the other parties hereto. Unless otherwise
expressly provided herein, all such notices, to be effective, shall be in
writing (including by facsimile), and shall be deemed to have been duly given or
made (x) when delivered by hand or by nationally recognized overnight carrier,
(y) upon receipt after being deposited in the mail, certified mail and postage
prepaid or (z) in the case of notice by fax, when sent and electronically
confirmed, addressed as set forth above, with a copy of such notice sent by any
other means provided in clauses (x) and (y) above.

 

(b)           No modification, amendment, termination or waiver of any provision
of this Agreement shall in any event be effective unless the same shall be in a
writing signed by the party against whom enforcement is sought, and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which given.

 

(c)           The Lender shall receive copies of all reports, advices,
statements and other information supplied hereunder by any party hereto to any
other party hereto.

 

Section 10. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to its
principles of conflicts of laws and any action brought hereunder shall be
brought in the courts of the State of New York, located in the County of New
York. Each party hereto irrevocably waives any objection on the grounds of
venue, forum non-conveniens or any similar grounds, irrevocably consents to
service of process by mail or in any other manner permitted by applicable law
and consents to the jurisdiction of said courts.

 

Section 11. Certain Matters Relating to the Borrower and the Lender. The
Borrower and the Lender shall have access (via computer connection) during
normal business hours to account information regarding the Account in accordance
with the Cash Management Bank’s general procedures with regard thereto.

 

6

--------------------------------------------------------------------------------


 

Section 12. Representations of the Borrower. The Borrower hereby represents to
the Lender that, as of the date hereof:

 

(a)           This Agreement, together with the other Loan Documents, create a
valid and continuing security interest in the Account in favor of the Lender,
which security interest is prior to all other Liens, other than Permitted
Encumbrances, and is enforceable as such against creditors of and purchasers
from the Borrower. Other than in connection with the Loan Documents, the
Borrower has not sold or otherwise conveyed the Account;

 

(b)           The Account constitutes a “Deposit Account” within the meaning of
the Uniform Commercial Code of the State of New York;

 

(c)           Pursuant and subject to the terms hereof, the Cash Management Bank
has agreed to comply with all instructions originated by the Lender, without
further consent by the Borrower, directing disposition of or otherwise related
to the Account and all sums at any time held, deposited or invested therein,
together with any interest or other earnings thereon, and all proceeds thereof
(including proceeds of sales and other dispositions), whether accounts, general
intangibles, payment intangibles, investment property, chattel paper, deposit
accounts, instruments, documents or securities; and

 

(d)           The Account is not in the name of any Person other than the
Borrower, as pledger, or the Lender, as pledgee. The Borrower has not consented
to the Cash Management Bank’s complying with instructions with respect to the
Account from any Person other than the Lender.

 

Section 13.   Incorporation by Reference. All obligations of Borrower under this
Agreement shall be limited by the provisions of Section 9.19 of the Loan
Agreement, the provisions of which are incorporated herein by this reference.

 

Section 14.    Interpleader. If at any time, after attempting in good faith to
comply with the provisions hereof or with any instructions received pursuant
hereto, the Cash Management Bank, in good faith, is unable to determine the
proper action or actions to take to comply with such provision or instruction,
the Cash Management Bank shall have the right to commence an interpleader action
in the United States District Court for the State of New York and to take no
further action with respect to such provision or instruction except in
accordance with joint written instructions from Lender and Borrower or in
accordance with the final order of the court in such action.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement in several
counterparts (each of which shall be deemed an original) as of the date first
above written.

 

 

CASH MANAGEMENT BANK:

 

 

 

SUNTRUST BANK, a Georgia banking corporation

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

BORROWER:

 

 

 

RKB WASHINGTON PROPERTY FUND I L.P., a

 

Delaware limited partnership

 

 

 

By:

RKB Washington Property Fund I (General
Partner) LLC, its general partner

 

 

 

 

 

By:

 

 

 

 

 

Name: Mark Keller

 

 

 

Title: Manager

 

 

 

LENDER:

 

 

 

ARCHON FINANCIAL, L.P., a Delaware limited partnership,

 

 

 

By:

ARCHON FINANCIAL, LLC, a

 

 

Delaware limited liability company, its general
partner

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT 1

DISBURSEMENT INSTRUCTIONS

 

 

SunTrust Bank

 

ATTN: Escrow Administration

 

919 E. Main Street, 10th Floor

 

Richmond VA 23219

 

FAX: 804 782-7855

 

Ladies and Gentlemen:

 

Reference is made to the Cash Management Agreement (the “Agreement”), dated as
of December 29, 2004 among SUNTRUST BANK (the “Cash Management Bank”), RKB
WASHINGTON PROPERTY FUND I L.P. (the “Borrower”) and ARCHON FINANCIAL, L.P.
(together with its successors and assigns, the “Lender”). Capitalized terms not
defined herein have the meanings set forth for such terms in the Agreement and
the Loan Agreement.

 

We hereby authorize and direct the Cash Management Bank to disburse on the
            day of              , 20       , amounts then on deposit in the RKB
Cash Management Account (excluding its subaccounts) as follows (with wiring
instructions or other account information for each such disbursement as set
forth on Annex I hereto)(1):

 

(a)           To the Presidents Cash Management Account (Account #
[             ]), the amount of $                  .

 

(b)           To the Borrower, the amount of $               .

 

 

Very truly yours,

 

--------------------------------------------------------------------------------

(1)           Attach Annex I (wiring and account information).

 

--------------------------------------------------------------------------------


 

EXHIBIT 2

 

“Permitted Investments” means the following, subject to the qualifications
hereinafter set forth:

 

(i)            obligations of, or obligations guaranteed as to principal and
interest by, the U.S. government or any agency or instrumentality thereof, when
such obligations are backed by the full faith and credit of the United States of
America;

 

(ii)           federal funds, unsecured certificates of deposit, time deposits,
banker’s acceptances, and repurchase agreements having maturities of not more
than 365 days of any bank, the short-term debt obligations of which are rated
A-1+ (or the equivalent) by each of the Rating Agencies and, if it has a term in
excess of three months, the long-term debt obligations of which are rated AAA
(or the equivalent) by each of the Rating Agencies;

 

(iii)          deposits that are fully insured by the Federal Deposit Insurance
Corp. (FDIC);

 

(iv)          debt obligations that are rated AAA or higher (or the equivalent)
by each of the Rating Agencies;

 

(v)           commercial paper rated A-1+ (or the equivalent) by each of the
Rating Agencies;

 

(vi)          investment in money market funds rated AAAm or AAAm–G (or the
equivalent) by each of the Rating Agencies; and

 

(vii)         such other investments as to which Lender shall have consented.

 

Notwithstanding the foregoing, “Permitted Investments” (i) shall exclude any
security with the Standard & Poor’s “r” symbol (or any other Rating Agency’s
corresponding symbol) attached to the rating (indicating high volatility or
dramatic fluctuations in their expected returns because of market risk), as well
as any mortgage-backed securities and any security of the type commonly known as
“strips”, (ii) shall not have maturities in excess of one year; (iii) shall be
limited to those instruments that have a predetermined fixed dollar of principal
due at maturity that cannot vary or change; and (iv) shall exclude any
investment where the right to receive principal and interest derived from the
underlying investment provides a yield to maturity in excess of 120% of the
yield to maturity at par of such underlying investment. Interest may either be
fixed or variable, and any variable interest must be tied to a single interest
rate index plus a single fixed spread (if any), and move proportionately with
that index. No investment shall be made which requires a payment above par for
an obligation if the obligation may be prepaid at the option of the issuer
thereof prior to its maturity. All investments shall mature or be redeemable
upon the option of the holder thereof on or prior to the earlier of (x) three
months from the date of their purchase or (y) the Business Day preceding the day
before the date such amounts are required to be applied hereunder.

 

--------------------------------------------------------------------------------


 

Exhibit C

Form of Interest Rate Cap Opinion

 

--------------------------------------------------------------------------------


 

Interest Rate Cap Opinion Letter

 

 

                , 20  

 

 

[LENDER]

[ADDRESS]

[ADDRESS]

 

Re:          Interest Rate Cap Agreement between [ACCEPTABLE COUNTERPARTY]
and                [LLC]

 

Ladies and Gentlemen:

 

[Lead-in to be completed by Acceptable Counterparty’s Counsel]

 

I.              Documents Reviewed.

 

In issuing this opinion, we have reviewed executed copies of the following
documents:

 

[LIST DOCUMENTS REVIEWED]

 

II.            Opinions.

 

We are of the opinion that:

 

1.             [Each of] the Acceptable Counterparty [and Guarantor] has been
duly formed and is validly existing in good standing as a [ENTITY[IES]] under
the laws of [JURISDICTION[S]].

 

2.             [Each of] Acceptable Counterparty [and Guarantor] has all
requisite [ENTITY] power and authority to enter into[, as applicable] the
Interest Rate Cap Agreement [and the Guarantee].

 

3.             [Each of] the Interest Rate Cap Agreement [and the Guarantee] is
the legal, valid and binding obligation of [, as applicable,] the Acceptable
Counterparty [and Guarantor], and is enforceable in accordance with its terms,
except as may be limited by (i) bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium, or other laws applicable to or affecting the rights
of creditors generally, and (ii) general principles of equity (regardless of
whether considered in a proceeding in equity or at law).

 

--------------------------------------------------------------------------------


 

4.             A court in [JURISDICTION[S] OF ACCEPTABLE COUNTERPARTY [AND
GUARANTOR]] applying the law of [JURISDICTION[S] OF ACCEPTABLE COUNTERPARTY [AND
GUARANTOR]] will (a) give effect to the choice of the laws of the State of New
York in the Interest Rate Cap Agreement [and the Guarantee] to govern such
document[s], and (b) enforce a judgment with respect to such document[s] entered
by a court in the State of New York applying the laws of the State of New York.

 

[5.            Neither Borrower nor any assignee of Borrower will incur any
withholding or similar tax liability in connection with any payments made under
the Interest Rate Cap Agreement [or the Guarantee].](3)

 

This opinion may be relied upon by you and your successors and assigns
(including a trustee in connection with a securitization) and by any rating
agencies which rate securities issued in connection with a securitization of the
Loan.

 

[Insert Signature Block]

 

 

--------------------------------------------------------------------------------

(3)           In the case of a non-United States Acceptable Counterparty or
Guarantor

 

--------------------------------------------------------------------------------


 

Exhibit D

 

CONFIRMATION

 

DATE:

[DATE]

 

 

TO:

[BORROWER]

 

Telephone No.: [NUMBER]

 

Facsimile No.: [NUMBER]

 

Attention: [NAME]

 

 

FROM:

[CAP COUNTERPARTY]

 

 

SUBJECT:

Cap Transaction

 

 

REF. NO.:

[REF. NO.]

 

The purpose of this communication is to set forth the terms and conditions of
the above-referenced transaction entered into on the Trade Date specified below
(the “Transaction”) between [CAP PROVIDER] (“Cap Provider”) and [BORROWER]
(“Counterparty”). This communication constitutes a “Confirmation” as referred to
in paragraph 2 below.

 

1.             The terms, conditions and other provisions contained in the 1992
ISDA Master Agreement (Multicurrency-Cross Border) (the “ISDA Form”), together
with the 2000 ISDA Definitions (the “Definitions”), each as published by the
International Swaps and Derivatives Association, Inc., are hereby incorporated
into this Confirmation by this reference, subject to the terms and conditions
set forth herein, as well as the following (collectively, the
“Modifications”):(4)

 

(a)           “Market Quotation” and “Second Method” are selected;

(b)           US Dollars are selected as the “Termination Currency”;

 

--------------------------------------------------------------------------------

(4)           In the case of a Cap Provider (or a guarantor) which is a
non-United States entity, the following Modifications should be added:

 

(m)          Section 2(d)(i)(4) of the ISDA Form is amended by:

 

(i)            deleting the words “However, X will not be required to pay any
additional amount to Y to the extent that it would not be required to be paid
but for:”; and

 

(ii)           deleting subsections (A) and (B);

 

(n)           Section 2(d)(ii) of the ISDA Form is deleted;

 

(o)           Section 4(c) of the ISDA Form is deleted; and

 

(p)           The definition of “Indemnifiable Tax” contained in Section 14 of
the ISDA Form is deleted and is replaced with the following: “‘Indemnifiable
Tax’ means any and all withholding tax.”

 

--------------------------------------------------------------------------------


 

(c)           Paragraph 4 of the May 1989 ISDA Addendum to Schedule to Interest
Rate and Currency Exchange Agreement is incorporated herein by this reference;

(d)           Section 2(c)(ii) of the ISDA Form applies to the Transaction;

(e)           The word “third” in the last line of Section 5(a)(i) of the ISDA
Form is replaced with the word “first”, the phrase “notice of such failure is
given to the other party” in the last line of Section 5(a)(i) of the ISDA Form
is replaced with the phrase “such failure”, and all other grace, notice and cure
periods contained in Section 5 of the ISDA Form are deemed not to apply to the
Transaction;

(f)            There is deemed to be no “Specified Entity” for either
Counterparty or Cap Provider for purposes of Sections 5(a)(v), 5(a)(vi),
5(a)(vii) or 5(b)(iv) of the ISDA Form;

(g)           Sections 5(b)(ii) and 5(b)(iii) of the ISDA Form is deleted;

(h)           The “Credit Event Upon Merger” provisions of Section 5(b)(iv) of
the ISDA Form do not to apply to either Counterparty or Cap Provider;

(i)            The “Automatic Early Termination” provision of Section 6(a) of
the ISDA Form does not apply to the Transaction;

(j)            There is deemed to be no “Set-Off” for purposes of Section 6(e)
of the ISDA Form (except that, Counterparty shall have the right to set-off and
counterclaim following a default by Cap Provider);

(k)           Each of Cap Provider and Counterparty represent that it is not a
“Multibranch Party” for purposes of Section 10(c) of the ISDA Form; and

(l)            Neither Cap Provider nor Counterparty is deemed to have any
“Affiliate” for purposes of the Transaction.

 

2.             This Confirmation evidences a complete and binding agreement
between Cap Provider and Counterparty as to the terms of the Transaction.
Notwithstanding the foregoing, Cap Provider and Counterparty agree to use all
reasonable efforts promptly to negotiate, execute and deliver an agreement (the
“Agreement”) in the form of the ISDA Form (subject to the Definitions), with
such modifications as Cap Provider and Counterparty will in good faith agree
(which modifications shall include the Modifications). Upon the execution by Cap
Provider and Counterparty of such an Agreement or if such an Agreement or other
form of ISDA master agreement has already been executed by Cap Provider and
Counterparty, this Confirmation will supplement, form a part of, and be subject
to that Agreement. Until Cap Provider and Counterparty execute and deliver that
Agreement, however, this Confirmation, together with all other documents
referring to the ISDA Form confirming the Transaction (notwithstanding anything
to the contrary in any confirmation), shall supplement, form a part of and be
subject to the terms and conditions of the ISDA Form (subject to the Definitions
and the Modifications).

 

3.             The terms of the particular Transaction to which this
Confirmation relates are as follows:

 

Notional Amount:

USD[LOAN AMOUNT]

 

 

Trade Date:

 

 

 

Effective Date:

 

 

 

Termination Date:

[DAY AFTER FINAL DAY OF FINAL INTEREST

 

ACCRUAL PERIOD DURING TERM OF LOAN]

 

--------------------------------------------------------------------------------


 

Floating Amounts:

 

 

 

Floating Rate Payer (Cap Seller):

Cap Provider

 

 

Cap Rate:

[LIBOR STRIKE RATE] per annum

 

 

Floating Rate Period End Dates:

Monthly, on the 15th day of each month, subject to adjustment in accordance with
the Following Business Day Convention

 

 

Floating Rate Due Dates:

Monthly, on the 10th day of each month, commencing on [FIRST PAYMENT DATE DURING
TERM OF LOAN] and ending on [FINAL PAYMENT DATE DURING TERM OF LOAN], subject to
adjustment in accordance with the Preceding Business Day Convention

 

 

Floating Rate Option:

USD-LIBOR-BBA

 

 

Floating Rate Designated Maturity:

1 Month (including any stub periods)

 

 

Floating Rate Reset Dates:

The first day of each Calculation Period

 

 

Floating Rate Day Count Fraction:

Actual/360

 

 

Floating Rate Spread:

Inapplicable

 

 

Floating Rate Compounding:

Inapplicable

 

 

Fixed Amounts:

 

 

 

Fixed Rate Payer (Cap Buyer):

Counterparty

 

 

Fixed Rate Due Date:

[EFFECTIVE DATE OF CAP]

 

 

Fixed Amount:

USD[PURCHASE PRICE OF CAP]

 

 

Business Days:

New York

 

 

Calculation Agent:

Cap Provider

 

 

Governing Law:

New York law

 

 

4.             Documentation:

ISDA Form (subject to the Definitions and the Modifications)

 

5.             Additional Provisions:

 

(a)           Notwithstanding Section 7 of the ISDA Form, Cap Provider agrees
that Counterparty may collaterally assign (a “Collateral Assignment”) all or a
portion of the Transaction to a bank, insurance company, trustee in connection
with a securitization of the loan to which the Transaction relates, or other
institutional lender organized under the laws of the United States or any state
therein (a “Pledgee”), as security for financing provided to

 

--------------------------------------------------------------------------------


 

Counterparty by such a Pledgee, provided that Cap Provider receives prior
written notice of any such assignment and any information regarding the Pledgee
that Cap Provider may reasonably request (including any information with respect
to such Pledgee that Cap Provider would be entitled to receive with respect to
Counterparty pursuant hereto). In connection with any Collateral Assignment, Cap
Provider agrees that it will execute any separate consent reasonably requested
by Counterparty and its Pledgee, including a consent pursuant to which Cap
Provider will agree (i) not to recognize instructions or directions from the
Counterparty and only to recognize such instructions or directions from such
Pledgee, and (ii) that all payments by the Cap Provider hereunder will be made
directly to such Pledgee and not to the Counterparty. In addition, in connection
with any Collateral Assignment involving only a partial assignment of the
Transaction, Cap Provider agrees to issue two new confirmations containing
substantially similar terms and conditions as the Transaction (provided that the
aggregate Notional Amounts contained in such confirmations shall equal the
Notional Amount set forth above, and that the Cap Rate of each such confirmation
shall equal the Cap Rate set forth above), which confirmations shall evidence
the assigned and unassigned portions of the Transaction (Cap Provider and
Counterparty agreeing to enter into such additional documentation as is
reasonably required to accomplish the foregoing and to accomplish such
Collateral Assignment).

 

(b)           Cap Provider agrees that if, at any time, Cap Provider fails to
maintain (i) either (A) a [long-term unsecured debt][counterparty] rating of A+
or higher from S&P, or (B) a short-term debt rating of “A-l” or higher from S&P,
and (ii) a [long-term unsecured debt][counterparty] rating of Aa3 or higher from
Moody’s,(5) then an “Additional Termination Event” under Section 5(b)(v) of the
ISDA Form shall be deemed to have occurred with Cap Provider as the sole
“Affected Party”, and Cap Provider shall be required, within thirty (30) days of
the initial occurrence of such Additional Termination Event either:

 

(i)            to obtain, at Cap Provider’s sole cost, a replacement interest
rate cap provider which, at such time, has the ratings specified in (i) and (ii)
above (provided that such replacement interest rate cap provider enters into an
agreement with Counterparty that is substantially on the same terms as are
contained herein and that, prior to such replacement interest rate cap
provider’s assuming the obligations of Cap Provider hereunder pursuant to such
an agreement, Cap Provider shall continue to perform its obligations with
respect to the Transaction); or

 

(ii)           if Cap Provider’s [long-term unsecured debt] [counterparty]
rating has not been lowered to A2 or below by Moody’s, to enter into an
arrangement to provide cash collateral which is posted in amounts, and is
subject to terms and conditions which are acceptable, to S&P and Moody’s and Cap
Provider shall continue to perform its obligations with respect to the
transaction until a replacement Cap Provider with the requisite ratings is in
place.

 

--------------------------------------------------------------------------------

(5)           The Cap Provider may also satisfy these rating requirements by
obtaining a guarantee from an appropriately rated guarantor, provided that the
applicable guarantee is unconditional, irrevocable and continuing, is not a
guarantee of collection and is otherwise acceptable in form and content to S&P
and Moody’s, including delivery of any required opinions.

 

--------------------------------------------------------------------------------


 

For purposes hereof, “S&P” means Standard & Poor’s Ratings Services, a division
of the McGraw-Hill Companies, Inc. and its successors, and “Moody’s” means
Moody’s Investors Service, Inc. and its successors.

 

(c)           Cap Provider agrees that it shall not petition Counterparty into
bankruptcy (nor shall Counterparty join in any such petition) for 365 days after
the loan to which the Transaction relates has been paid in full.

 

(d)           For Termination Payments, Market Quotation and Second Method is
the first alternative for payment measure with a provision for Loss if Market
Quotation is not available.

 

(e)           The parties are prohibited from amending the cap agreement
(including the ISDA Form, scheduled items, confirmation and collateral
assignment of cap agreement) without rating agency confirmation.

 

(f)            For Termination Payments, Market Quotation and Second Method is
the first alternative for payment measure with a provision for Loss if Market
Quotation is not available.

 

6.             Credit Support Documents:

 

7.             Account Details:

 

Payments to Cap Provider:

 

•      For the Account of:

 

•      Name of Bank:

 

•      Account Number:

 

•      Fed ABA Number:

 

Payments to Counterparty:                In accordance with Counterparty’s
written instructions, or as otherwise agreed to by Cap Provider in connection
with a Collateral Assignment

 

•      For the Account of:

 

•      Name of Bank:

 

•      Account Number:

 

•      Fed ABA Number:

 

8.             Offices:

 

Office of Cap Provider

 

Office of Counterparty

 

9.             Counterparty hereby agrees (a) to check this Confirmation
carefully and immediately upon receipt, so that errors or discrepancies can be
promptly identified and rectified, and (b) to confirm that the foregoing
correctly sets forth the terms of the agreement between Counterparty

 

--------------------------------------------------------------------------------


 

and Cap Provider with respect to the Transaction, by manually signing this
Confirmation and providing the other information requested herein and
immediately returning an executed copy to Cap Provider by facsimile.

 

 

Very truly yours,

 

 

 

[CAP PROVIDER]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

Agreed and Accepted By:

 

 

 

[COUNTERPARTY]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Form of Borrower Request for TI/LC Advance or Release from TI/LC Reserve Account

 

[BORROWER LETTERHEAD]

 

             , 200  

 

[Name and Address of Lender]

 

Ladies and Gentlemen:

 

We refer to that certain Loan Agreement, dated as of December 29, 2004, by and
between the undersigned, as Borrower (“Borrower”), and Archon Financial, L.P., a
Delaware limited partnership, as Lender (together with its successors and
assigns, “Lender”) (the “Loan Agreement”). Capitalized terms used but not
defined herein shall have the respective meanings given them in the Loan
Agreement.

 

Pursuant to Section 8.2(a) of the Agreement, Borrower hereby requests to borrow
under the Loan Agreement the principal amount of $                      on the
Payment Date falling on                      , 200   and that the proceeds of
such borrowing be credited to the account(s) described in Schedule 1(1) attached
hereto. The requested advance is a TI/LC Advance, and is being requested to
[reimburse Borrower] [pay] for the cost of [Tenant Improvements] [and] [Leasing
Commissions] incurred by Borrower as described in Schedule 2 hereto with respect
to the portion of the Property and Tenants named in such Schedule 2.(2)
[Invoice[s] relating to] [Evidence of the] costs described in Schedule 2 are
enclosed herewith.

 

Borrower hereby certifies that (i) to Borrower’s knowledge, no Default or Event
of Default has occurred and is continuing under the Loan Agreement nor will
result as a result from the making of the requested TI/LC Advance, (ii) the
costs for which the TI/LC Advance is being requested [have been previously paid
by Borrower][will be paid from the proceeds of the requested disbursement],
(iii) Borrower has applied all previous TI/LC Advances and releases from the
TI/LC Reserve Account for the purposes for which they were requested and (iv)
the representations and warranties contained in Article IV of the Loan Agreement
are true and correct as of the date hereof, and will be true and correct on the
date of the requested TI/LC Advance, as if made on the date hereof and thereof.

 

Unless and until Borrower shall give you notice of any change in the foregoing
certification, Lender may continue to rely on this certification at all times to
and including the date such TI/LC Advance amount is disbursed, as if this
certification were dated as of the day of, and delivered on the date of, such
reliance.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------

(1)           SCHEDULE 1 (Account Information) to be attached

(2)           SCHEDULE 2 (Description of Tenant Improvements and/or Leasing
Commissions) to be attached.

 

--------------------------------------------------------------------------------


 

Exhibit F

Form of Distribution Acknowledgment

 

--------------------------------------------------------------------------------


 

RKB WASHINGTON PROPERTY FUND I L.P.

RKB CP IV LLC

RKB Pender LLC

RKB Lakeside LLC

RKB Willowwood LLC

RKB Dulles Tech LLC

RKB Corporate Oaks LLC

c/o Republic Properties Corporation

1280 Maryland Avenue, SW, Suite 280

Washington, D.C 20024

 

DISTRIBUTION ACKNOWLDGMENT

 

December 29, 2004

 

Archon Financial, L.P.

(together with its successors and assigns)

600 East Las Colinas Boulevard, Suite 800

Irving, Texas 75039

 

As a condition of making that certain junior loan (“Junior Loan”) in the
original principal amount of $23,000,000, by Archon Financial, L.P. (“Lender”),
as lender, to RKB Washington Property Fund I L.P. (“Borrower”), as borrower,
pursuant to that certain Loan Agreement among Borrower, Lender and certain other
parties, dated as of the date hereof (“Loan Agreement”), Lender has required
that the undersigned deliver this Distribution Acknowledgment. All capitalized
terms used herein, but not otherwise defined, shall have the meanings ascribed
to such terms in the Loan Agreement.

 

Prior to such time that the Junior Indebtedness has been reduced to zero,
Borrower hereby instructs the undersigned and the undersigned hereby agree as
follows:

 

1.     To the extent the undersigned shall make any distribution to Borrower,
such distribution shall be directly deposited into the RKB Cash Management
Account;

 

2.     During the continuance of an Event of Default, at the request of Lender,
the undersigned shall distribute all available RKB Excess Cash Flow, after
payment of property-related expenses approved by Lender (pursuant to an approved
budget or otherwise), directly into the RKB Cash Management Account to the
extent such distribution is not prohibited under the applicable RKB Subsidiary
Loan Documents; and

 

3.     The undersigned shall continue to comply with this Distribution
Acknowledgment until such time as it shall receive from Borrower or Lender a
copy of Lender’s written confirmation that the Junior Loan had been repaid in
full.

 

[Signatures on Following Page]

 

--------------------------------------------------------------------------------


 

 

Sincerely,

 

 

 

 

RKB WASHINGTON PROPERTY FUND I

RKB CP IV LLC

L.P., a Delaware limited partnership

 

 

 

By:

RKB Washington Property Fund I

By:

 

 

 

(General Partner) LLC, its general partner

 

Name:  Mark Keller

 

 

Title:  Manager

 

By:

 

 

 

 

 

Name:  Mark Keller

RKB PENDER LLC

 

 

Title:  Manager

 

 

By:

 

 

 

 

Name:  Mark Keller

 

 

Title:  Vice President

 

 

 

RKB LAKESIDE LLC

 

 

 

By:

RKB Lakeside Manager LLC

 

 

 

 

 

By:

 

 

 

 

 

Name:  Mark Keller

 

 

 

Title:  Vice President

 

 

 

RKB WILLOWWOOD LLC

 

 

 

By: RKB Willowwood Manager LLC

 

 

 

 

By:

 

 

 

 

 

Name:  Mark Keller

 

 

 

Title:  Vice President

 

 

 

RKB DULLES TECH LLC

 

 

 

By: RKB Dulles Tech Manager LLC

 

 

 

 

By:

 

 

 

 

 

Name:  Mark Keller

 

 

 

Title:  Vice President

 

 

 

RKB CORPORATE OAKS LLC

 

 

 

 

 

By:

 

 

 

 

Name:  Mark Keller

 

 

Title:  Vice President

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Property Description

 

All that certain lot or parcel of land situate and lying in Fairfax County,
Virginia, and more particularly described as follows:

 

Parcel I

 

Lot One, Presidents Park, as shown on plat of survey attached to that certain
Deed of Division and Easement recorded in Deed Book 10926 at page 361.

 

AND ALSO described as follows:

 

Beginning at a drill hole found on the northerly right-of-way line of Sunrise
Valley Drive Route 5320 said point also being a corner to Parcel 22A, Presidents
Park Three (recorded in Deed Book 10533 at page 97); thence departing said
northerly right-of-way line of Sunrise Valley Drive Route 5320 and running with
said Parcel 22A, Presidents Park Three the following courses and distances:

 

1)  N 29°14’56” E 458.18’ to an iron pipe set found on the southerly
right-of-way line of Coppermine Road Route 665;

 

thence departing said Parcel 22A, Presidents Park Three and running with said
southerly right-of-way line of Coppermine Road Route 665 the following courses
and distances:

 

2)  S 60°53’19” E 345.78’ to a nail found;

 

3)  S 51°09’40” E 71.02’ to a iron pipe found;

 

4)  S 60°53’19” E 238.54’ to an iron pipe found being a corner to Lot Two,
Presidents Park (recorded in Deed Book 10926 at page 361);

 

thence departing said southerly right-of-way line of Coppermine Road Route 665
and running with said Lot Two, Presidents Park the following courses and
distances:

 

5)  S 29°06’41” W 40.00’ to a nail found;

 

6)  N 60°53’19” W 10.00’ to a nail found;

 

7)  S 29°06’41” W 117.00’ to an iron pipe found;

 

8)  N 60°53’19” W 14.83’ to an iron pipe found;

 

9)  S 29°06’41” W 75.00’ to a PK nail found;

 

10)  S 60°53’19” E 25.27’ to a PK nail found;

 

--------------------------------------------------------------------------------


 

11)  S 29°06’41” W 212.52’ to an iron pipe found;

 

12)  S 60°53’19” E 11.00’ to an iron pipe found;

 

13)  S 29°06’41” W 45.31’ to an iron pipe set on the aforementioned northerly
right-of-way line of Sunrise Valley Drive Route 5320; thence departing said Lot
Two, Presidents Park and running with said northerly right-of-way line of
Sunrise Valley Drive Route 5320 the following courses and distances:

 

14)  319.68’ along the arc of a curve to the left, said curve having a radius of
1,207.92’, a central angle of 15°09’49”, and a chord which bears N 53°10’09” W
318.75’ to an iron pipe found;

 

15)  N 60°45’04” W 351.00’ to the point of beginning and containing 6.8589 acres
of land, more or less.

 

Tax I.D. No.: 015-4-01-0022-D2

 

TOGETHER WITH the non-exclusive right, privilege, and easement of pedestrian and
vehicular ingress and egress and parking (in parking areas only) over and across
the travelways, travel lanes, trails, highway entrances and exits, sidewalks,
walkways and the covered and surface parking areas as set forth in the Easement
and Maintenance Agreement in Deed Book 10927 at page 1276 among the aforesaid
land records.

 

FURTHER TOGETHER WITH the non-exclusive easement over Parcel 221 for drainage
and detention of storm water runoff as set forth in Presidents Park Storm Water
Management Facilities Agreement recorded in Deed Book 10339 at page 238.

 

Parcel II

 

Lot Two, Presidents Park, as shown on plat of survey attached to that certain
Deed of Division and Easement recorded in Deed Book 10926 at page 361.

 

AND ALSO described as follows:

 

Beginning at an iron pipe found on the northerly right-of-way line of Sunrise
Valley Drive Route 5320, said point also being a corner to Lot One, Presidents
Park (recorded in Deed Book 10926 at page 361); thence departing said northerly
right-of-way line of Sunrise Valley Drive Route 5320 and running with said Lot
One, Presidents Park the following courses and distances:

 

1)  N 29°06’41” E 45.31’ to an iron pipe found;

 

2)  N 60°53’19” W 11.00’ to an iron pipe found;

 

--------------------------------------------------------------------------------


 

3)  N 29°06’4” E 212.52’ to a PK nail found;

 

4)  N 60°53’19” W 25.27’ to a PK nail found;

 

5)  N 29°06’41” E 75.00’ to an iron pipe found;

 

6)  S 60°53’19” E 14.83’ to an iron pipe found;

 

7)  N 29°06’41” E 117.00’ to a nail found;

 

8)  S 60°53’19” E 10.00’ to a nail found;

 

9)  N 29°06’41” E 40.00’ to an iron pipe found on the southerly right-of-way
line of Coppermine Road 665; thence departing said Lot One, Presidents Park and
running with said southerly right-of-way line of Coppermine Road Route 665 the
following courses and distances:

 

10)  S 60°53’19” E 41.46’ to an iron pipe found

 

11)  N 29°14’56” E 12.00’ to a PK nail found

 

12)  S 60°53’19” E 683.63’ to an iron pipe found being a corner to Trustees of
Mt. Pleasant Baptist Church (recorded in Deed Book 676 at page 306 and Deed Book
7945 at page 323); thence departing said southerly right-of-way line of
Coppermine Road Route 665 and running with said Trustees of Mt. Pleasant Baptist
Church

 

13)  S 29°00’48” W 181.50’ to an iron pipe found being on the line of Crimson
Presidents Park Multifamily Limited Partnership (recorded in Deed Book 9442 at
page 1098); thence departing said Trustees of the Mt. Pleasant Baptist Church
and running with said Crimson Presidents Park Multifamily Limited Partnership
the following courses and distances:

 

14)  N 65°06’56” W 115.30’ to an iron pipe found

 

15)  S 65°10’14” W 533.01’ to an iron pipe found on the aforementioned northerly
right-of-way line of Sunrise Valley Drive Route 5320; thence departing said
Crimson Presidents Park Multifamily Limited Partnership and running with said
northerly right-of-way line of Sunrise Valley Drive 5320

 

16)  309.96’ along the arc of a curve to the left, said curve having a radius of
1,207.92’, a central angle of 14°42’10”, and a chord which bears N 38°14’09” W
309.12’; to the point of beginning and containing 7.2151 acres of land, more or
less.

 

Tax I.D. No.: 015-4-01-0022-D3

 

TOGETHER WITH the non-exclusive right, privilege, and easement of pedestrian and
vehicular ingress and egress and parking (in parking areas only) over and across
the travelways, travel

 

--------------------------------------------------------------------------------


 

lanes, trails, highway entrances and exits, sidewalks, walkways and the covered
and surface parking areas as set forth in the Easement and Maintenance Agreement
in Deed Book 10927 at page 1276 among the aforesaid land records.

 

FURTHER TOGETHER WITH the non-exclusive easement over Parcel 221 for drainage
and detention of storm water runoff as set forth in Presidents Park Storm Water
Management Facilities Agreement recorded in Deed Book 10339 at page 238.

 

Parcel III

 

All of Parcel 22A2, containing 5.09939 acres, more or less, as more or
particularly shown on a plat entitled “Plat Showing Boundary Line Adjustment for
Tax Assessment Parcel 15-4-((l)) Parcels 14A and 22AI” attached to a Deed of
Boundary Line Adjustment recorded in Deed Book 10533 at page 97, among the Land
Records of Fairfax County, Virginia.

 

LESS AND EXCEPT therefrom, 0.38921 acres described for public street purposes in
Deed Book 10993 at page 456, among the Land Records of Fairfax County, Virginia.

 

AND BEING more particularly described by metes and bounds as follows:

 

BEGINNING for the same on the northerly right-of-way line of Sunrise Valley
Drive, Route 5320, at an iron pipe found, a corner common to Presidents Park
Three, Parcel 14B, Deed Book 10533 at Page 97, thence leaving said Sunrise
Valley Drive and running with Parcel 14B

 

1)             North 30°52’27  East, 440.18 feet to a pk nail found on the
southern right-of-way of Coppermine Road, Route 665, thence along said
right-of-way

 

2)             South 60°53’19  East, 443.49 feet to an iron pipe found, a corner
to Presidents Park, Lot One, Deed Book 10926 at Page 361, Deed Book 10320 at
Page 1156, thence leaving said Coppermine Road and running with Lot One

 

3)             South 29°14’56 West, 458.17 feet to a drill hole found on the
aforesaid northerly right-of-way line of Sunrise Valley Drive, thence with said
right-of-way

 

4)             North 60°45’04 West, 324.85 feet to an iron pipe found, thence

 

5)             132.61 feet along the arc of a curve deflecting to the right
having a radius of 510.96 feet and a long chord bearing and distance of North
53°18”59 West, 132.24 feet to the point of beginning, containing 205,176 square
feet or 4.71020 acres of land, more or less.

 

Tax I.D. No.: 015-4-01-0022-A2

 

--------------------------------------------------------------------------------


 

TOGETHER WITH the non-exclusive right, privilege, and easement of pedestrian and
vehicular ingress and egress and parking (in parking areas only) over and across
the travelways, travel lanes, trails, highway entrances and exits, sidewalks,
walkways and the covered and surface parking areas as set forth in the Easement
and Maintenance Agreement in Deed Book 10927 at page 1276 among the aforesaid
land records.

 

FURTHER TOGETHER WITH the non-exclusive easement over Parcel 221 for drainage
and detention of storm water runoff as set forth in Presidents Park Storm Water
Management Facilities Agreement recorded in Deed Book 10339 at page 238.

 

--------------------------------------------------------------------------------


 

Schedule B

 

Exception Report

 

1.                                       The matters (which Borrower reserves
the right to dispute) set forth in the Tenant Estoppel Certificate, dated as of
November 23, 2004, executed by Washington Gas Energy Services, Inc.

 

B-1

--------------------------------------------------------------------------------


 

Schedule C

 

Future TI/LC Advance Thresholds

 

Vacant Space

 

Square Feet

 

TI/LC (PSF)
Threshold Amount

 

Building 1 (Suite 130)

 

22,628

 

$

50.00

 

 

 

 

 

 

 

Building 1 (Floors 2 – 4)

 

142,562

 

$

27.50

 

 

 

 

 

 

 

Building 2

 

154,569

 

$

50.00

 

 

 

 

 

 

 

Building 3 (Suite 110)

 

14,573

 

$

50.00

 

 

C-1

--------------------------------------------------------------------------------


 

SCHEDULE D

 

List of RKB Subsidiary Loan Documents

 

A.                                   Loan relating to Republic CP IV LLC and RKB
CP IV LLC:

 

The following is a list of loan documents in connection with Republic CP IV LLC,
predecessor by merger of RKB CP IV LLC:

 

1.                                       Promissory Note, dated April 4, 2001,
by REPUBLIC CP IV LLC to PNC BANK, NATIONAL ASSOCIATION.

 

2.                                       Deed of Trust, Security Agreement,
Assignment of Leases and Rents and Fixture Filing, dated April 4, 2001, by
REPUBLIC CP IV LLC for the benefit of PNC BANK, NATIONAL ASSOCIATION.

 

3.                                       Assignment of Leases and Rents, dated
April 4, 2001, by REPUBLIC CP IV LLC in favor of PNC BANK, NATIONAL ASSOCIATION.

 

4.                                       UCC Financing Statements.

 

5.                                       Environmental Indemnity Agreement,
dated April 4, 2001, by REPUBLIC CP IV LLC in favor of PNC BANK, NATIONAL
ASSOCIATION.

 

6.                                       Capital Improvement Escrow Agreement,
dated April 4, 2001, between PNC BANK, NATIONAL ASSOCIATION and REPUBLIC CP IV
LLC.

 

7.                                       Tenant Improvement and Leasing
Commission Escrow Agreement, dated April 4, 2001, between PNC BANK, NATIONAL
ASSOCIATION and REPUBLIC CP IV LLC.

 

8.                                       Security Agreement and Cash Management
Agreement, dated April 4, 2001, between PNC BANK, NATIONAL ASSOCIATION and
REPUBLIC CP IV LLC.

 

9.                                       Tenant Acknowledgement Regarding Cash
Management Agreement, dated April 2, 2001, by CACI, INC.-Federal.

 

10.                                 Acknowledgement of Subordination of
Management Agreement, dated April 4, 2001, by REPUBLIC CP IV LLC for the benefit
of PNC BANK, NATIONAL ASSOCIATION.

 

1

--------------------------------------------------------------------------------


 

11.                                 Note and Deed of Trust Assumption Agreement
dated as of December 12, 2003 among WELLS FARGO BANK MINNESOTA, NA, as Trustee
for the Registered Holders of Credit Suisse First Boston Mortgage Securities
Corp., Commercial Mortgage Pass-Through Certificates, Series 2001-CP4 (“Lender
Fargo”), Republic CP IV LLC (“Original Borrower”) and RKB CP IV LLC
(“Borrower”).

 

12.                                 First Amendment to Security Agreement and
Cash Management Agreement made as of December 12, 2003 by and among Lender,
Original Borrower and Borrower.

 

13.                                 Environmental Indemnity Agreement executed
December 8, 2003 by Borrower in favor of Lender.

 

14.                                 Reaffirmation of Acknowledgment of
Subordination of Management Agreement made as of December      , 2003 by
Republic Properties Corporation in favor of Lender.

 

15.                                 Certificate of Independent Manager dated
December 8, 2003 and delivered to Lender.

 

B.                                     Loan relating to RKB Corporate Oaks LLC:

 

1.                                       Deed of Trust, Security Agreement and
Fixture Filing, dated December 12, 2003, by CORPORATE OAKS LIMITED PARTNERSHIP
for the benefit of KEYBANK NATIONAL ASSOCIATION.

 

2.                                       Collection and Disbursement Agreement,
dated December 12, 2003, by CORPORATE OAKS LIMITED PARTNERSHIP and KEYBANK
NATIONAL ASSOCIATION.

 

3.                                       Assignment of Loan Documents, dated
December 12, 2003, by KEYBANK NATIONAL ASSOCIATION to and for the benefit of
HARTFORD FIRE INSURANCE COMPANY, and with the consent of CORPORATE OAKS LIMITED
PARTNERSHIP.

 

4.                                       Assignment of Leases and Rents, dated
December 12, 2003, by CORPORATE OAKS LIMITED PARTNERSHIP and KEYBANK NATIONAL
ASSOCIATION.

 

5.                                       Consent and Assumption Agreement with
Release, dated August 20, 2004, by HARTFORD FIRE INSURANCE COMPANY, RKB
CORPORATE OAKS LLC, RKB WASHINGTON PROPERTY FUND I L.P., CORPORATE OAKS LIMITED
PARTNERSHIP, and NV COMMERCIAL INCORPORATED.

 

2

--------------------------------------------------------------------------------


 

C.                                     Loan Relating to RKB Pender LLC:

 

1.                                       Fixed Rate Note, dated September 23,
2002, by RKB PENDER LLC to JPMORGAN CHASE BANK.

 

2.                                       Deed of Trust and Security Agreement,
dated September 23, 2002, by RKB PENDER LLC for the benefit of JPMORGAN CHASE
BANK.

 

3.                                       Assignment of Leases and Rents, dated
September 23, 2002, by RKB PENDER LLC to JPMORGAN CHASE BANK.

 

4.                                       UCC Financing Statements (Fairfax
County, Virginia and Delaware Secretary of State).

 

5.                                       Guaranty, dated September 23, 2002, by
REPUBLIC PROPERTIES CORPORATION for the benefit of JPMORGAN CHASE BANK.

 

6.                                       Environmental Indemnity Agreement,
dated September 23, 2002, by RKB PENDER LLC in favor of JPMORGAN CHASE BANK.

 

7.                                       Closing Certificate, dated
September 23, 2002, by RKB PENDER LLC to and for the benefit of JPMORGAN CHASE
BANK.

 

8.                                       Disbursement and Receipt Certification,
dated September 23, 2002, by RKB PENDER LLC.

 

9.                                       Acknowledgement of Property Manager,
dated September 23, 2002, by REPUBLIC PROPERTIES CORPORATION to JPMORGAN CHASE
BANK.

 

10.                                 Escrow Agreement for Reserved and Impounds,
dated September 23, 2002, by and between RKB PENDER LLC to JPMORGAN CHASE BANK.

 

11.                                 Cash Management Account Agreement, dated
September 23, 2002, among RKB PENDER LLC, JPMORGAN CHASE BANK, and REPUBLIC
PROPERTIES CORPORATION.

 

12.                                 Clearing Account Agreement, dated
September 23, 2002, by and among SUNTRUST BANK, RKB PENDER LLC, REPUBLIC
PROPERTIES CORPORATION, and JPMORGAN CHASE BANK.

 

13.                                 Loans to One Borrower Certificate, dated
September 23, 2002, by RKB PENDER LLC.

 

3

--------------------------------------------------------------------------------


 

14.                                 Notice Letter regarding future rental
payments due under the lease, dated September 23, 2002, by RKB PENDER LLC.

 

15.                                 Escrow Agreement and Closing Instructions,
dated September 23, 2002, by JPMORGAN CHASE BANK, TRI-STATE COMMERCIAL CLOSINGS,
INC., and RKB PENDER LLC.

 

16.                                 Undelivered Items Letter, dated
September 23, 2002, by RKB PENDER LLC to JPMORGAN CHASE BANK.

 

D.                                    Loan relating to RKB Lakeside LLC:

 

1.                                       Deed of Trust Note, dated May 13, 2003,
by RKB LAKESIDE LLC to ARCHON FINANCIAL, L.P.

 

2.                                       Deed of Trust, Assignment of Rents,
Security Agreement and Fixture Filing, dated May 13, 2003, by RKB LAKESIDE LLC
for the benefit of ARCHON FINANCIAL, L.P.

 

3.                                       Assignment of Leases and Rents, dated
May 13, 2003, by RKB LAKESIDE LLC to ARCHON FINANCIAL, L.P.

 

4.                                       Environmental and Hazardous Substance
Indemnification Agreement, dated May 13, 2003, by RKB LAKESIDE LLC to and for
the benefit of ARCHON FINANCIAL, L.P.

 

5.                                       UCC Financing Statements (Fairfax
County, Virginia and Delaware Secretary of State).

 

6.                                       Guaranty, dated May 13, 2003, by RKB
WASHINGTON PROPERTY FUND I L.P. for the benefit of ARCHON FINANCIAL, L.P.

 

7.                                       Loans to One Borrower Certificate,
dated May 13, 2003, by RKB LAKESIDE LLC and RKB WASHINGTON PROPERTY FUND I L.P.
to ARCHON FINANCIAL, L.P.

 

8.                                       Certificate (Rent Roll), dated May 13,
2003, by RKB LAKESIDE LLC and RKB WASHINGTON PROPERTY FUND I L.P. to ARCHON
FINANCIAL, L.P.

 

9.                                       Certificate (Operating Statements),
dated May 13, 2003, by RKB LAKESIDE LLC and RKB WASHINGTON PROPERTY FUND I L.P.
to ARCHON FINANCIAL, L.P.

 

10.                                 Certificate (Licenses, Permits, Consents and
Approvals), dated May 13, 2003, by RKB LAKESIDE LLC to ARCHON FINANCIAL, L.P.

 

4

--------------------------------------------------------------------------------


 

11.                                 Certificate (Acquisition) by RKB LAKESIDE
LLC and RKB WASHINGTON PROPERTY FUND I L.P. to ARCHON FINANCIAL, L.P.

 

12.                                 Disbursements Authorization by ARCHON
FINANCIAL, L.P. and RKB LAKESIDE LLC.

 

13.                                 Certificate of Title, dated May 13, 2003, by
RKB LAKESIDE LLC and RKB WASHINGTON PROPERTY FUND I L.P. to ARCHON FINANCIAL,
L.P.

 

14.                                 Manager’s Consent and Subordination of
Management Agreement, dated May 13, 2003, by REPUBLIC PROPERTIES CORPORATION and
RKB LAKESIDE LLC.

 

15.                                 Borrowing Entity Structure, dated April 24,
2003, by RKB LAKESIDE LLC.

 

E.                                      Loan relating to RKB Willowwood LLC:

 

1.                                       Deed of Trust Note, dated June 13,
2003, by RKB WILLOWWOOD LLC to ARCHON FINANCIAL, L.P.

 

2.                                       Deed of Trust, Assignment of Rents,
Security Agreement and Fixture Filing, dated June 13, 2003, by RKB WILLOWWOOD
LLC for the benefit of ARCHON FINANCIAL, L.P.

 

3.                                       Assignment of Leases and Rents, dated
June 13, 2003, by RKB WILLOWWOOD LLC to ARCHON FINANCIAL, L.P.

 

4.                                       Environmental and Hazardous Substance
Indemnification Agreement, dated June 13, 2003, by RKB WILLOWWOOD LLC to and for
the benefit of ARCHON FINANCIAL, L.P.

 

5.                                       UCC Financing Statements (Fairfax
County, Virginia and Delaware Secretary of State).

 

6.                                       Guaranty, dated June 13, 2003, by RKB
WASHINGTON PROPERTY FUND I L.P. for the benefit of ARCHON FINANCIAL, L.P.

 

7.                                       Loans to One Borrower Certificate,
dated June 13, 2003, by RKB WILLOWWOOD LLC and RKB WASHINGTON PROPERTY FUND I
L.P. to ARCHON FINANCIAL, L.P.

 

8.                                       Certificate (Rent Roll), dated June 13,
2003, by RKB WILLOWWOOD LLC and RKB WASHINGTON PROPERTY FUND I L.P. to ARCHON
FINANCIAL, L.P.

 

5

--------------------------------------------------------------------------------


 

9.                                       Certificate (Operating Statements),
dated June 13, 2003, by RKB WILLOWWOOD LLC and RKB WASHINGTON PROPERTY FUND I
L.P. to ARCHON FINANCIAL, L.P.

 

10.                                 Certificate (Licenses, Permits, Consents and
Approvals), dated June 13, 2003, by RKB WILLOWWOOD LLC to ARCHON FINANCIAL, L.P.

 

11.                                 Certificate (Acquisition) by RKB WILLOWWOOD
LLC and RKB WASHINGTON PROPERTY FUND I L.P. to ARCHON FINANCIAL, L.P.

 

12.                                 Disbursements Authorization by ARCHON
FINANCIAL, L.P. and RKB WILLOWWOOD LLC.

 

13.                                 Certificate of Title, dated June 13, 2003,
by RKB WILLOWWOOD LLC and RKB WASHINGTON PROPERTY FUND I L.P. to ARCHON
FINANCIAL, L.P.

 

14.                                 Capital Improvements Agreement, dated
June 13, 2003, by RKB WILLOWWOOD LLC and ARCHON FINANCIAL, L.P.

 

15.                                 Manager’s Consent and Subordination of
Management Agreement, dated June 13, 2003, by REPUBLIC PROPERTIES CORPORATION
and RKB WILLOWWOOD LLC.

 

16.                                 Borrowing Entity Structure, dated April 24,
2003, by RKB WILLOWWOOD LLC.

 

17.                                 Property Manager’s Certificate, dated
June 13, 2003, by REPUBLIC PROPERTIES CORPORATION to ARCHON FINANCIAL, L.P.

 

F.                                      Loan relating to RKB Dulles Tech LLC:

 

1.                                       Loan Agreement, dated January 26, 2004,
between RKB DULLES TECH LLC and ARCHON FINANCIAL, L.P.

 

2.                                       Promissory Note, dated January 26,
2004, by RKB DULLES TECH LLC to ARCHON FINANCIAL, L.P.

 

3.                                       Deed of Trust, Assignment of Rents,
Security Agreement and Fixture Filing, dated January 26, 2004, by RKB DULLES
TECH LLC for the benefit of ARCHON FINANCIAL, L.P.

 

4.                                       Assignment of Rents and Leases, dated
January 26, 2004, by RKB DULLES TECH LLC to ARCHON FINANCIAL, L.P.

 

6

--------------------------------------------------------------------------------


 

5.                                       Environmental Indemnity Agreement,
dated January 26, 2004, by RKB DULLES TECH LLC and RKB WASHINGTON PROPERTY FUND
I L.P. in favor of ARCHON FINANCIAL, L.P.

 

6.                                       UCC Financing Statements (Fairfax
County, Virginia and Delaware Secretary of State).

 

7.                                       Collateral Assignment of Contracts,
Licenses, Permits, Agreements, Warranties and Approvals, dated January 26, 2004,
by RKB DULLES TECH LLC to ARCHON FINANCIAL, L.P.

 

8.                                       Collateral Assignment of Interest Rate
Cap Agreement, dated January 26, 2004, by RKB DULLES TECH LLC for the benefit of
ARCHON FINANCIAL, L.P.

 

9.                                       Mortgage Loan Cooperation Agreement,
dated January 26, 2004, by RKB DULLES TECH LLC and RKB WASHINGTON PROPERTY FUND
I L.P. in favor of ARCHON FINANCIAL, L.P.

 

10.                                 Manager’s Litigation Certificates, dated
January 26, 2004, by Mark R. Keller, Steven A. Grigg, David L. Peter, and
Richard L. Kramer.

 

11.                                 Guarantor’s Litigation Certificate, dated
January 26, 2004, by RKB WASHINGTON PROPERTY FUND I L.P.

 

12.                                 Exit Fee Letter Agreement, dated January 26,
2004, by ARCHON FINANCIAL, L.P. and RKB DULLES TECH LLC.

 

13.                                 Cash Management Agreement, dated January 26,
2004, between SUNTRUST BANK, RKB DULLES TECH LLC, and ARCHON FINANCIAL, L.P.

 

14.                                 Disbursements Authorization by RKB DULLES
TECH LLC.

 

15.                                 Consent and Agreement of Manager and
Subordination of Management Agreement, dated January 26, 2004, by REPUBLIC
PROPERTIES CORPORATION and RKB DULLES TECH LLC for the benefit of ARCHON
FINANCIAL, L.P.

 

16.                                 Borrowing Entity Structure by RKB DULLES
TECH LLC.

 

17.                                 Property Manager’s Certificate, dated
December 2003, by REPUBLIC PROPERTIES CORPORATION to ARCHON FINANCIAL, L.P.

 

7

--------------------------------------------------------------------------------


 

Schedule E

Rent Roll

 

--------------------------------------------------------------------------------


 

Database :

 

TIC_PROD

 

 

 

 

 

 

 

Rent Roll

 

 

 

 

 

 

 

 

 

 

 

Page:

 

1

 

Bldg Status:

 

Active only

 

 

 

 

 

 

 

PRESIDENTS PARK I

 

 

 

 

 

 

 

 

 

 

 

Date:

 

12/17/2004

 

PRESIDENTS PARK I

 

 

 

 

 

 

 

12/17/2004

 

 

 

 

 

 

 

 

 

 

 

Time:

 

03:38 PM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GLA

 

Monthly

 

Annual

 

Monthly

 

Expense

 

Monthly

 

Future Rent Increases

 

Bldg Id-Suit Id

 

Occupant Name

 

Rent Start

 

Expiration

 

Sqft

 

Base Rent

 

Rate PSF

 

Cost Recovery

 

Stop

 

Other Income

 

Cat

 

Date

 

Monthly Amount

 

PSF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vacant Suites

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 PRPX01-110

 

Vacant

 

 

 

 

 

22,528

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 PRPK01-200

 

Vacant

 

 

 

 

 

52,429

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 PRPK01-300

 

Vacant

 

 

 

 

 

52,429

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 PRPK01-400

 

Vacant

 

 

 

 

 

37,104

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Occupied Suites

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 PRPK01-100A1

 

Southbanc

 

9/22/2003

 

9/15/2008

 

14,853

 

26,995.75

 

21.81

 

2,231.21

 

 

 

 

 

OFC

 

9/1/2005

 

27,670.65

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFC

 

9/1/2006

 

28,352.41

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFC

 

9/1/2007

 

29,071.47

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Additional Space PRPK01-100A2

 

1/16/2004

 

9/15/2008

 

2,441

 

4,394.66

 

21.50

 

367.00

 

 

 

 

 

OFC

 

9/1/2005

 

4,504.52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFC

 

9/1/2006

 

4,617.14

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFC

 

9/1/2007

 

4,732.57

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

17,294

 

31,390.41

 

 

 

2,598.21

 

 

 

0.00

 

 

 

 

 

 

 

 

 

PRPK01-101

 

Sizzling Express V

 

9/1/1999

 

6/30/2009

 

3,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFC

 

9/1/2005

 

3,753.88

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFC

 

9/1/2006

 

3,828.96

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFC

 

9/1/2007

 

3,906.54

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFC

 

9/1/2008

 

3,983.65

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 PRPK01-450

 

Above Net Communications

 

12/10/2003

 

3/31/2011

 

11,186

 

21439.83

 

23.00

 

 

 

 

 

 

 

OFC

 

9/1/2005

 

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFC

 

9/1/2005

 

22,083.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFC

 

9/1/2006

 

22,744.87

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFC

 

9/1/2007

 

23,425.35

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFC

 

9/1/2008

 

24,124.47

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFC

 

9/1/2009

 

24,851.56

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFC

 

9/1/2010

 

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFC

 

9/1/2010

 

25,597.30

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Additional Space PRPK01-450B

 

4/1/2004

 

3/31/2011

 

4,139

 

7,933.08

 

23.00

 

 

 

 

 

 

 

OFC

 

9/1/2005

 

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFC

 

9/1/2005

 

8,171.08

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFC

 

9/1/2006

 

8,415.97

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFC

 

9/1/2007

 

8,667.76

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFC

 

9/1/2008

 

8,925.44

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFC

 

9/1/2009

 

9,195.48

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFC

 

9/1/2010

 

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFC

 

9/1/2010

 

9,471.41

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

15,325

 

29,372.91

 

 

 

0.00

 

 

 

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 PRPK01-MGT

 

Management Office

 

 

 

5/1/2002

 

4/30/2027

 

322

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Database :

 

TIC_PROD

 

 

 

 

 

 

 

Rent Roll

 

 

 

 

 

 

 

 

 

 

 

Page:

 

2

 

Bldg Status:

 

Active only

 

 

 

 

 

 

 

PRESIDENTS PARK I

 

 

 

 

 

 

 

 

 

 

 

Date:

 

12/17/2004

 

PRESIDENTS PARK I

 

 

 

 

 

 

 

12/17/2004

 

 

 

 

 

 

 

 

 

 

 

Time:

 

03:38 PM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GLA

 

Monthly

 

Annual

 

Monthly

 

Expense

 

Monthly

 

Future Rent Increases

 

Bldg Id-Suit Id

 

Occupant Name

 

Rent Start

 

Expiration

 

Sqft

 

Base Rent

 

Rate PSF

 

Cost Recovery

 

Stop

 

Other Income

 

Cat

 

Date

 

Monthly Amount

 

PSF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Totals:

 

Occupied Sqft:

 

17.92

%

6 Units

 

35,941

 

60,763.32

 

 

 

2,598.21

 

 

 

0.00

 

 

 

 

 

 

 

 

 

 

 

Leased/Unoccupied Sqft:

 

 

 

0 Units

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vacant Sqft:

 

82.08

%

4 Units

 

164,590

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Sqft:

 

 

 

10 Units

 

200,531

 

60,763.32

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total PRESIDENTS PARK I:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Occupied Sqft:

 

17.92

%

6 Units

 

35,941

 

60,763.32

 

 

 

2,598.21

 

 

 

0.00

 

 

 

 

 

 

 

 

 

 

 

Leased/Unoccupied Sqft:

 

 

 

0 Units

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vacant Sqft:

 

82.08

%

4 Units

 

164,590

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Sqft:

 

 

 

10 Units

 

200,531

 

60,763.32

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Grand Total:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Occupied Sqft:

 

17.92

%

6 Units

 

35,941

 

60,763.32

 

 

 

2,598.21

 

 

 

0.00

 

 

 

 

 

 

 

 

 

 

 

Leased/Unoccupied Sqft:

 

 

 

0 Units

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vacant Sqft:

 

82.08

%

4 Units

 

164,590

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Sqft:

 

 

 

10 Units

 

200,531

 

60,763.32

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Database :

 

TIC_PROD

 

 

 

 

 

 

 

Rent Roll

 

 

 

 

 

 

 

 

 

 

 

Page:

 

1

 

Bldg Status:

 

Active only

 

 

 

 

 

 

 

PRESIDENTS PARK II

 

 

 

 

 

 

 

 

 

 

 

Date:

 

12/17/2004

 

PRESIDENTS PARK III

 

 

 

 

 

 

 

12/17/2004

 

 

 

 

 

 

 

 

 

 

 

Time:

 

03:43 PM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GLA

 

Monthly

 

Annual

 

Monthly

 

Expense

 

Monthly

 

Future Rent Increases

 

Bldg Id-Suit Id

 

Occupant Name

 

Rent Start

 

Expiration

 

Sqft

 

Base Rent

 

Rate PSF

 

Cost Recovery

 

Stop

 

Other Income

 

Cat

 

Date

 

Monthly Amount

 

PSF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vacant Suites

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 PRPK02-00150

 

Vacant

 

 

 

 

 

18,984

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 PRPK02-00250

 

Vacant

 

 

 

 

 

30,702

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 PRPK02-00300

 

Vacant

 

 

 

 

 

52,452

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 PRPK02-00400

 

Vacant

 

 

 

 

 

52,431

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Occupied Suites

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 PRPK02-00100

 

IDIRECT, INC.

 

9/1/2004

 

8/31/2014

 

24,192

 

 

 

 

 

 

 

 

 

 

 

OFC

 

4/1/2005

 

43,344.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFC

 

9/1/2005

 

44,432.64

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFC

 

9/1/2006

 

45,541.44

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFC

 

9/1/2007

 

46,670.40

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFC

 

9/1/2008

 

47,839.68

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFC

 

9/1/2009

 

49,029.12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFC

 

9/1/2010

 

50,258.88

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFC

 

9/1/2011

 

51,508.80

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFC

 

9/1/2012

 

52,799.04

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFC

 

9/1/2013

 

54,109.44

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PRPK02-00200

 

Washington Gas Energy Svcs

 

11/1/2000

 

2/28/2009

 

21,750

 

57,436.46

 

31.69

 

 

 

 

 

 

 

OFC

 

3/1/2005

 

59,159.56

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFC

 

3/1/2006

 

60,934.34

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFC

 

3/1/2007

 

62,762.37

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFC

 

3/1/2008

 

64,645.25

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PRPK02-ROOF

 

Former Tenant

 

5/6/2002

 

12/31/2002

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PRPK02-ROOF1

 

APC Realty & Equip (Sprint)

 

11/25/2001

 

11/24/2006

 

0

 

 

 

 

 

 

 

 

 

1,650.00

 

ANT

 

11/1/2006

 

1,320.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PRPK02-ROOF2

 

Omnipoint (Voice Stream)

 

10/15/2002

 

10/14/2007

 

0

 

 

 

 

 

 

 

 

 

1,485.26

 

ANF

 

10/15/2005

 

-428.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ANF

 

10/15/2006

 

-441.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ANT

 

10/15/2005

 

1,529.82

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ANT

 

10/15/2006

 

1,575.71

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  Totals:

 

Occupied Sqft:

 

22.91

%

2 Units

 

45,942

 

57,436.46

 

 

 

0.00

 

 

 

3,135.26

 

 

 

 

 

 

 

 

 

 

 

 

Leased/Unoccupied Sqft:

 

 

 

0 Units

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vacant Sqft:

 

77.09

%

4 Units

 

154,569

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total sqft:

 

 

 

6 Units

 

200,511

 

57,436.46

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  Total PRESIDENTS PARK II:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Occupied Sqft:

 

22.91

%

2 Units

 

45,942

 

57,436.46

 

 

 

0.00

 

 

 

3,135.26

 

 

 

 

 

 

 

 

 

 

 

 

Leased/Unoccupied Sqft:

 

 

 

0 Units

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vacant Sqft:

 

77.09

%

4 Units

 

154,569

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Sqft:

 

 

 

6 Units

 

200,511

 

57,436.46

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Database :

 

TIC_PROD

 

 

 

 

 

 

 

Rent Roll

 

 

 

 

 

 

 

 

 

 

 

Page:

 

2

 

Bldg Status:

 

Active only

 

 

 

 

 

 

 

PRESIDENTS PARK II

 

 

 

 

 

 

 

 

 

 

 

Date:

 

12/17/2004

 

PRESIDENTS PARK II

 

 

 

 

 

 

 

12/17/2004

 

 

 

 

 

 

 

 

 

 

 

Time:

 

03:43 PM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GLA

 

Monthly

 

Annual

 

Monthly

 

Expense

 

Monthly

 

Future Rent Increases

 

Bldg Id-Suit Id

 

Occupant Name

 

Rent Start

 

Expiration

 

Sqft

 

Base Rent

 

Rate PSF

 

Cost Recovery

 

Stop

 

Other Income

 

Cat

 

Date

 

Monthly Amount

 

PSF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Grant Total:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Occupied Sqft:

 

22.91

%

2 Units

 

45,942

 

57,436.46

 

 

 

0.00

 

 

 

3,135.26

 

 

 

 

 

 

 

 

 

 

 

Leased/Unoccupied Sqft:

 

 

 

0 Units

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vacant Sqft:

 

77.09

%

4 Units

 

154,568

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Sqft:

 

 

 

6 Units

 

200,511

 

57,436.46

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Database :

 

TIC_PROD

 

 

 

 

 

 

 

Rent Roll

 

 

 

 

 

 

 

 

 

 

 

Page:

 

3

 

Bldg Status:

 

Active only

 

 

 

 

 

 

 

PRESIDENTS PARK III

 

 

 

 

 

 

 

 

 

 

 

Date:

 

12/20/2004

 

PRESIDENTS PARK III

 

 

 

 

 

 

 

12/17/2004

 

 

 

 

 

 

 

 

 

 

 

Time:

 

07:17 PM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GLA

 

Monthly

 

Annual

 

Monthly

 

Expense

 

Monthly

 

Future Rent Increases

 

Bldg Id-Suit Id

 

Occupant Name

 

Rent Start

 

Expiration

 

Sqft

 

Base Rent

 

Rate PSF

 

Cost Recovery

 

Stop

 

Other Income

 

Cat

 

Date

 

Monthly Amount

 

PSF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vacant Suites

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PRPK03-00102

 

Vacant

 

 

 

 

 

14,573

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Occupied Suites

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PRPK03-00100

 

BAE Sys Information Technology

 

11/1/2001

 

10/31/2011

 

17,453

 

245,113,38

 

20.62

 

85,740.48

 

 

 

 

 

OFC

 

11/1/2005

 

252,483.42

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFC

 

11/1/2006

 

260,091.21

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFC

 

11/1/2007

 

267.936.74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFC

 

11/1/2008

 

276,020.01

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFC

 

11/1/2009

 

284,341.03

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFC

 

11/1/2010

 

292,899.79

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Additional Space PRPK03-00300

 

11/1/2001

 

10/31/2011

 

41,731

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Additional Space PRPK03-00400

 

11/1/2001

 

10/31/2011

 

41,731

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Additional Space PRPK03-00500

 

11/1/2001

 

10/31/2011

 

41,731

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

142,646

 

245,113,38

 

 

 

85,740.48

 

 

 

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PRPK03-00100

 

Sizzling Express

 

11/1/2001

 

10/31/2011

 

2,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PRPK03-00200

 

Boeing Service Company

 

11/1/2003

 

10/31/2010

 

21,783

 

39,581.53

 

21.81

 

 

 

 

 

 

 

OFC

 

11/1/2005

 

40,709.95

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFC

 

11/1/2006

 

41,869.41

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFC

 

11/1/2007

 

43,060.76

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFC

 

11/1/2008

 

44,284.86

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFC

 

11/1/2009

 

45,542.63

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Additional Space PRPK03-00201

 

7/1/2004

 

10/31/2010

 

19,133

 

 

 

 

 

 

 

 

 

 

 

OFC

 

1/1/2005

 

34,766.26

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFC

 

11/1/2005

 

35,757.40

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFC

 

11/1/2006

 

36,775.81

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFC

 

11/1/2007

 

37,822.22

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFC

 

11/1/2008

 

38,987.41

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFC

 

11/1/2009

 

40,002.17

 

 

 

 

 

 

 

 

 

Total

 

40,916

 

39,581.53

 

 

 

0.00

 

 

 

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PRPK03-COMM1 XO Virginia Inc.

 

5/6/2002

 

6/11/2006

 

0

 

 

 

 

 

 

 

 

 

530.60

 

ANT

 

10/1/2005

 

541.21

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Totals:

 

Occupied Sqft:

 

92.72

%

7 Units

 

185,562

 

284,694.91

 

 

 

85,740.48

 

 

 

530.60

 

 

 

 

 

 

 

 

 

 

 

Leased/Unoccupied Sqft:

 

 

 

0 Units

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vacant Sqft:

 

7.28

%

1 Units

 

14,573

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Sqft:

 

 

 

8 Units

 

200,135

 

284,694.91

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total PRESIDENTS PARK III:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Occupied Sqft:

 

92.72

%

7 Units

 

185,562

 

284,694.91

 

 

 

85,740.48

 

 

 

530.60

 

 

 

 

 

 

 

 

 

 

 

Leased/Unoccupied Sqft:

 

 

 

0 Units

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vacant Sqft:

 

7.28

%

1 Units

 

14,573

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Sqft:

 

 

 

8 Units

 

200,135

 

284,694.91

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Database :

 

TIC_PROD

 

 

 

 

 

 

 

Rent Roll

 

 

 

 

 

 

 

 

 

 

 

Page:

 

2

 

Bldg Status:

 

Active only

 

 

 

 

 

 

 

PRESIDENTS PARK III

 

 

 

 

 

 

 

 

 

 

 

Date:

 

12/17/2004

 

PRESIDENTS PARK III

 

 

 

 

 

 

 

12/17/2004

 

 

 

 

 

 

 

 

 

 

 

Time:

 

03:43 PM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GLA

 

Monthly

 

Annual

 

Monthly

 

Expense

 

Monthly

 

Future Rent Increases

 

Bldg Id-Suit Id

 

Occupant Name

 

Rent Start

 

Expiration

 

Sqft

 

Base Rent

 

Rate PSF

 

Cost Recovery

 

Stop

 

Other Income

 

Cat

 

Date

 

Monthly Amount

 

PSF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Grant Total:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Occupied Sqft:

 

92.72

%

7 Units

 

185,562

 

284,694.91

 

 

 

85,740.48

 

 

 

530.60

 

 

 

 

 

 

 

 

 

 

 

Leased/Unoccupied Sqft:

 

 

 

0 Units

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vacant Sqft:

 

7.28

%

1 Units

 

14,573

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Sqft:

 

 

 

8 Units

 

200,135

 

284,694.91

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------